Exhibit 10.23

EXECUTION VERSION

 

--------------------------------------------------------------------------------

Language Line, Inc.,

as Borrower,

Language Line Holdings, Inc.,

The Subsidiary Guarantors Party Hereto

and

The Lenders Named Herein

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of June 11, 2004

as amended and restated on November 14, 2006

 

--------------------------------------------------------------------------------

$279,970,920.77

Senior Secured Credit Facility

 

--------------------------------------------------------------------------------

Merrill Lynch & Co.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated

and Banc of America Securities LLC

as Joint Lead Arrangers and Joint Book-Runners

Bank of America, N.A.

as Syndication Agent

National City Bank,

as Documentation Agent

Merrill Lynch Capital Corporation

as Administrative Agent

 

--------------------------------------------------------------------------------

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1.

 

DEFINITIONS

   2

            1.1.

 

Defined Terms

   2

            1.2.

 

Rules of Construction

   35

SECTION 2.

 

TERM LOAN; INCREMENTAL LOANS

   36

            2.1.

 

Term Loan; Incremental Loans

   36

            2.2.

 

Repayment of Term Loans

   38

            2.3.

 

Use of Proceeds

   38

SECTION 3.

 

AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

   38

            3.1.

 

Revolving Credit Commitments

   38

            3.2.

 

Commitment Fee

   39

            3.3.

 

Proceeds of Revolving Credit Loans

   39

            3.4.

 

Swing Line Commitment

   39

            3.5.

 

Issuance of Letters of Credit

   40

            3.6.

 

Participating Interests

   41

            3.7.

 

Procedure for Opening Letters of Credit

   41

            3.8.

 

Payments in Respect of Letters of Credit

   42

            3.9.

 

Letter of Credit Fees

   42

            3.10.

 

Letter of Credit Reserves

   43

            3.11.

 

Further Assurances

   44

            3.12.

 

Obligations Absolute

   44

            3.13.

 

Participations

   45

            3.14.

 

Role of Issuing Lenders.

   45

            3.15.

 

Cash Collateral.

   45

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS

   46

            4.1.

 

Procedure for Borrowing

   46

            4.2.

 

Conversion and Continuation Options

   46

            4.3.

 

Changes of Commitment Amounts

   47

            4.4.

 

Optional Prepayments

   48

            4.5.

 

Mandatory Prepayments

   48

            4.6.

 

Repayment of Term Loans

   50

            4.7.

 

Application of Prepayments

   50

            4.8.

 

Interest Rates and Payment Dates

   51

            4.9.

 

Computation of Interest

   52

            4.10.

 

Certain Fees

   52

            4.11.

 

Inability to Determine Interest Rate

   52

            4.12.

 

Pro Rata Treatment and Payments

   53

            4.13.

 

Illegality

   55

            4.14.

 

Requirements of Law

   55

 

-i-



--------------------------------------------------------------------------------

         Page

            4.15.

 

Indemnity

   58

            4.16.

 

Repayment of Loans; Evidence of Debt

   58

            4.17.

 

Replacement of Lenders

   59

            4.18.

 

Procedure for Incremental Loan Requests.

   60

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

   60

            5.1.

 

Financial Statements; Financial Condition

   60

            5.2.

 

No Change

   61

            5.3.

 

Existence; Compliance with Law

   61

            5.4.

 

Power; Authorization

   61

            5.5.

 

Enforceable Obligations

   62

            5.6.

 

No Legal Bar

   62

            5.7.

 

No Material Litigation

   62

            5.8.

 

Investment Company Act

   62

            5.9.

 

Federal Regulation

   62

            5.10.

 

No Default

   63

            5.11.

 

Taxes

   63

            5.12.

 

Subsidiaries

   63

            5.13.

 

Ownership of Property; Liens

   63

            5.14.

 

ERISA

   64

            5.15.

 

Collateral Documents

   64

            5.16.

 

Copyrights, Patents, Permits, Trademarks and Licenses

   66

            5.17.

 

Environmental Matters

   66

            5.18.

 

Accuracy and Completeness of Information

   67

            5.19.

 

Labor Matters

   68

            5.20.

 

Solvency

   68

            5.21.

 

Use of Proceeds

   68

            5.22.

 

Regulation H

   68

            5.23.

 

[Reserved]

   68

            5.24.

 

Merger Documents; Representations and Warranties in Agreement

   68

            5.25.

 

Capitalization

   69

            5.26.

 

Indebtedness

   69

            5.27.

 

Anti-Terrorism Laws.

   69

            5.28.

 

Agreements with Affiliates

   70

SECTION 6.

 

CONDITIONS PRECEDENT

   70

            6.1.

 

Conditions to Amendment and Restatement

   70

            6.2.

 

Conditions to All Loans and Letters of Credit

   70

            6.3.

 

[Reserved]

   71

            6.4.

 

Permitted Acquisitions

   71

SECTION 7.

 

AFFIRMATIVE COVENANTS

   72

            7.1.

 

Financial Statements

   72

            7.2.

 

Certificates; Other Information

   73

            7.3.

 

Payment of Obligations

   75

            7.4.

 

Conduct of Business and Maintenance of Existence

   75

 

-ii-



--------------------------------------------------------------------------------

          Page

            7.5.

  

Maintenance of Property; Insurance

   75

            7.6.

  

Inspection of Property; Books and Records; Discussions; Lender Meetings

   77

            7.7.

  

Notices

   78

            7.8.

  

Environmental Laws

   79

            7.9.

  

Additional Collateral and Guarantees

   80

            7.10.

  

[Reserved]

   81

            7.11.

  

Compliance with Law

   81

            7.12.

  

Security Interests; Further Assurances

   81

            7.13.

  

Required Interest Rate Agreements

   82

            7.14.

  

Anti-Terrorism Law.

   82

            7.15.

  

Embargoed Person.

   82

            7.16.

  

Anti-Money Laundering.

   83

            7.17.

  

Payment of Taxes.

   83

            7.18.

  

Payment of Wages

   83

SECTION 8.

  

NEGATIVE COVENANTS

   83

            8.1.

  

Indebtedness

   83

            8.2.

  

Liens

   85

            8.3.

  

Contingent Obligations

   87

            8.4.

  

Fundamental Changes

   88

            8.5.

  

Sale of Assets

   88

            8.6.

  

Investments

   89

            8.7.

  

[Reserved]

   91

            8.8.

  

Hedge Agreements

   91

            8.9.

  

Financial Covenants

   91

            8.10.

  

Clauses Restricting Subsidiary Distributions

   93

            8.11.

  

Dividends

   93

            8.12.

  

Transactions with Affiliates

   94

            8.13.

  

Changes in Fiscal Year

   95

            8.14.

  

Lines of Business

   95

            8.15.

  

Amendments to Certain Documents

   95

            8.16.

  

Prepayments and Amendments of Certain Debt

   95

            8.17.

  

Negative Pledges

   96

            8.18.

  

Sales and Leasebacks

   96

            8.19.

  

Creation of Subsidiaries

   96

SECTION 9.

  

EVENTS OF DEFAULT

   97

SECTION 10.

  

THE AGENTS AND THE ISSUING LENDER

   100

            10.1.

  

Appointment

   100

            10.2.

  

Delegation of Duties

   100

            10.3.

  

Exculpatory Provisions

   100

            10.4.

  

Reliance by Agents

   100

            10.5.

  

Notice of Default

   101

            10.6.

  

Non-Reliance on Agents and Other Lenders

   101

            10.7.

  

Indemnification

   101

            10.8.

  

Agent in Its Individual Capacity

   102

 

-iii-



--------------------------------------------------------------------------------

         Page

            10.9.

 

Successor Administrative Agent

   102

            10.10.

 

Issuing Lender as Issuer of Letters of Credit

   102

            10.11.

 

Other Agents

   102

SECTION 11.

 

MISCELLANEOUS

   103

            11.1.

 

Amendments and Waivers

   103

            11.2.

 

Notices

   105

            11.3.

 

No Waiver; Cumulative Remedies

   107

            11.4.

 

Survival of Representations and Warranties

   107

            11.5.

 

Payment of Expenses and Taxes; Indemnification

   107

            11.6.

 

Successors and Assigns; Participations and Assignments

   109

            11.7.

 

Adjustments; Set-off

   113

            11.8.

 

Counterparts

   114

            11.9.

 

Governing Law; Third Party Rights

   114

            11.10.

 

Submission to Jurisdiction; Waivers

   114

            11.11.

 

Marshaling; Payments Set Aside

   115

            11.12.

 

Interest.

   115

            11.13.

 

Severability

   116

            11.14.

 

Integration

   116

            11.15.

 

Acknowledgments

   116

            11.16.

 

USA PATRIOT Act

   116

SECTION 12.

 

COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

   117

            12.1.

 

Collateral Account

   117

            12.2.

 

Proceeds of Destruction, Taking and Collateral Dispositions

   118

            12.3.

 

Application of Proceeds

   119

SCHEDULES1

 

Schedule I

  

List of Addresses for Notices; Lending Offices; Commitment Amounts

Schedule II

  

Subsidiary Guarantors

Schedule III

  

Pro Forma Adjustments

Schedule 5.12

  

Subsidiaries

Schedule 5.13

  

Leased Properties

Schedule 5.15(b)

  

UCC and Other Necessary Filings

Schedule 5.24(a)

  

Merger Agreement and Related Documents; Documents related to the New Notes

Schedule 5.24(b)

  

Equity Documents

Schedule 5.25(b)

  

Organizational Chart

Schedule 5.26

  

Existing Indebtedness

Schedule 8.2(b)

  

Existing Liens

--------------------------------------------------------------------------------

1 Schedules are not being amended or restated, other than the restatement of
Schedule 5.13 and the deletion of Schedules 6.1(d)(i) and 7.10. Original
Schedules are attached for your convenience.

 

-iv-



--------------------------------------------------------------------------------

Schedule 8.6

 

Existing Investments

Schedule 8.12

 

Existing Affiliate Transactions

EXHIBITS2

 

Exhibit A

 

Form of Revolving Credit Note

Exhibit B

 

Form of Tranche B-1 Term Note

Exhibit C

 

Form of Swing Line Note

Exhibit D

 

Form of Assignment and Acceptance

Exhibit E

 

Form of Security Agreement

Exhibit F

 

Form of L/C Participation Certificate

Exhibit G

 

Form of Mortgage

Exhibit H

 

Form of Non-Bank Certificate

Exhibit I-1

 

Form of Subsidiary Guarantee

Exhibit I-2

 

Form of Parent Guarantee

Exhibit J

 

Form of Swing Line Loan Participation Certificate

Exhibit K

 

Form of Landlord Lien Waiver

Exhibit L

 

Form of Opinion of Kirkland & Ellis LLP

Exhibit M

 

Form of Closing Certificate

Exhibit N

 

Form of Control Agreement

Exhibit O-1

 

Form of Perfection Certificate

Exhibit O-2

 

Form of Perfection Certificate Supplement

Exhibit P

 

Form of Subordination Provisions for Subordinated Convertible Note

Exhibit Q

 

Form of Borrowing Request

Exhibit R

 

Form of Standstill Provisions

--------------------------------------------------------------------------------

2 Only Exhibits B and L are being amended as part of this Agreement. Original
Exhibits are attached for your convenience.

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of June 11, 2004, as amended and restated on
November 14, 2006 (the “Agreement”), among Language Line, Inc., a Delaware
corporation, as Borrower (“Borrower”), Language Line Holdings, Inc.
(“Holdings”), the subsidiary guarantors listed on the signature pages hereto
(the “Subsidiary Guarantors”, and together with Holdings, the “Guarantors”), the
several lenders from time to time party hereto (the “Lenders”), Merrill Lynch &
Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated and Banc of America
Securities LLC as joint lead arrangers and joint book-runners (together and in
such capacity, the “Arrangers”), Bank of America, N.A. as syndication agent (in
such capacity, the “Syndication Agent”), National City Bank as documentation
agent (in such capacity, the “Documentation Agent”) and Merrill Lynch Capital
Corporation as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Borrower, Holdings, the Subsidiary Guarantors listed on the signature
pages thereto, the several lenders from time to time party thereto (the
“Original Lenders”), Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Banc of America Securities LLC as Joint Lead Arrangers and
Joint Book-Runners, Bank of America, N.A. as Syndication Agent, National City
Bank as Documentation Agent and Merrill Lynch Capital Corporation as
Administrative Agent for the Lenders originally entered into a credit agreement
on June 11, 2004 and the amendment thereto, as of November 3, 2005
(collectively, the “Original Credit Agreement”), and the parties thereto desire
to amend and restate the Original Credit Agreement on and subject to the terms
and conditions set forth herein and in the Amendment Agreement dated as of the
Amendment and Restatement Date (the “Amendment Agreement”);

WHEREAS, the parties hereto intend to (i) create a new tranche of term loans
(the “Tranche B-1 Term Loans”) in an aggregate principal amount equal to the
outstanding aggregate principal amount of Tranche B Term Loans (as defined in
the Original Credit Agreement) on the date hereof ($239,970,920.77) and
(ii) exchange (the “Exchange”) the Tranche B Term Loans of Tranche B Lenders (as
defined in the Original Credit Agreement) opting to so exchange, for like
principal amounts of Tranche B-1 Term Loans or, for those Tranche B Lenders not
opting to participate in the Exchange, repay in full the Tranche B Term Loans of
such non-exchanging Lenders (the “Repayment”). After giving effect to the
Exchange and Repayment on the effective date of the Agreement (the “Amendment
and Restatement Date”), all outstanding Tranche B Term Loans shall be deemed
terminated;

WHEREAS, Borrower intends to prepay its Tranche B Term Loans under the Original
Credit Agreement with the proceeds from the Tranche B-1 Term Loans (it being
understood that Tranche B Term Loan Lenders under the Original Credit Agreement
that execute and deliver the Amendment Agreement are converting their Tranche B
Term Loans under the Original Credit Agreement into Tranche B-1 Term Loans
hereunder);

WHEREAS, the parties hereto intend that (a) the Obligations under the Original
Credit Agreement that remain unpaid and outstanding as of the Amendment and
Restatement Date shall continue to exist under this Agreement on the terms set
forth herein and in the Amendment Agreement, (b) the Revolving Loans and any
Swingline Loans under the Original Credit Agreement outstanding as of the
Amendment and Restatement Date shall be Loans under and as defined in this
Agreement on the terms set forth herein, (c) any letters of credit outstanding
under the Original Credit Agreement as of the Amendment and Restatement Date
shall be Letters of Credit under and as defined in this Agreement, (d) the



--------------------------------------------------------------------------------

Security Documents shall continue (in accordance with their terms) to secure,
guarantee, support and otherwise benefit, as applicable, the Obligations under
the Original Credit Agreement as well as the other Obligations of Borrower and
the other Credit Parties under this Agreement (including, without limitation,
Obligations in respect of the Tranche B-1 Term Loans) and the other Credit
Documents and (e) all schedules and exhibits to the Original Credit Agreement
shall be incorporated by reference herein, mutatis mutandis, except for and to
the extent that Schedule 5.13 and Exhibits B and L are expressly amended and
restated in connection herewith and Schedules 6.1(d)(i) and 7.10 to the Original
Credit Agreement are deleted in their entirety;

NOW, THEREFORE, Holdings, Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms defined in the caption
hereto shall have the meanings set forth therein, and the following terms have
the following meanings:

“ABRY”: ABRY Partners, LLC, a Delaware limited liability company, its successors
and assigns.

“Acquisition”: any transaction or series of related transactions (other than the
Transactions) for (a) the direct or indirect (i) acquisition of all or
substantially all of the Property of a Person, or of any business or division of
a Person or (ii) acquisition of in excess of 50% of the Capital Stock of any
Person, or otherwise causing any Person to become a Qualified Subsidiary of such
Person, or (b) a merger or consolidation or any other combination with another
Person.

“Acquisition Consideration”: the aggregate purchase consideration for any
Acquisition and all other payments made and liabilities (other than customary
and reasonable transaction expenses) incurred or assumed by Holdings, Borrower
or any of its Qualified Subsidiaries in exchange for, or as part of, or in
connection with any Acquisition, whether paid in cash or by exchange of Capital
Stock or of assets or otherwise and whether payable on or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments and liabilities representing the
purchase price and any assumptions of liabilities, “earn-outs” and other Profit
Payment Agreements, consulting agreements, service agreements and
non-competition agreements and other liabilities (other than customary and
reasonable transaction expenses) of every type and description.

“Act”: as defined in subsection 11.16.

“Adjustment Date”: as defined in the definition of Applicable Margin.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: of any Person, any Person which, directly or indirectly, is in
control of, is controlled by or is under common control with such Person;
provided for the purpose of subsection 8.12, a Qualified Subsidiary shall not be
deemed an Affiliate of any Credit Party. For purposes of this definition, a
Person shall be deemed to control another Person if such Person has the power,
direct or indirect,

 

-2-



--------------------------------------------------------------------------------

(x) to vote 10% or more of the securities having ordinary voting power for the
election of members of the Board of Directors of such other Person, whether by
ownership of securities, contract, proxy or otherwise, or (y) to direct or cause
the direction of the management and policies of such other Person, whether by
ownership of securities, contract, proxy or otherwise.

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agent, the Arrangers, the Documentation Agent and any other agent for the
Lenders designated in connection with the syndication and in accordance with
Section 10 by the Administrative Agent with respect to the Credit Documents in a
written notice to Borrower.

“Aggregate Incremental Term Commitment”: at any time, the sum of the amount of
all Incremental Facilities consisting of Incremental Term Commitments (whether
or not terminated) at such time, in an initial amount equal to zero, as such
amount may be increased pursuant to subsection 2.1(e) to an aggregate amount
which may not exceed $50,000,000.

“Agreement”: this Amended and Restated Credit Agreement, as amended,
supplemented or modified from time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the higher of
(a) the Base Rate in effect on such day, and (b) the Federal Funds Rate in
effect on such day plus 1/2 of 1%. For purposes hereof: “Base Rate” shall mean
the rate of interest per annum publicly announced from time to time by the
Administrative Agent (or its designee) as its prime lending rate in effect at
its principal office in New York City (the Base Rate not being intended to be
the lowest rate of interest charged by the Administrative Agent in connection
with extensions of credit to debtors) (any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change); and “Federal Funds Rate”
shall mean, for any day, the weighted average of the rates (rounded upwards, if
necessary, to the nearest 1/100th of 1%) on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York; provided that (a) if the day for which such rate is to be determined
is not a Business Day, the Federal Funds Rate for such day shall be such rate
for such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if such rate is not so published for any
day which is a Business Day, the Federal Funds Rate for such day shall be the
average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. Any change in the Alternate Base Rate due to a change in the
Base Rate or the Federal Funds Rate shall be effective as of the opening of
business on the effective day of such change in the Base Rate or the Federal
Funds Rate, respectively.

“Alternate Base Rate Loans”: Loans at such time as they are made and/or being
maintained at a rate of interest based upon the Alternate Base Rate.

“Amendment Agreement”: as defined in the recitals hereto.

“Amendment and Restatement Date”: November 14, 2006.

“Anti-Terrorism Law”: as defined in subsection 5.27.

 

-3-



--------------------------------------------------------------------------------

“Applicable Acquisition Documents”: as defined in subsection 6.4(iii).

“Applicable Margin”: for any day with respect to (a) Revolving Credit Loans,
2.50% in the case of Alternate Base Rate Loans and 3.50% in the case of
Eurodollar Loans, (b) Tranche B-1 Term Loans, 2.25% in the case of Alternate
Base Rate Loans and 3.25% in the case of Eurodollar Loans, (c) Swing Line Loans,
the Applicable Margin then applicable to Revolving Credit Loans that are
maintained as Base Rate Loans (including after giving effect to the following
proviso) and (d) with respect to Incremental Term Loans that are not Tranche B-1
Term Loans, the Incremental Margin to be added to the Alternate Base Rate or
Eurodollar Rate, as the case may be, as agreed upon by Borrower and the Lender
or Lenders providing the Incremental Term Commitment relating thereto as
provided in subsection 4.18; provided, from and after the date on which Holdings
shall have delivered financial statements for the first fiscal quarter ending at
least six months after the Original Closing Date, the Applicable Margin with
respect to (x) Term Loans will be adjusted to 2.00% in the case of Alternate
Base Rate Loans and 3.00% in the case of Eurodollar Loans on each day when
Borrower’s corporate credit ratings are rated B1 or better by Moody’s Investors
Service, Inc. and B+ or better by Standard & Poor’s Rating Services, in each
case with a stable outlook and (y) the Revolving Credit Loans will be adjusted
on each Adjustment Date to the applicable rate per annum set forth in the
pricing grid below based on the Total Leverage Ratio, in each case as determined
from the most recently delivered financial statements delivered pursuant to
subsection 7.1.

PRICING GRID

 

Total Leverage Ratio

   Applicable Margin
for Eurodollar Loans  

Applicable Margin
for Alternate Base

Rate Loans

Category 1

    

>5.75 to 1.00

   3.50%   2.50%

Category 2

    

<5.75 to 1.00

but >5.00 to 1.00

   3.25%   2.25%

Category 3

    

<5.00 to 1.00

but >4.50 to 1.00

   3.00%   2.00%

Category 4

    

<4.50 to 1.00

but >4.00 to 1.00

   2.75%   1.75%

Category 5

    

<4.00 to 1.00

   2.25%   1.75%

For purposes of the foregoing, (i) the Total Leverage Ratio shall be determined
as of the end of each fiscal quarter of Holdings based upon Holdings’
consolidated financial statements delivered pursuant subsection 7.1 and
(ii) each change in the Applicable Margin resulting from a change in the Total
Leverage Ratio shall be effective during the period commencing on and including
the date of delivery to the Administrative Agent of such consolidated financial
statements indicating such change (the “Adjustment Date”) and ending on the date
immediately preceding the effective date of the next such change; provided that

 

-4-



--------------------------------------------------------------------------------

the Total Leverage Ratio shall be deemed to be in Category 1 (A) at any time
that an Event of Default has occurred and is continuing or (B) if Holdings fails
to deliver the consolidated financial statements required to be delivered by it
pursuant to subsection 7.1, during the period from the date on which financial
statements are required to be delivered to the date on which such consolidated
financial statements are delivered.

“Approved Fund”: with respect to any Lender that is a fund or commingled
investment vehicle that invests in loans, any other fund that invests in loans
and is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Arrangers”: as defined in the preamble hereto.

“Asset Sale”: any sale, sale-leaseback, transfer, lease, conveyance or other
disposition by Holdings, Borrower or any of its Qualified Subsidiaries of any of
its property or assets, including the Capital Stock of any Subsidiary, including
by issuance of Capital Stock, except sales and dispositions permitted by
subsections 8.5(a) and (h).

“Assignee”: each Person acquiring Loans and Commitments pursuant to
subsection 11.6(c).

“Assignment and Acceptance”: an assignment and acceptance substantially in the
form of Exhibit D to the Original Credit Agreement.

“Available Revolving Credit Commitment”: as to any Lender, at a particular time,
an amount equal to (a) the amount of such Lender’s Revolving Credit Commitment
and/or Incremental Revolving Commitment at such time less (b) the sum of (i) the
aggregate unpaid principal amount at such time of all Revolving Credit Loans
made by such Lender pursuant to subsection 3.1, (ii) such Lender’s Revolving
Credit Commitment Percentage of the aggregate unpaid principal amount at such
time of all Swing Line Loans; provided that, for purposes of calculating the
Revolving Credit Commitments pursuant to subsection 3.2, the amount referred to
in this clause (ii) shall be zero, (iii) such Lender’s L/C Participating
Interest in the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit issued by the Issuing Lender and (iv) such
Lender’s Revolving Credit Commitment Percentage of the aggregate outstanding
amount of L/C Obligations; collectively, as to all the Lenders, the “Available
Revolving Credit Commitments.”

“Bailee Letter”: as defined in the Security Agreement.

“Bankruptcy Code”: Title I of the Bankruptcy Reform Act of 1978, as amended and
codified at Title 11 of the United States Code.

“Board of Directors”: as for any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

“Board”: the Board of Governors of the Federal Reserve System, together with any
successor.

“Borrower”: refers to Language Line, Inc., a Delaware corporation.

 

-5-



--------------------------------------------------------------------------------

“Borrowing Date”: any Business Day specified in a notice pursuant to
(a) subsection 3.4 or 4.1 as a date on which Borrower requests the Swing Line
Lender or the Lenders to make Loans hereunder or (b) subsection 3.5 as a date on
which Borrower requests the Issuing Lender to issue a Letter of Credit
hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Capital Expenditures”: with respect to any Person, for any period, expenditures
resulting in the aggregate gross increase during that period, in the property,
plant or equipment reflected in the consolidated balance sheet of such Person
and its consolidated Subsidiaries (including amounts in respect of Financing
Leases), in conformity with GAAP, but excluding increases resulting from
(i) expenditures made in connection with the replacement, substitution or
restoration of property (a) to the extent financed from insurance proceeds paid
on account of the loss of or damage to the property being replaced, substituted
or restored, (b) with proceeds or awards on account of any Taking of the
property being replaced or (c) with regard to equipment that is purchased
simultaneously with the trade-in of existing equipment, fixed assets or
improvements, the credit granted by the seller of such equipment for the
trade-in of such equipment, fixed assets or improvements and (ii) any
expenditures made in connection with Permitted Acquisitions.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
of the partnership interests, membership interests or equivalent equity
securities in a Person (other than a corporation) and any and all warrants or
options to purchase, or securities or instruments convertible into or
exchangeable for, any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by (i) any Lender, or any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 or (ii) Brown Brothers Harriman & Co.;
(c) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

 

-6-



--------------------------------------------------------------------------------

“CERCLA”: as defined in subsection 5.17(f).

“Change in Law”: with respect to any Lender, (i) the adoption of, or change in,
any law, treaty, rule, regulation, policy, guideline or directive (whether or
not having the force of law), (ii) the adoption of, or change in, any
interpretation or application thereof by any Governmental Authority having
jurisdiction over such Lender, or (iii) any determination of an arbitrator or a
court or other Governmental Authority with which such Lender, in the reasonable
opinion of its counsel, must comply to avoid censure or penalty, in each case
after the Original Closing Date.

“Change of Control”: shall be considered to have occurred if:

(i) at any time prior to a Qualified Public Offering: ABRY and its Controlled
Investment Affiliates (A) shall cease to own, directly or indirectly, in the
aggregate, issued and outstanding Capital Stock of Holdings having at least a
majority of the voting power of the then outstanding Capital Stock of Holdings,
free and clear of all Liens, or (B) shall cease to have the right, directly or
indirectly, to designate a majority of the members of the Board of Directors of
each of Holdings and Borrower;

(ii) at any time: if (A) any Person (other than ABRY, its Controlled Investment
Affiliates or any Person acting in the capacity of an underwriter with respect
to a distribution of Capital Stock of Holdings (each, a “Permitted Holder” and
collectively, the “Permitted Holders”)), whether singly or in concert with one
or more Persons, shall, directly or indirectly, have acquired or acquire the
power to vote or direct the voting of 30% or more, on a fully diluted basis, of
the outstanding Capital Stock of Holdings (such Person(s), the “Acquiring
Person”)and (B) at such time ABRY and its Controlled Investment Affiliates own,
free and clear of all Liens, directly or indirectly, in the aggregate, issued
and outstanding Capital Stock of Holdings representing less voting power of the
then outstanding Capital Stock of Holdings held by such Acquiring Person(s);

(iii) at any time: if Holdings shall cease to own 100% of the outstanding
Capital Stock of Borrower; or

(iv) at any time after a Qualified Public Offering: if the board of managers of
Holdings shall cease to consist of a majority of Continuing Managers.

“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.

“Collateral”: all property and assets of the Credit Parties, owned as of the
Original Closing Date or thereafter acquired, upon which a Lien is purported to
be created by any Security Document.

“Collateral Account”: the collateral account or sub-account established and
maintained by the Administrative Agent (or a Lender that agrees to be an
administrative sub-agent for the Administrative Agent) in its name as
Administrative Agent for the benefit of the Secured Parties, in accordance with
the provisions of subsection 12.1.

 

-7-



--------------------------------------------------------------------------------

“Commercial L/C”: a commercial documentary Letter of Credit under which the
Issuing Lender agrees to make payments in Dollars for the account of Borrower,
on behalf of Borrower or a Qualified Subsidiary, in respect of obligations of
Borrower or such Qualified Subsidiary in connection with the purchase of goods
or services in the ordinary course of business.

“Commitment”: as to any Lender at any time, such Lender’s Swing Line Commitment,
Tranche B-1 Term Loan Commitment, Incremental Term Commitment, Revolving Credit
Commitment and/or Incremental Revolving Commitment; collectively, as to all the
Lenders from time to time, the “Commitments”.

“Commitment Percentage”: as to any Lender at any time, its Tranche B-1 Term Loan
Commitment Percentage, Incremental Term Loan Commitment Percentage or Revolving
Credit Commitment Percentage, as the context may require.

“Commodities Account”: as defined in the UCC.

“Communications Act”: shall mean the Communications Act of 1934, and any similar
or successor federal statute, and the rules and regulations of the FCC
thereunder, all as the same may be in effect from time to time.

“Confidential Information Memorandum”: as defined in subsection 5.18.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Subsidiaries at such date but excluding the current
portion of deferred tax assets.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding (a) the current portion of any
Funded Debt of Holdings, Borrower and its Qualified Subsidiaries, (b) without
duplication of clause (a) above, all Indebtedness consisting of contingent
obligations under outstanding Letters of Credit, Revolving Loans or Swingline
Loans to the extent otherwise included therein and (c) the current portion of
deferred tax liabilities.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) total
provision for income tax expense, (b) Consolidated Interest Expense,
(c) depreciation and amortization expense, (d) franchise taxes that are
substantially the same as income taxes, (e) any extraordinary expenses or
losses, (f) losses on sales of assets outside of the ordinary course of
business, (g) fees and expenses related to the amendment and restatement of this
Agreement on the Amendment and Restatement Date and (h) any other non-cash
charges (including non-cash interest expense), minus (x) all non-cash income and
(y) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of (i) interest income (except to the extent deducted in
determining Consolidated Interest Expense), (ii) any extraordinary income or
gains and (iii) gains on the sales of assets outside of the ordinary course of
business, all as determined on a consolidated basis; provided that the
cumulative effect of a change in accounting principles (effected either through
cumulative effect

 

-8-



--------------------------------------------------------------------------------

adjustment or a retroactive application) shall be excluded; provided further
that for the purposes of subsections 8.9(A), (B), (C) and (D) Consolidated
EBITDA shall be calculated on a pro forma basis for the Transactions taking into
account the adjustments listed on Schedule III to the Original Credit Agreement
as if the Transactions occurred on the first day of the applicable four
consecutive quarter period.

“Consolidated Fixed Charge Coverage Ratio”: during any period, on a Pro Forma
Basis, the ratio of (a) Consolidated EBITDA for any four consecutive fiscal
quarters ending during such period to (b) the sum of (i) Consolidated Fixed
Charges for such four consecutive fiscal quarters, measured on each date on
which financial statements have been or are required to be provided to the
Lenders pursuant to subsection 7.1 and (ii) the amount of Capital Expenditures
made by Borrower and its Qualified Subsidiaries for the four consecutive fiscal
quarters ending on the last day of such period; provided that for purposes of
determining compliance on a Pro Forma Basis with respect to an Acquisition,
clauses (b) and (c) of the definition of Consolidated Fixed Charges shall not be
included solely in respect of the Person being acquired; provided further that
in the event that the period for which the Consolidated Fixed Charge Coverage
Ratio is being determined includes any period prior to the Amendment and
Restatement Date, the Consolidated Fixed Charge Coverage Ratio shall be
determined on a pro forma basis to give effect to the amendment to the
definition of “Applicable Margin” contained herein as if such amendment to this
Agreement had been in effect at the beginning of such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) income taxes and
franchise taxes that are substantially the same as income taxes paid in cash or
accrued by Holdings, Borrower and its Qualified Subsidiaries during such period
(“FC Taxes”), and (c) scheduled payments made since the Original Closing Date
during such period on account of principal of Indebtedness of Holdings, Borrower
or any of its Qualified Subsidiaries (including scheduled principal payments in
respect of the Term Loans). Solely for the purposes of calculating clause (b) of
the Consolidated Fixed Charge Coverage Ratio, for the four consecutive fiscal
quarter periods ending September 30, 2004, December 31, 2004 and March 31, 2005,
the FC Taxes shall be deemed to be (i) the amount of FC Taxes for the fiscal
quarter ended September 30, 2004 multiplied by 4, (ii) the amount of FC Taxes
for the two fiscal quarters ended December 31, 2004 multiplied by 2 and
(iii) the amount of FC Taxes for the three fiscal quarters ended March 31, 2005
multiplied by 4/3, respectively.

“Consolidated Indebtedness”: at a particular date, the aggregate stated balance
sheet amount of all Indebtedness of Holdings, Borrower and its Qualified
Subsidiaries determined on a consolidated basis in accordance with GAAP at such
date; provided that for the purposes of calculating the Total Leverage Ratio and
Senior Leverage Ratio and the ratio described in clause (i) of subsection 6.1(r)
of the Original Credit Agreement, Consolidated Indebtedness shall not include
the aggregate stated balance sheet amount of the Senior Discount Notes and any
Holdings High Yield Notes; provided further that for the purposes of subsection
6.1(r) of the Original Credit Agreement, Consolidated Indebtedness shall not
include any Original Closing Date borrowings under the Revolving Credit Facility
to the extent used to finance any portion of the Merger Consideration (as
defined in the Merger Agreement) attributable to an excess of Closing Working
Capital (as defined in the Merger Agreement).

“Consolidated Interest Coverage Ratio”: during any period, on a Pro Forma Basis,
the ratio of (a) Consolidated EBITDA for any four consecutive fiscal quarters
ending during such period to (b) Consolidated Interest Expense for such four
consecutive fiscal quarters measured on each date on which financial statements
have been or are required to be delivered pursuant to subsection 7.1; provided

 

-9-



--------------------------------------------------------------------------------

that in the event that the period for which the Consolidated Interest Coverage
Ratio is being determined includes any period prior to the Amendment and
Restatement Date, the Consolidated Interest Coverage Ratio shall be determined
on a pro forma basis to give effect to the amendment to the definition of
“Applicable Margin” contained herein as if such amendment to this Agreement had
been in effect at the beginning of such period.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Financing Leases) of Holdings, Borrower and its
Qualified Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings, Borrower and its Qualified Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
other than interest expense attributable to the Senior Discount Notes and any
Holdings High Yield Notes (in each case solely to the extent that no interest
thereon is paid or required to be paid in cash during such period). Solely for
the purpose of calculating clause (b) of Consolidated Interest Coverage Ratio
and clause (a) of Consolidated Fixed Charges for the four consecutive quarter
periods ending September 30, 2004, December 31, 2004 and March 31, 2005,
Consolidated Interest Expense shall be deemed to be (i) the Consolidated
Interest Expense for the fiscal quarter ending September 30, 2004 multiplied by
4, (ii) the Consolidated Interest Expense for the two fiscal quarters ending
December 31, 2004 multiplied by 2 and (iii) the Consolidated Interest Expense
for the three fiscal quarters ending March 31, 2005 multiplied by 4/3,
respectively.

“Consolidated Net Income”: for any period, net income (or loss) of Holdings,
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that (i) the net income (but not net loss) of any Person
that is a Non-Qualified Subsidiary or that is accounted for by the equity method
of accounting shall not be included except to the extent paid in cash as a
dividend or distribution to Borrower or (subject to clause (ii) below) a
Qualified Subsidiary, (ii) the net income of any Qualified Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Qualified Subsidiary of that net income is prohibited or
not permitted at the date of determination and (iii) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Borrower or is
merged with or into or consolidated with any of Borrower or its Qualified
Subsidiaries shall be excluded.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Holdings, Borrower and its Qualified Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Senior Indebtedness”: at any time, Consolidated Total Debt
less the aggregate outstanding principal amount of any Indebtedness of Holdings
and Subordinated Indebtedness of Borrower and its Qualified Subsidiaries at such
time.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contested Collateral Lien Conditions”: with respect to any Permitted Lien of
the type described in subsections 8.2 (c), (d) and (i), the following
conditions:

(i) any proceeding instituted contesting such Lien shall conclusively operate to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien;

 

-10-



--------------------------------------------------------------------------------

(ii) solely to the extent such Lien exceeds $5 million, at the option and upon
request of the Administrative Agent, the appropriate Credit Party shall have
deposited with the Administrative Agent a sum sufficient to pay and discharge
such Lien and the Administrative Agent’s reasonable estimate of all interest and
penalties related thereto; and

(iii) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be pari passu or
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount (based on the maximum
reasonably anticipated net liability in respect thereof as determined by
Borrower in good faith) of the primary obligation or portion thereof in respect
of which such Contingent Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated net liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by Borrower in good
faith.

“Continuing Managers”: the directors of Holdings on the Original Closing Date,
after giving effect to the Transactions and the other transactions contemplated
hereby, and each other director, if, in each case, such other director’s
nomination for election to the Board of Directors of Holdings is recommended by
at least a majority of the then Continuing Managers or by a nominations
committee thereof.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property or assets owned by it
are bound.

“Control Agreements”: as defined in the Security Agreement.

“Controlled Investment Affiliate”: as to any Person, any other Person which
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by the former such Person
primarily for the purpose of making equity or debt investments in

 

-11-



--------------------------------------------------------------------------------

one or more companies. For purposes of this definition, “control” of a Person
means the power, directly or indirectly, to direct or cause the direction of
management and policies of such Person whether by contract or otherwise.

“Covered Taxes”: all Taxes other than Excluded Taxes.

“Credit Documents”: this Agreement (including the Original Credit Agreement),
the Amendment Agreement, the Notes, the Security Agreements, any Mortgages, the
Guarantees, any Incremental Loan Amendment and all other documents delivered to
any Agent and/or any Lender in connection herewith or therewith, and, solely for
purposes of subsections 9(a) and (d) and subsection 11.15, the Fee Letter.

“Credit Parties”: the collective reference to Borrower and the Guarantors.

“Documentation Agent”: as defined in the preamble hereto.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Deposit Account”: as defined in the Security Agreement.

“Destruction”: any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral.

“Dividend Payments”: dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement or
other acquisition of, any Capital Stock of Holdings, Borrower or any of its
Qualified Subsidiaries, but excluding dividends paid through the issuance of
additional shares of Capital Stock and any redemption or exchange of any Capital
Stock of such Person through the issuance of Capital Stock of such Person.

“Dollars” and “$”: lawful money of the United States.

“Domestic Subsidiary”: each Subsidiary of Borrower other than a Foreign
Subsidiary of such Person.

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of any Lender; (c) an
Approved Fund of a Lender; or (d) any other Person approved by the
Administrative Agent, the Issuing Lender (solely in the case of Revolving Credit
Loans or Revolving Credit Commitments) and Borrower (such approval not to be
unreasonably withheld or delayed); provided that in the case of clause (d),
(i) Borrower’s approval is not required in connection with assignments by the
Arrangers or any of their respective Affiliates in connection with the
syndication of Tranche B-1 Term Loans that have not been converted from
Tranche B Loans under the Original Credit Agreement within the first 30 days
after the Amendment and Restatement Date or during the existence and
continuation of a Default or an Event of Default or (ii) approval by Borrower
shall be deemed given if no objection is received by the assigning Lender and
the Administrative Agent from Borrower within five Business Days after notice of
such proposed assignment has been delivered to Borrower; and (iii) neither
Borrower nor an Affiliate of Borrower shall qualify as an Eligible Assignee.

 

-12-



--------------------------------------------------------------------------------

“Embargoed Persons”: as defined in subsection 7.15.

“Employee Benefit Plan”: an employee benefit plan (as defined in Section 3(3) of
ERISA) that is maintained or contributed to by Borrower or any Subsidiary or,
solely with respect to an employee benefit plan subject to Title IV of ERISA, by
any ERISA Entity.

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority or Requirements of Law (including,
without limitation, common law) relating to pollution or protection of the
environment (including, without limitation, pollution or protection of ambient
air, soil, subsurface strata, surface water, groundwater and natural resources
such as flora, fauna and wetlands) or public or employee health, including,
without limitation, release or threatened release, manufacture, storage,
treatment, handling, use, transport or disposal of Hazardous Materials, as of
the Original Closing Date or may at any time thereafter be in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions, variances and any other authorizations required by
any Governmental Authority under or issued pursuant to any Environmental Law.

“Equity Documents”: collectively, the documents listed on Schedule 5.24(b) to
the Original Credit Agreement, in each case as amended, supplemented or
otherwise modified.

“Equity Financing”: the purchase for cash by ABRY, its Controlled Investment
Affiliates and the Permitted Investors (collectively, the “Investors”) of the
Capital Stock of Language Line Holdings, LLC, an indirect parent entity
(“Parent”) of Holdings, and loans under one or more credit facilities of
Holdings II with one or more lenders reasonably satisfactory to the Arrangers,
guaranteed by ABRY, as interim financing for an equity investment by ABRY of up
to $30,000,000 in aggregate principal amount of Redeemable Common Equity (of
which (i) at least 59% of the aggregate net proceeds (excluding the net proceeds
from any Redeemable Common Equity) shall be junior preferred equity securities
that are not redeemable or puttable at the option of the holders thereof or
common equity and (ii) the balance shall be in a form and on terms and
conditions reasonably acceptable to the Agents; provided that in no event shall
any of the Capital Stock of Parent require cash payments in respect of
dividends, redemptions or otherwise prior to the date which is seven years after
the Original Closing Date) for an aggregate dollar amount equal to no less than
30% of the total capitalization (excluding all Revolving Credit Loans made on
the Original Closing Date to finance any portion of the Merger Consideration (as
defined in the Merger Agreement)) attributable to an excess of Closing Working
Capital (as defined in the Merger Agreement) of Borrower (determined as of the
Original Closing Date, after giving effect to the consummation of the
Transactions) and the subsequent and immediate contribution and/or loans of the
net cash proceeds from the Investors’ investment by Parent, and the lenders’
loans by Holdings II, in each case through one or more intermediate holding
companies, to Holdings and Borrower and receipt by Holdings and Borrower of such
cash, in the form of common equity.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

-13-



--------------------------------------------------------------------------------

“ERISA Entity”: any member of an ERISA Group.

“ERISA Event”: (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Pension Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Pension Plan of an “accumulated funding deficiency” (as defined
in Section 412 of the Code or Section 302 of ERISA), whether or not waived, the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (d) the incurrence by
any ERISA Entity of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by any ERISA Entity from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Pension Plan or to appoint a trustee to administer any Pension Plan, or the
occurrence of any event or condition that could reasonably be expected to
constitute grounds under ERISA for the termination of or the appointment of a
trustee to administer any Pension Plan; (f) the incurrence by any ERISA Entity
of any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; (g) the receipt by any ERISA Entity of any
notice, or the receipt by any Multiemployer Plan from any ERISA Entity of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
Reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Pension Plan that could reasonably be expected to result in the
imposition of a lien or the posting of a bond or other security; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) that could result in material
liability to Holdings or any of its Subsidiaries.

“ERISA Group”: Borrower, any Subsidiary and all corporations and all trades or
businesses (whether or not incorporated) that, together with Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Code.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” for purposes of this definition shall be determined by
reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent or, in the
absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

 

-14-



--------------------------------------------------------------------------------

“Eurodollar Lending Office”: as to any Lender, the office of such Lender which
shall be making or maintaining Eurodollar Loans.

“Eurodollar Loans”: Loans at such time as they are made and/or being maintained
at a rate of interest based upon a Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurodollar Base Rate

1.00 – Eurocurrency Reserve Requirements

“Event of Default”: any of the events specified in Section 9; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash”: the aggregate amount of cash and cash equivalents in excess of
$2,500,000 and would appear on the consolidated balance sheet of Holdings and
its Qualified Subsidiaries as of any day, in conformity with GAAP.

“Excess Cash Flow”: for any period or fiscal year of Holdings, the excess, if
any, of:

(a) the sum, without duplication, of (i) Consolidated EBITDA for such period or
fiscal year, as applicable, (provided that for the purpose of this definition,
Consolidated EBITDA shall not be calculated on a Pro Forma Basis),
(ii) decreases in Consolidated Working Capital for such period or fiscal year,
as applicable, and (iii) interest income received in cash over

(b) the sum, without duplication, of (i) the aggregate amount actually paid by
Borrower and its Qualified Subsidiaries in cash during such period or fiscal
year, as applicable, on account of capital expenditures (other than capital
expenditures made with the proceeds of eminent domain or condemnation
proceedings to the extent such proceeds are not included in the determination of
Consolidated EBITDA for such period or fiscal year, as applicable, and capital
expenditures funded with the proceeds of the incurrence of Indebtedness, the
issuance of Capital Stock or Asset Sales), (ii) the aggregate amount of payments
of principal in respect of any Indebtedness of Holdings and its Subsidiaries
during such period or fiscal year, as applicable, (other than (x) pursuant to
subsection 4.5(a), (b), (c) or (d); (y) payments of principal in respect of any
revolving credit facility to the extent that there is not an equivalent
reduction in the commitments in respect of such facility and (z) any repayment
of Indebtedness to the extent made with the proceeds of the incurrence of
Indebtedness or the issuance of Capital Stock), (iii) cash interest expense
(including fees paid in connection with letters of credit and surety bonds and
commitment fees and other periodic bank charges) of Holdings, Borrower and its
Qualified Subsidiaries, (iv) the amount of Taxes or, without duplication, tax
distributions actually paid or to be paid in cash by Holdings, Borrower and its
Qualified Subsidiaries for such period or fiscal year, as applicable, either
during such period or fiscal year, as applicable, or within a normal payment
period

 

-15-



--------------------------------------------------------------------------------

(including any valid extensions thereafter), (v) to the extent added to
Consolidated Net Income in calculating Consolidated EBITDA for such period or
fiscal year, as applicable, the net cash cost of Interest Rate Agreements,
(vi) the amount of cash actually paid by Holdings, Borrower and its Qualified
Subsidiaries in connection with clause (e) in the definition of Consolidated
EBITDA and (vii) increases in Consolidated Working Capital for such period or
fiscal year, as applicable.

“Exchange”: as defined in the recitals hereto.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Taxes”: (a) in the case of each Lender and Administrative Agent, taxes
(including franchise taxes) imposed on its net income by (i) the jurisdiction
under the laws of which such Lender or Administrative Agent is organized or a
resident or (ii) the jurisdiction in which Administrative Agent’s or such
Lender’s principal executive office or applicable lending office is located and
(b) in the case of a Lender that is not a United States Person (as defined in
Section 7701(a)(30) of the Code), any United States federal withholding tax to
the extent such tax could be imposed under the law in effect on the date such
Lender becomes a party to this agreement, except, in the case of an Assignee, to
the extent that such Assignee’s assignor was entitled (immediately prior to such
assignment) to gross-up payments or indemnification in respect of such tax under
subsection 4.14, provided that, this clause (b) shall not apply to any Tax
imposed on a Lender in connection with an interest or participation in any Loan
or other obligation that such Lender was required to acquire pursuant to
subsection 11.7.

“Executive Order”: as defined in subsection 5.27(a).

“Executive Orders”: as defined in subsection 7.15.

“Facility”: each of (a) the extensions of credit made hereunder in the form of
Tranche B-1 Term Loans (the “Term B-1 Loan Facility”), (b) the Incremental
Facilities that are not a Term B-1 Loan Facility and (c) the Revolving Credit
Commitments and any Incremental Revolving Commitments and the extensions of
credit made thereunder (together, the “Revolving Credit Facility”), and
“Facilities” means the collective reference to the Term B-1 Loan Facility, any
Incremental Facilities that are not a Term Loan B-1 Facility and Incremental
Revolving Facility and the Revolving Credit Facility.

“Federal Funds Rate”: as defined in the definition of Alternate Base Rate.

“Fee Letter”: as applicable, that certain Fee Letter among Holdings, the
Arrangers, Merrill Lynch Capital Corporation, Bank of America N.A. and Banc of
America Bridge LLC dated April 14, 2004 and/or that certain Fee Letter among
Holdings, Borrower, the Arrangers, Merrill Lynch Capital Corporation and Bank of
America N.A. dated October 30, 2006.

“Fee Property”: any real property owned in fee.

“Financing Lease”: (a) any lease of property, real or personal, the obligations
under which are capitalized on a consolidated balance sheet of Holdings,
Borrower and its consolidated Subsidiaries and (b) any other such lease to the
extent that the then present value of any rental commitment thereunder should,
in accordance with GAAP, be capitalized on a balance sheet of the lessee.

 

-16-



--------------------------------------------------------------------------------

“Foreign Subsidiary”: each Subsidiary of Borrower which is not organized under
the laws of the United States or any state thereof or the District of Columbia.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation, and, in the
case of Borrower, Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of the definition of
“Applicable Margin” and subsections 4.5(a) and (e), 6.1(r) of the Original
Credit Agreement, 8.6(g) and 8.9, GAAP shall be determined on the basis of such
principles in effect on the Original Closing Date and consistent with those used
in the preparation of the most recent audited financial statements referred to
in subsection 5.1(b). In the event that any Accounting Change (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, standards or terms in this Agreement, then Borrower and
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating Holdings and Borrower’s
financial condition and results of operations of Holdings and its Subsidiaries
shall be the same after such Accounting Change as if such Accounting Change had
not been made. Until such time as such an amendment shall have been executed and
delivered by Borrower, the Administrative Agent and the Required Lenders, except
for purposes of subsections 5.1(a), (b) and (c) and subsection 7.1, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated or construed as if such Accounting Change had not occurred.
“Accounting Change” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government.

“Granting Lender”: as defined in subsection 11.6(i).

“Guarantees”: the collective reference to the Parent Guarantee and the
Subsidiary Guarantee and any guarantee which may from time to time be executed
and delivered by a Subsidiary pursuant to subsection 7.9.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hazardous Materials”: any pollutants, contaminants, chemicals, materials or
wastes, radioactivity or radiation, hazardous pesticides or hazardous or toxic
substances that may give rise to liability, or are subject to regulation, under
any Environmental Law, including, without limitation, asbestos, petroleum, any
other petroleum products (including gasoline, crude oil or any fraction
thereof), polychlorinated biphenyls and urea-formaldehyde insulation.

 

-17-



--------------------------------------------------------------------------------

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Highest Lawful Rate”: as defined in subsection 11.12.

“Holdings”: as defined in the preamble hereto.

“Holdings II”: Language Line Holdings II, Inc., a Delaware corporation.

“Holdings High Yield Notes”: unsecured debt securities of Holdings that (a) are
not guaranteed by any Subsidiary of Holdings (including, without limitation,
Borrower), (b) do not have a scheduled principal payment prior to the date which
is two years after the Tranche B-1 Maturity Date or, if any Incremental Term
Loans exist, the Incremental Term Maturity Date (if later) and (c) do not
require cash interest payments prior to the fifth anniversary of the issue date
thereof.

“Incremental Facility”: an aggregation of Incremental Revolving Commitments or
Incremental Term Commitments of one or more Lenders that are made available to
Borrower and become effective on the same date, pursuant to the same Incremental
Loan Amendment and the extensions of credit hereunder in respect of Incremental
Revolving Loans and Incremental Term Loans.

“Incremental Installment Payment Date”: as defined in subsection 4.6.

“Incremental Loan”: any Incremental Revolving Loan and/or Incremental Term Loan
advanced by a Lender.

“Incremental Loan Amendment”: as defined in subsection 2.1(e).

“Incremental Margin”: as defined in subsection 4.18.

“Incremental Revolving Commitment”: as defined in subsection 4.18.

“Incremental Revolving Lender”: each Lender that has an Incremental Revolving
Commitment or that is a holder of an Incremental Revolving Loan.

“Incremental Revolving Loan”: as defined in subsection 2.1(e).

“Incremental Term Commitment”: as defined in subsection 4.18.

“Incremental Term Lender”: each Lender that has an Incremental Term Commitment
or that is the holder of an Incremental Term Loan.

“Incremental Term Loan”: as defined in subsection 2.1(a).

“Incremental Term Loan Commitment Percentage”: as to any Incremental Term Lender
at any time, the percentage of the Aggregate Incremental Term Commitments that
are not in respect of Tranche B-1 Term Loans, then constituted by such Lender’s
Incremental Term Loan Commitments that are not in respect of Tranche B-1 Term
Loans (or, after such Incremental Term Loans are made, the

 

-18-



--------------------------------------------------------------------------------

percentage of the aggregate outstanding principal amount of the Incremental Term
Loans that are not Tranche B-1 Term Loans, then constituted by the principal
amount of such Incremental Term Lender’s Incremental Term Loans that are not in
respect of Tranche B-1 Term Loans).

“Incremental Term Maturity Date”: for any Incremental Term Loan the date upon
which the final scheduled payment of principal of such Incremental Term Loan
shall be due and payable pursuant to the applicable Incremental Loan Amendment,
which such date shall in no event be earlier than the Tranche B-1 Maturity Date.

“Incremental Term Note”: as defined in subsection 4.16(e).

“Indebtedness”: of any Person at any date, without duplication,

(a) all indebtedness of such Person for borrowed money,

(b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business and not more than 180 days overdue),

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

(e) all obligations under Financing Leases of such Person and the obligations
(including contingent obligations) of such Person under and in respect of
synthetic lease transactions under which such Person or any Affiliate of such
Person is the lessee,

(f) the face amount of all obligations of such Person, contingent or otherwise,
as an account party or applicant under or in respect of acceptances, letters of
credit (whether drawn or undrawn), surety bonds or similar arrangements,

(g) the liquidation value of all redeemable preferred Capital Stock of such
Person,

(h) all Contingent Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above,

(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

(j) for the purposes of subsection 8.1 and subsection 9(e) only, all obligations
of such Person in respect of Hedge Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general

 

-19-



--------------------------------------------------------------------------------

partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Indemnitee”: as defined in subsection 11.5(b).

“Installment Payment Date”: each Tranche B-1 Installment Payment Date and each
Incremental Installment Payment Date.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to Alternate Base Rate Loans, the last day of
each March, June, September and December, commencing on the first such day to
occur after any Alternate Base Rate Loans are made or any Eurodollar Loans are
converted to Alternate Base Rate Loans, (b) as to any Eurodollar Loan in respect
of which Borrower has selected an Interest Period of one, two or three months,
the last day of such Interest Period and (c) as to any Eurodollar Loan in
respect of which Borrower has selected a longer Interest Period than the periods
described in clause (b), the last day of each three calendar month interval
during such Interest Period and, in addition, the last day of such Interest
Period.

“Interest Period”: with respect to any Eurodollar Loan and unless otherwise
consented to in writing by the Arrangers, initially, the period commencing on,
as the case may be, the Borrowing Date or conversion date with respect to such
Eurodollar Loan and thereafter, each period commencing on the last day of the
next preceding Interest Period applicable to such Eurodollar Loan and in each
case ending one, two, three or six months, thereafter as selected by Borrower in
its notice of borrowing as provided in subsection 4.1 or its notice of
conversion as provided in subsection 4.2, in each case, not less than three
Business Days prior to the last day of the then current Interest Period with
respect to such Eurodollar Loan; provided that the foregoing provisions relating
to Interest Periods are subject to the following:

(A) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period that would otherwise extend beyond (i) in the case of an
Interest Period for a Term Loan, the final Installment Payment Date shall end on
such Installment Payment Date or, if such Installment Payment Date shall not be
a Business Day, on the next preceding Business Day; and (ii) in the case of any
Interest Period for a Revolving Credit Loan, the Revolving Credit Termination
Date shall end on the Revolving Credit Termination Date, or if the Revolving
Credit Termination Date shall not be a Business Day, on the next preceding
Business Day;

 

-20-



--------------------------------------------------------------------------------

(C) if Borrower shall fail to give notice as provided above in clause (y), it
shall be deemed to have selected a conversion of a Eurodollar Loan into an
Alternate Base Rate Loan (which conversion shall occur automatically and without
need for compliance with the conditions for conversion set forth in
subsection 4.2); and

(D) any Interest Period that begins on the last day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of a
calendar month.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement.

“Investment”: for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of equity interests, bonds, notes,
debentures or other securities of any other Person; (b) the making of any
deposit with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); (c) any capital contribution to (by means of any transfer of cash
or other property to others or any payment for property or services for the
account or use of others) any other Person; and (d) the entering into, or direct
or indirect incurrence, of any Contingent Obligation with respect to
Indebtedness or other liability of any other Person.

“Investment Election Notice”: as defined in subsection 12.2.

“Issuing Lender”: collectively, Bank of America, N.A. and any of its Affiliates,
in its capacity as issuer of the Letters of Credit.

“Law”: any statute, law, regulation, ordinance, rule, treaty, judgment, order,
decree, permit, concession, franchise, license, agreement or other governmental
restriction of the United States or Canada or any state, province or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.

“L/C Application”: as defined in subsection 3.5(a).

“L/C Obligations”: the obligations of Borrower to reimburse the Issuing Lender
for any payments made by the Issuing Lender under any Letter of Credit that have
not been reimbursed by Borrower pursuant to subsection 3.8(a). For all purposes
of this Agreement, if on any date of determination a Standby L/C has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the International Standby Practices (ISP98) of the
International Chamber of Commerce, such Standby L/C shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“L/C Participating Interest”: an undivided participating interest in the face
amount of each issued and outstanding Letter of Credit and the L/C Application
relating thereto.

“L/C Participation Certificate”: a certificate in substantially the form of
Exhibit F to the Original Credit Agreement.

 

-21-



--------------------------------------------------------------------------------

“L/C Sub-Account”: as defined in subsection 12.1(d).

“Leased Property”: as defined in subsection 5.13.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: the Commercial L/Cs and the Standby L/Cs; individually, a
“Letter of Credit.”

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), claim, hypothecation,
charge or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction
in respect of any of the foregoing).

“Loans”: the Swing Line Loans, the Term Loans, and the Revolving Credit Loans;
individually, a “Loan.”

“Majority Facility Lenders”: (a) with respect to the Revolving Credit Facility,
the holders of in excess of 50% of the Revolving Credit Commitments and any
Incremental Revolving Commitments or, if the Revolving Credit Commitments and
Incremental Revolving Commitments have been terminated in full, the Revolving
Credit Exposure, (b) with respect to the Term B-1 Loan Facility, the holders of
in excess of 50% of the Tranche B-1 Term Loans then outstanding and (c) with
respect to any Incremental Term Loan that is not a Tranche B-1 Term Loan, the
holders of in excess of 50% of such Tranche of Incremental Term Loans then
outstanding.

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, operations, financial condition or results of operations of Holdings and
its Subsidiaries, taken as a whole, (ii) the ability of Holdings or any of its
Subsidiaries to perform its respective obligations under any Credit Document,
(iii) the rights and remedies of the Lenders under any Credit Document or
(iv) the value of the Collateral or the validity, enforceability, perfection or
priority of the Liens granted to the Administrative Agent (for its benefit and
for the benefit of the other Secured Parties) on the Collateral pursuant to the
Security Documents.

“Material Subsidiary”: any Subsidiary that would be a “significant subsidiary”
of Borrower within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933 (replacing references to 10 per cent therein with 5 per
cent), or any group of Subsidiaries that together would constitute a Material
Subsidiary.

“Merger”: the merger of Borrower with and into Language Line Holdings, Inc. with
Language Line Holdings, Inc. as the surviving corporation pursuant to the terms
of the Merger Agreement (such surviving corporation to change its name to
Language Line, Inc.) immediately followed by the merger of the surviving
corporation with Language Line, LLC.

 

-22-



--------------------------------------------------------------------------------

“Merger Agreement”: that certain Merger Agreement and Plan of Merger dated as of
April 14, 2004 by and among Language Line Holdings, Inc., Language Line
Acquisition, Inc. and Borrower (as may be amended subsequent to the Original
Closing Date in accordance with subsection 8.15).

“Merger Documentation”: collectively, the Merger Agreement and all other
documents listed on Schedule 5.24(b) to the Original Credit Agreement, in each
case as amended, supplemented or otherwise modified from time to time in
accordance with subsection 8.15.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: any Real Property covered by a Mortgage delivered
pursuant to subsection 7.9(d).

“Mortgages”: each of the mortgages and deeds of trust in respect of real
property made by any Credit Party in favor of, or for the benefit of, the
Administrative Agent for its benefit and for the benefit of the other Secured
Parties, substantially in the form of Exhibit G to the Original Credit Agreement
(with such reasonable changes thereto as shall be advisable under the law of the
jurisdiction in which such mortgage or deed of trust is to be recorded and
otherwise as shall be reasonably acceptable to the Administrative Agent), as the
same may be amended, supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any ERISA Entity is making or accruing
an obligation to make contributions or (ii) to which any ERISA Entity has within
the preceding five plan years made contributions, including any Person that
ceased to be an ERISA Entity during such five year period.

“Net Proceeds”: the aggregate cash proceeds received by Holdings, Borrower or
any of its Qualified Subsidiaries in respect of:

(a)(i) any issuance or borrowing of any debt securities (including debt
securities convertible into, or exchangeable or exercisable for, Capital Stock)
or loans by Holdings, Borrower or any of its Qualified Subsidiaries, (ii) any
issuance by Holdings, Borrower or any of its Qualified Subsidiaries of Capital
Stock or (iii) any contributions to the capital of Holdings or Borrower;

(b) any Asset Sale; provided that (i) so long as no Event of Default then
exists, the proceeds of any Asset Sale shall constitute Net Proceeds only to the
extent such proceeds are not reinvested in properties or assets owned (or to be
owned) by Borrower or a Qualified Subsidiary having a fair market value at least
equal to the amount of such proceeds within 180 days from the date of receipt
thereof, (ii) if the property so sold constituted Collateral under the Security
Documents then (x) such proceeds shall be deposited and maintained in the
Collateral Account pending the reinvestment contemplated in clause (b)(i) of
this definition and applied in accordance with subsection 12.2; provided that
there shall be no obligation to deposit any such proceeds unless and until, and
only to the extent that, the aggregate amount at any time outstanding (and not
applied in accordance with this Agreement) exceeds $5,000,000 (such $5,000,000
to be calculated net of the amount to be reinvested under any then existing
binding contract entered into by Borrower or any of its Qualified Subsidiaries
to reinvest such proceeds), and (y) any property

 

-23-



--------------------------------------------------------------------------------

purchased with the net proceeds thereof shall be mortgaged or pledged, as the
case may be, to the Administrative Agent, for its benefit and for the benefit of
the other Secured Parties in accordance with subsection 7.9 and (iii) the
aggregate outstanding amount of proceeds held by Borrower and its Qualified
Subsidiaries at any time for reinvestment in respect of any property sold
pursuant to this paragraph shall not exceed $5,000,000;

(c) any insurance recoveries in respect of any Destruction or any proceeds or
awards on account of any Taking; provided that (i) so long as no Event of
Default then exists under paragraph (a), (e), (f), (g) or (h) of Section 9, the
proceeds of any such insurance recoveries in respect of any Destruction or
proceeds or award of any such Taking shall constitute Net Proceeds only to the
extent they are not reinvested in properties or assets owned (or to be owned) by
Borrower or a Qualified Subsidiary having a fair market value at least equal to
the amount of such proceeds or awards within 180 days from the date of receipt
thereof, and (ii) if the property subject to such Destruction or Taking
constituted Collateral under the Security Documents then (x) such proceeds or
awards (net of any costs of recovering such proceeds or awards) shall be
deposited and maintained in the Collateral Account pending the reinvestment
contemplated in clause (c)(i) of this definition and applied in accordance with
subsection 12.2; provided, that there shall be no obligation to deposit any such
proceeds or awards unless and until, and only to the extent that, the aggregate
amount at any time outstanding (and not applied in accordance with this
Agreement) exceeds $5,000,000 (such $5,000,000 to be calculated net of the
amount to be reinvested under any then existing binding contract entered into by
Borrower or any of its Qualified Subsidiaries to reinvest such proceeds or
awards), and (y) any property purchased with the proceeds thereof or awards
shall be mortgaged or pledged, as the case may be, to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with subsection 7.9; and

(d) any cash payments received in respect of promissory notes delivered to
Holdings, Borrower or any of its Qualified Subsidiaries in respect of an Asset
Sale delivered to Holdings or such Qualified Subsidiary in respect of an Asset
Sale;

in each case, net of (without duplication) (w) to the extent such Indebtedness
and such Lien are permitted hereunder, the amount required to repay any
Indebtedness (other than the Loans) secured by a Lien on any assets of Holdings,
Borrower or any of its Qualified Subsidiaries (that are collateral for any such
debt securities or loans) that are sold or otherwise disposed of in connection
with such Asset Sale or subject to the applicable Destruction or Taking, (x) the
reasonable expenses (including legal fees and brokers’ and underwriters’
commissions, lenders fees or credit enhancement fees incurred in effecting the
applicable event or events described in clauses (a) through (d) above, (y) any
Taxes (including any withholding or distributions in respect of taxes)
reasonably attributable to the applicable event or events described in
clauses (a) through (d) above and reasonably estimated by Holdings or its
Qualified Subsidiaries to be actually payable and (z) in the case of any receipt
of proceeds by a Qualified Subsidiary, any amount required to be distributed to
the holders of any Capital Stock in the respective Qualified Subsidiary other
than Holdings, Borrower or any of its Qualified Subsidiaries (or in any other
Qualified Subsidiary which directly or indirectly holds equity interests in such
Qualified Subsidiary).

“New Notes”: $165,000,000 in aggregate principal amount at maturity of
Borrower’s 11 1/8% unsecured senior subordinated notes due 2012.

 

-24-



--------------------------------------------------------------------------------

“Non-Bank Certificate”: a certificate substantially in the form of Exhibit H to
the Original Credit Agreement.

“Non-Consenting Lender”: as defined in subsection 11.1.

“Non-Funding Lender”: as defined in subsection 4.12(c).

“Non-Qualified Subsidiary”: each Domestic Subsidiary of Borrower that is not a
Subsidiary Guarantor or required to become a Subsidiary Guarantor pursuant to
subsection 7.9.

“Notes”: the Swing Line Note, the Revolving Credit Notes and the Term Notes;
each of the Notes, a “Note.”

“Obligations”: as defined in the Security Agreement.

“OFAC”: as defined in subsection 5.27(b)(v).

“Officer”: with respect to any corporation, its Chairman of the Board (if an
officer) or its President or one of its Vice Presidents or its Chief Financial
Officer or its Treasurer or any Assistant Treasurer or its Secretary or one of
its Assistant Secretaries, and with respect to any other entity, persons acting
in a similar capacity.

“Officer’s Certificate”: a certificate of the entity in question executed on its
behalf by an Officer of such entity.

“Original Closing Date”: June 11, 2004.

“Original Credit Agreement”: as defined in the recitals hereto.

“Original Lenders”: as defined in the recitals hereto.

“Other List”: as defined in subsection 7.15.

“Other Taxes”: as defined in subsection 4.14(d)(ii).

“Parent”: as defined within the definition of the term “Equity Financing.”

“Parent Guarantee”: the Parent Guarantee, substantially in the form of Exhibit
I-2 to the Original Credit Agreement, to be made by Holdings in favor of the
Administrative Agent for the benefit of the Secured Parties, as the same may be
amended, modified or supplemented from time to time.

“Participants”: as defined in subsection 11.6(b).

“Participating Lender”: any Revolving Credit Lender (other than the Issuing
Lender) with respect to its L/C Participating Interest in each Letter of Credit.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

 

-25-



--------------------------------------------------------------------------------

“Pension Plan”: an employee pension benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and is
maintained or contributed to by any ERISA Entity or with respect to which
Holdings or any of its Subsidiaries could incur liability by application of
Section 4069 of ERISA.

“Permitted Acquisition”: as defined in subsection 8.6(g).

“Permitted Encumbrances”: with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy delivered
with respect thereto.

“Permitted Investors”: ABRY Partners IV, L.P., ABRY Mezzanine Partners, L.P.,
Dennis Dracup, Mathew Gibbs, James L. Moore, Jeanne Anderson, Dennis Bailey,
Philip Speciale, New York Life Capital Partners II, L.P., ABRY Investment
Partnership, L.P., Winnie Heh and Merrill Lynch Capital Corporation, together
with their respective Affiliates, and such other Persons as may be reasonably
acceptable to the Arrangers.

“Permitted Issuances”: each of the following: (a) an issuance of Capital Stock
by any Qualified Subsidiary of Holdings to (or acceptance of capital
contributions from) Holdings, Borrower or any of its Qualified Subsidiaries,
(b) an issuance of Capital Stock by Holdings to (or acceptance of capital
contributions from) ABRY and its Controlled Investment Affiliates (other than
Holdings and its Subsidiaries) and other Persons (solely in respect of
preemptive rights granted to such other Persons so long as such preemptive
rights were not granted in anticipation of, or in connection with, such issuance
of Capital Stock as distinct from preemptive rights granted in anticipation of
future issuances of capital stock generally) and (c) an issuance of Capital
Stock by Holdings or Borrower upon receipt of (or acceptance by either of them
of capital contributions consisting of) proceeds contributed to it indirectly
(i) from an issuance of or loans constituting Redeemable Common Equity by
Holdings II or (ii) from an issuance of Capital Stock by Parent or Holdings II
to (or acceptance of capital contributions from) ABRY and its Controlled
Investment Affiliates (other than Holdings and its Subsidiaries) and, other
Persons (solely in respect of preemptive rights granted to such other Persons so
long as such preemptive rights were not granted in anticipation of, or in
connection with, such issuance of Capital Stock as distinct from preemptive
rights granted in anticipation of future issuances of capital stock generally).

“Permitted Liens”: Liens permitted to exist under subsection 8.2.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Profit Payment Agreement”: any agreement to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

“Pro Forma Balance Sheet”: as defined in subsection 5.1(a).

“Pro Forma Basis”: (a) following (i) the consummation of the Merger, (ii) any
Permitted Acquisition or (iii) any sale, transfer, lease or other disposition of
assets outside of the ordinary course of

 

-26-



--------------------------------------------------------------------------------

business permitted by subsection 8.5 during the relevant periods, Consolidated
EBITDA and Consolidated Interest Expense for the relevant periods shall be
calculated only after giving pro forma effect thereto, as if the Merger,
Permitted Acquisition or sale, transfer, lease or other disposition of assets
(and, in each case, any related incurrence, repayment or assumption of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
relevant period in accordance with its terms, and assuming that any Revolving
Credit Loans borrowed in connection with such acquisition are repaid with excess
cash balances when available) had occurred on the first day of the relevant
period for determining Consolidated EBITDA or Consolidated Interest Expense and
(b) any pro forma calculations under clause (a) of this definition may include
operating and other expense reductions and other adjustments resulting from any
such transaction that is being given pro forma effect to the extent that such
operating and other expense reductions and other adjustments are (x) in the case
of clause (i), reflected in the Consolidated EBITDA set forth in the proviso of
the definition of “Consolidated EBITDA” or of the type listed on Schedule III to
the Original Credit Agreement, and (y) in the case of clause (ii), of the type
listed on Schedule III to the Original Credit Agreement or otherwise appropriate
in the commercially reasonable judgment of Borrower given the facts and
circumstances of the transaction in amounts consistent with actual experience or
the adjustments referred to in clause (x), all reasonably acceptable to the
Administrative Agent.

“Pro Forma Financial Statements”: as defined in subsection 5.1(a).

“Proposed Change”: as defined in subsection 11.1.

“Property”: any right, title or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible
and including Capital Stock or other ownership interests of any Person.

“Purchase Money Indebtedness”: Indebtedness (excluding Financing Leases),
incurred for the purpose of financing all or any part of the purchase price of
property, plant or equipment used in the business of Holdings, Borrower and its
Qualified Subsidiaries or the cost of installation, construction or improvement
thereof; provided that (1) the amount of such Indebtedness shall not exceed such
purchase price or cost and (2) such Indebtedness shall be incurred within 90
days after such acquisition of such asset by the Holdings, Borrower or any of
its Qualified Subsidiaries or such installation, construction or improvement.

“Qualified Public Offering”: any public offering of the common (or other voting)
Capital Stock of Parent or its successor or any of its Subsidiaries (other than
any such Subsidiary that is also a Subsidiary of Borrower) pursuant to an
effective registration statement (other than a registration statement on Form
S-4, S-8 or any successor or similar form) filed under the Securities Act of
1933, as amended, where the gross proceeds raised are not less than $50,000,000.

“Qualified Subsidiary”: each Subsidiary of Borrower in existence on the Original
Closing Date and any direct or indirect Subsidiary of Borrower formed or
acquired after the Original Closing Date, in each case, other than Non-Qualified
Subsidiaries.

“Quarterly Review”: a review of financial statements made by an independent
accounting firm consistent with the substantive accounting standards and
requirements set forth in Statement on Auditing Standards 100 or to the extent
not applicable, Statement on Standards for Accounting and Review Standards 1,
each as set forth by the American Institute of Certified Public Accountants.

 

-27-



--------------------------------------------------------------------------------

“Real Property”: each Leased Property listed on Schedule 5.13 to the Original
Credit Agreement and Fee Property, all right, title and interest of any Person
(including, without limitation, any leasehold estate) in and to a parcel of real
property owned or operated by any Credit Party, whether by lease, license or
other use or occupancy agreement, together with, in each case, all improvements
and appurtenant fixtures, equipment, personal property, easements and other
property and rights incidental to the ownership, lease or operation thereof or
thereon.

“Redeemable Common Equity”: Indebtedness of Holdings II (i) owing to ABRY and/or
any of its Controlled Investment Affiliates (other than Holdings or any
Subsidiary of Holdings) and/or other Persons (solely in respect of preemptive or
similar rights, if any, granted to such other Persons) that has subordination
provisions substantially in the form of Exhibit P to the Original Credit
Agreement and automatically converts to common equity of Parent upon the earlier
to occur of (x) the occurrence of an Event of Default under subsection 9(f) and
(y) the third anniversary of the issuance thereof and (ii) owing to one or more
lenders reasonably satisfactory to the Arrangers where such Indebtedness
(A) shall be subject to “standstill” provisions substantially in the form of
Exhibit R to the Original Credit Agreement, (B) is guaranteed by ABRY, (C) is
supported by ABRY’s deposit of an irrevocable “capital call” notice into escrow
on terms and conditions reasonably satisfactory to the Arrangers and (D) is not
guaranteed by Holdings or any of its Subsidiaries.

“Refinance”: to refinance, repay, prepay, replace, renew or refund.

“Refinancing Indebtedness”: Indebtedness incurred to Refinance other
Indebtedness (the “Refinanced Indebtedness”); provided

(i) the principal amount (or accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (or accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any premium paid to the holders of the Refinanced Indebtedness and reasonable
expenses incurred in connection with the incurrence of the Refinancing
Indebtedness;

(ii) the Refinancing Indebtedness is the obligation of the same Person as that
of the Refinanced Indebtedness;

(iii) if the Refinanced Indebtedness was subordinated to the Loans, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Loans, at least to the same extent as the Refinanced Indebtedness;

(iv) the Refinancing Indebtedness shall have a maturity that is not earlier than
(x) the maturity of the Indebtedness being Refinanced or (y) the Tranche B-1
Maturity Date;

(v) the Refinancing Indebtedness shall have a longer or equal weighted average
life than the Indebtedness being Refinanced; and

 

-28-



--------------------------------------------------------------------------------

(vi) the Refinancing Indebtedness is secured only to the extent, if at all, and
by the assets, that the Refinanced Indebtedness being repaid or amended is
secured.

“Refunded Swing Line Loans”: as defined in subsection 3.4(b).

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U (12 C.F.R. Part 221) of the Board of Governors of
the United States Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Regulation X”: Regulation X (12 C.F.R. Part 224) of the Board of Governors of
the United States Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization as such term is used in
Section 4241 of ERISA.

“Repayment: as defined in the recitals hereto.

“Required Lenders”: at a particular time, the holders of in excess of 50% of the
sum of (i) the Term Loans then outstanding and (ii) the Revolving Credit
Commitments and/or Incremental Revolving Commitments or, if the Revolving Credit
Commitments and Incremental Revolving Commitments have been terminated in full,
the Revolving Credit Exposure. The Term Loans and the Revolving Credit
Commitments and/or Incremental Revolving Commitments of any Non-Funding Lender
shall be disregarded in determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Articles or Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, order or determination of an
arbitrator or a court or other Governmental Authority, in each case, applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer”: with respect to any Person, the president, chief
executive officer, the chief operating officer, the chief financial officer,
assistant treasurer, controller or any vice president of such Person.

“Retained Amount”: the amount of Excess Cash Flow that is not required to be
prepaid pursuant to subsection 4.5(e) (after giving effect to any waivers of
prepayment pursuant to subsection 4.7).

“Revolving Credit Commitment”: as to any Lender, its obligations to (i) make
Revolving Credit Loans (other than Incremental Revolving Loans) to Borrower
pursuant to subsection 3.1 and (ii) purchase its L/C Participating Interest in
any Letter of Credit, in an aggregate amount not to exceed the amount set forth
under such Lender’s name in Schedule I to the Original Credit Agreement opposite
the caption “Revolving Credit Commitment” or in Schedule 1 to the Assignment and
Acceptance by which such Lender acquired its Revolving Credit Commitment, as the
same may be reduced from time to

 

-29-



--------------------------------------------------------------------------------

time pursuant to subsection 4.3 or 4.5 or adjusted pursuant to
subsection 11.6(c); collectively, as to all the Lenders, the “Revolving Credit
Commitments.” The original aggregate principal amount of the Revolving Credit
Commitments is $40,000,000.

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage of the aggregate Revolving Credit Commitments and/or any Incremental
Revolving Commitments then constituted by such Lender’s Revolving Credit
Commitment and/or Incremental Revolving Commitments.

“Revolving Credit Commitment Period”: the period from and including the Business
Day immediately after the Original Closing Date to but not including the
Business Day immediately prior to the Revolving Credit Termination Date.

“Revolving Credit Exposure”: the sum of (i) the aggregate unpaid principal
amount of the Revolving Credit Loans, (ii) participations in Swing Line Loans,
(iii) the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit and (iv) L/C Obligations.

“Revolving Credit Facility”: as defined in the definition of Facility.

“Revolving Credit Lender”: any Lender with a Revolving Credit Commitment and/or
Incremental Revolving Commitment.

“Revolving Credit Loans”: as defined in subsection 3.1(a).

“Revolving Credit Note”: as defined in subsection 4.16(e).

“Revolving Credit Termination Date”: the earlier of (a) the sixth anniversary of
the Original Closing Date or, if such date is not a Business Day, the
immediately preceding Business Day and (b) such other earlier date as the
Revolving Credit Commitments and any Incremental Revolving Commitments shall
terminate hereunder.

“Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any Person whereby it shall sell or transfer any property used or useful in its
business, whether owned as of the Original Closing Date or thereafter acquired,
and thereafter rent or lease such property or other property which it intends to
use for substantially the same purpose or purposes as the property being sold or
transferred (it being understood that this definition does not include the sale
or transfer of property and the subsequent lease of property with a materially
higher fair market value than the property being sold or transferred and that is
used for substantially the same purpose).

“SDN List”: as defined in subsection 7.15.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and each party to an Interest Rate Agreement relating to the Loans if at
the date of entering into such Interest Rate Agreement such Person was a Lender
or an Affiliate of a Lender.

 

-30-



--------------------------------------------------------------------------------

“Securities Account”: as defined in the UCC.

“Security Agreement”: the security agreement dated as of July 11, 2004,
substantially in the form of Exhibit E to the Original Credit Agreement to be
entered into by each of the Credit Parties in favor of the Administrative Agent
for the ratable benefit of the Lenders, as the same may be amended, modified or
supplemented from time to time.

“Security Agreements”: the Security Agreement and any security agreement which
may from time to time be executed and delivered by Borrower or a Subsidiary of
Borrower pursuant to subsection 7.9.

“Security Documents”: the Security Agreements, any Mortgages, all UCC or other
financing statements and other instruments of perfection required by this
Agreement, the Security Agreements or the Mortgages to be executed, delivered
and/or filed or recorded, and any other documents utilized to pledge to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, any other property or assets as collateral for the Obligations.

“Senior Discount Notes”: Holding’s 14 1/8% Senior Discount Notes due 2013 issued
with original issue discount to yield gross proceeds of approximately $55.0
million.

“Senior Leverage Ratio”: at any day, the ratio, on a Pro Forma Basis, of
(a) Consolidated Total Senior Indebtedness less Excess Cash as of such day to
(b) Consolidated EBITDA for the most recently completed four fiscal quarters
(determined after giving effect to the second proviso of the definition of
“Consolidated EBITDA”) of Holdings for which financial statements have been or
are required to be provided to the Lenders pursuant to subsection 7.1.

“Solvent” and “Solvency”: when used with respect to any Person, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SPV”: as defined in subsection 11.6(i).

 

-31-



--------------------------------------------------------------------------------

“Standby L/C”: an irrevocable letter of credit under which the Issuing Lender
agrees to make payments in Dollars for the account of Borrower, on behalf of
Borrower or any Qualified Subsidiary in respect of obligations of Borrower or
such Subsidiary incurred pursuant to contracts made or performances undertaken
or to be undertaken or like matters relating to contracts to which Borrower or
such Qualified Subsidiary is or proposes to become a party in Borrower’s or such
Qualified Subsidiary’s business, including, without limiting the foregoing, for
insurance purposes or in respect of advance payments or as bid or performance
bonds or for any other purpose for which a standby letter of credit might
customarily be issued.

“Subordinated Indebtedness”: Indebtedness that is subordinated to other
obligations of the issuer or obligor thereof, as the case may be, on terms and
conditions and pursuant to the documentation reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock of each class or other
interests having ordinary voting power (other than stock or other interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, by such Person or by one or more Subsidiaries of such
Person or by such Person and one or more Subsidiaries of such Person. A
Subsidiary shall be deemed wholly owned by a Person who owns directly or
indirectly all of the voting shares of stock or other interests of such
Subsidiary having voting power under ordinary circumstances to vote for
directors or other managers of such corporation, partnership or other entity,
except for directors’ qualifying shares. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower.

“Subsidiary Guarantee”: the Subsidiary Guarantee, substantially in the form of
Exhibit I-1 to the Original Credit Agreement, to be made by the Subsidiary
Guarantors in favor of the Administrative Agent for the ratable benefit of the
Lenders, as the same may be amended, modified or supplemented from time to time.

“Subsidiary Guarantor”: each of (1) each Subsidiary of Borrower listed on
Schedule II to the Original Credit Agreement and (2) each Subsidiary of Borrower
which pursuant to subsection 7.9 becomes a party to the Subsidiary Guarantee:
provided, that no Foreign Subsidiary shall be a Subsidiary Guarantor.

“Survey”: a survey of any Mortgaged Property (and all improvements thereon):
(i) prepared by a surveyor or engineer licensed to perform surveys in the state,
province or country where such Mortgaged Property is located, (ii) dated as of a
recent date reasonably acceptable to the Administrative Agent, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agent)
to the Administrative Agent and the Title Company reasonably acceptable to the
Administrative Agent, and (iv) complying in all material respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey; provided,
however, that such survey is in a form sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) and issue a survey and comprehensive endorsement with respect to
such Mortgaged Property.

 

-32-



--------------------------------------------------------------------------------

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 3.4.

“Swing Line Lender”: Merrill Lynch Capital Corporation, in its capacity as
lender of the Swing Line Loans.

“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit J to the Original Credit Agreement.

“Swing Line Loans”: as defined in subsection 3.4(a).

“Swing Line Note”: as defined in subsection 4.16(e).

“Syndication Agent”: as defined in the preamble hereto.

“Taking”: any taking of any assets of Holdings, Borrower or any of its Qualified
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any Law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military.

“Taxes”: (i) means any and all present or future taxes, duties, levies, fees,
assessments, imposts, deductions, withholdings or other similar changes imposed
by any Governmental Authority (whether domestic or foreign and including any
federal, state, United States possession, county, local, provincial or foreign
government or any subdivision or taxing agency thereof), whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing, and (ii) any transferee, successor, joint and several,
contractual or other liability (including liability pursuant to Treasury
Regulation § 1.1502-6 (or any similar provision of state, local or non-United
States law)) in respect of any item described in clause (i).

“Term Loan” and “Term Loans”: as defined in subsection 2.1.

“Term Loan Commitments”: collectively, the Tranche B-1 Term Loan Commitments and
any Incremental Term Commitment; individually, a “Term Loan Commitment.”

“Term Note”: a Tranche B-1 Term Note or any Incremental Term Note, as the
context shall require, and collectively, the “Term Notes.”

“Title Company”: such title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

“Title Policy”: a Lender’s title policy with respect to any Mortgage paid for by
Borrower, issued by Title Company, together with such endorsements (including,
without limitation, “tie-in” or “cluster,” first loss, last dollar, usury,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, zoning (provided that with respect to zoning,
Borrower may, in lieu of such endorsement, deliver a zoning compliance letter
prepared by the appropriate Governmental Authority or a zoning and site
requirement summary report prepared by the Planning and Zoning Resource
Corporation or other similar service reasonably acceptable to the Administrative
Agent) and

 

-33-



--------------------------------------------------------------------------------

so-called comprehensive coverage over covenants and restrictions), coinsurance
and reinsurance as may be reasonably requested by the Administrative Agent and
provided that such endorsements are available in a given jurisdiction, in form
and substance reasonably acceptable to the Administrative Agent, insuring the
Mortgage as a first Lien on the relevant Mortgaged Property and subject only to
Permitted Encumbrances and such other Liens expressly agreed to by the
Administrative Agent.

“Total Leverage Ratio”: at any time, the ratio, on a Pro Forma Basis, of
(a) Consolidated Indebtedness less Excess Cash as of such time to
(b) Consolidated EBITDA for the most recently completed four fiscal quarters
(determined after giving effect to the second proviso of the definition of
“Consolidated EBITDA”) of Holdings for which financial statements have been or
are required to be provided to the Lenders pursuant to subsection 7.1.

“Tranche”: the Tranche B-1 Term Loans or Incremental Term Loans (that are not
Tranche B-1 Term Loans) or the Revolving Credit Commitment or Incremental
Revolving Commitment, as the case may be.

“Tranche B-1 Facility”: as defined in the recitals hereto.

“Tranche B-1 Installment Payment Date”: as defined in subsection 4.6(a).

“Tranche B-1 Lender”: each Lender that has a Tranche B-1 Term Loan Commitment or
is the holder of a Tranche B-1 Term Loan.

“Term B-1 Loan Facility”: as defined in the definition of Facility.

“Tranche B-1 Maturity Date”: the date which is seven years after the Original
Closing Date or, if such date is not a Business Day, the immediately preceding
Business Day.

“Tranche B-1 Term Loan”: as defined in subsection 2.1.

“Tranche B-1 Term Loan Commitment”: as to any Tranche B-1 Lender, its obligation
to make a Tranche B-1 Term Loan to Borrower pursuant to subsection 2.1 in an
aggregate amount not to exceed the amount set forth under such Lender’s name in
the Amendment Agreement or in an Incremental Loan Amendment or in Schedule 1 to
the Assignment and Acceptance pursuant to which a Lender acquires its Tranche
B-1 Term Loan Commitment, as the same may be adjusted pursuant to
subsection 11.6(c); collectively, as to all the Tranche B-1 Lenders, the
“Tranche B-1 Term Loan Commitments.” The aggregate principal amount of the
Tranche B-1 Term Loan Commitments on the Amendment and Restatement Date is
$239,970,920.77.

“Tranche B-1 Term Loan Commitment Percentage”: as to any Tranche B-1 Lender at
any time, the percentage of the aggregate Tranche B-1 Term Loan Commitments then
constituted by such Lender’s Tranche B-1 Term Loan Commitment (or, after the
Tranche B-1 Term Loans are made, the percentage of the aggregate outstanding
principal amount of the Tranche B-1 Term Loans then constituted by the principal
amount of such Tranche B-1 Lender’s Tranche B-1 Term Loan).

“Tranche B-1 Term Note”: as defined in subsection 4.16(e).

 

-34-



--------------------------------------------------------------------------------

“Transactions”: the Merger, the Equity Financing, the issuance and sale of the
Senior Discount Notes and the New Notes, the execution and delivery of the
Credit Documents and the initial extension of credit hereunder, the other
transactions contemplated by the Equity Documents or the Merger Documentation
entered into and consummated in connection with the Merger and the payment of
fees and expenses in connection with any of the foregoing.

“Transferee”: as defined in subsection 11.6(f).

“Type”: as to any Loan, its nature as an Alternate Base Rate Loan or Eurodollar
Loan.

“UCC”: the Uniform Commercial Code as in effect in the applicable jurisdiction.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, and any
amendments thereof.

“United States”: the United States of America.

“United States Person”: any Person organized under the laws of the United States
or any state thereof or the District of Columbia.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

1.2. Rules of Construction. (a) In this Agreement and each other Credit
Document, unless the context clearly requires otherwise (or such other Credit
Document clearly provides otherwise), references to (i) the plural include the
singular, the singular the plural and the part the whole; (ii) Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; (iii) agreements (including this Agreement), promissory notes and other
contractual instruments include subsequent amendments, assignments, and other
modifications thereto, but only to the extent such amendments, assignments or
other modifications thereto are not prohibited by their terms or the terms of
any Credit Document; (iv) statutes and related regulations include any
amendments of same and any successor statutes and regulations; and (v) time
shall be a reference to New York, New York time. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

(b) In this Agreement and each other Credit Document, unless the context clearly
requires otherwise (or such other Credit Document clearly provides otherwise),
(i) “amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and similar
terms) in this Agreement or any other Credit Document refer to this Agreement or
such other Credit Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Credit Document;
(iv) “including” (and similar terms) shall mean “including without limitation”
(and similarly for similar terms); (v) “or” has the inclusive meaning
represented by

 

-35-



--------------------------------------------------------------------------------

the phrase “and/or”; (vi) “satisfactory to” the Administrative Agent or the
Arrangers shall mean in form, scope and substance and on terms and conditions
satisfactory to the Administrative Agent or the Arrangers, as the case may be;
(vii) “permitted” (and similar terms), with respect to any Credit Document,
means permitted in accordance with the terms of such Credit Document, whether
express, implied or by operation of any consent, waiver or amendment and
(viii) “asset” and “property” shall have the same meaning and effect and refer
to all tangible and intangible assets and property, whether real, personal or
mixed and of every type and description.

(c) In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subsection is to a Section or such other
subsection of this Agreement.

(d) Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum undrawn face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the L/C Application related thereto, whether or not
such maximum face amount is in effect at such time.

SECTION 2. TERM LOAN; INCREMENTAL LOANS

2.1. Term Loan; Incremental Loans. (a) Subject to the terms and conditions
hereof, (i) each Tranche B-1 Lender severally agrees to make a loan in Dollars
(individually, a “Tranche B-1 Term Loan”; and collectively, the “Tranche B-1
Term Loans”) to Borrower on the Amendment and Restatement Date, in an aggregate
principal amount equal to such Lender’s Tranche B-1 Term Loan Commitment (it
being understood that Tranche B Lenders under the Original Credit Agreement that
execute and deliver the Amendment Agreement are converting their Tranche B Loans
under the Original Credit Agreement into Tranche B-1 Term Loans hereunder), and
(ii) each Lender making an Incremental Term Commitment severally agrees to make
a Loan to Borrower on the date of an Incremental Loan Amendment therefor, in an
aggregate principal amount equal to such Lender’s Incremental Term Commitment
(collectively, the “Incremental Term Loans”; together with the Tranche B-1 Term
Loans, the “Term Loans”).

(b) [Reserved]

(c) [Reserved]

(d) [Reserved]

(e)(i) So long as no Default or Event of Default has occurred and is continuing,
at any time and from time to time after the Original Closing Date, Borrower may
request pursuant to the procedure set forth in, and in accordance with the terms
of, subsection 4.18, the addition of an Incremental Facility consisting of an
increase to the existing Revolving Credit Facility (an “Incremental Revolving
Loan”), or Tranche B-1 Term Loans or a new tranche of Term Loans; provided,
however, that Borrower may not make a request for any Incremental Facility if
after giving effect thereto the sum of all then outstanding Incremental
Revolving Loans, unused Incremental Revolving Commitments, Incremental Term
Loans and unused Incremental Term Commitments would exceed $50,000,000;
provided, further, that Borrower may not make a request for an Incremental
Facility in respect of a Revolving Loan

 

-36-



--------------------------------------------------------------------------------

if after giving effect thereto the sum of all then outstanding Incremental
Revolving Loans and unused Incremental Revolving Commitments would exceed
$20,000,000. Each Incremental Facility shall:

(A) be in an amount not less that $5,000,000;

(B) have such pricing as may be agreed by Borrower and the Lenders providing
such Incremental Loans pursuant to the provisions of this subsection 2.1(e) and
subsection 4.18; and

(C) except as specifically provided in the applicable Incremental Loan
Amendment, this subsection (C) and subsection (B) above or in subsection 4.18,
otherwise have all of the same terms and conditions as the Revolving Credit
Loans (if such Incremental Loans are Incremental Revolving Loans) or the Tranche
B-1 Term Loans (if such Incremental Loans are Tranche B-1 Term Loans); provided
that notwithstanding anything to the contrary contained herein, the maturity
date of the Incremental Term Loans shall be the Incremental Term Maturity Date.

In addition, unless otherwise specifically provided in this Agreement, all
references in the Credit Documents to Revolving Credit Loans or Tranche B-1 Term
Loans shall be deemed, unless the context otherwise requires, to include
references to Incremental Revolving Loans or Incremental Term Loans or Tranche
B-1 Term Loans, respectively, made pursuant to this Agreement. No Lender shall
have any obligation to make an Incremental Loan unless and until it commits to
do so. Commitments in respect of Incremental Loans shall become Commitments
under this Agreement pursuant to (x) an amendment (each, an “Incremental Loan
Amendment”) to this Agreement executed by Borrower, each Lender or other
approved financial institution agreeing to provide such Commitment (and no other
Lender shall be required to execute such amendment), and the Administrative
Agent, and (y) any amendments to the other Credit Documents (executed by the
relevant Credit Party and the Administrative Agent only) as the Administrative
Agent shall reasonably deem appropriate to effect such purpose. Notwithstanding
anything to the contrary contained herein, the effectiveness of such Incremental
Loan Amendment shall be subject to the receipt by the Administrative Agent of a
certificate of Borrower executed by a Responsible Officer of Borrower certifying
that immediately prior to and after giving effect to the incurrence of the
Incremental Facility (A) each of the representations and warranties made by the
Credit Parties in or pursuant to the Credit Documents shall be true and correct
in all material respects, (B) Borrower is in compliance with each of the
financial covenants contained in subsection 8.9 on a Pro Forma Basis and set
forth in an Officer’s Certificate delivered to the Administrative Agent, based
on financial projections of Borrower and its Subsidiaries attached to such
certificate which have been prepared on a Pro Forma Basis giving effect to any
Borrowing made hereunder on such date and the consummation of any related
transaction and (C) no Default or Event of Default shall have occurred and be
continuing or be caused by the incurrence of the Incremental Facility.

(ii) So long as (x) Borrower shall have given the Administrative Agent no less
than five Business Days’ prior notice of the Incremental Loan Amendment’s
effectiveness and (y) any financial institution not theretofore a Lender which
is providing an Incremental Revolving Commitment and/or an Incremental Term
Commitment shall have become a Lender under this Agreement pursuant to an
Incremental Loan Amendment, the Incremental Revolving Commitment and/or
Incremental Term Commitment being requested by Borrower shall become effective
under this Agreement upon the effectiveness of such Incremental Loan Amendment.
Upon such effectiveness, Schedule I to the Original Credit Agreement shall be
deemed amended to reflect such Commitments. In the event that an Incremental
Facility shall have become effective, the Lender or Lenders providing such
Incremental Revolving

 

-37-



--------------------------------------------------------------------------------

Commitment and/or Incremental Term Commitments shall be deemed to have agreed,
severally and not jointly, upon the terms and subject to the conditions of this
Agreement, (A) with respect to Incremental Term Commitments to make an
Incremental Term Loan in the amount of the Incremental Term Commitment of such
Lender on the effective date of the applicable Incremental Loan Amendment and
(B) with respect to Incremental Revolving Commitments, to make from time to time
during the period from the date of the effectiveness of the applicable
Incremental Loan Amendment through the Revolving Credit Termination Date, one or
more Incremental Revolving Loans to Borrower pursuant to the provisions of
subsection 3.1 in an aggregate principal amount not exceeding at any time the
Incremental Revolving Commitment of such Lender at such time.

2.2. Repayment of Term Loans. Borrower may repay the Term Loans as provided in
subsection 4.4 and shall repay the Term Loans as provided in subsections 4.5
and 4.6.

2.3. Use of Proceeds. The proceeds of the Term Loans (other than any Incremental
Term Loans) shall be used to finance a portion of the Transactions and to pay
fees, expenses and financing costs in connection therewith.

SECTION 3. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

3.1. Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to the extent of its
Revolving Credit Commitment to extend credit to Borrower at any time and from
time to time on any Borrowing Date during the Revolving Credit Commitment Period
in each case (i) by purchasing an L/C Participating Interest in each Letter of
Credit issued by the Issuing Lender and (ii) by making loans in Dollars
(individually, a “Revolving Credit Loan”; and collectively, the “Revolving
Credit Loans”) to Borrower from time to time. Notwithstanding the above, in no
event shall any Revolving Credit Loans be made, or Letter of Credit be issued,
if the aggregate amount of the Revolving Credit Loans to be made or Letter of
Credit to be issued would, after giving effect to the use of proceeds, if any,
thereof, exceed the aggregate Available Revolving Credit Commitments nor shall
any Letter of Credit be issued if after giving effect thereto the sum of the
undrawn amount of all outstanding Letters of Credit and the amount of all L/C
Obligations would exceed $5,000,000.

(b) During the Revolving Credit Commitment Period, Borrower may use the
Revolving Credit Commitments and any Incremental Revolving Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof, and/or by
having the Issuing Lender issue Letters of Credit, having such Letters of Credit
expire undrawn upon or if drawn upon, reimbursing the Issuing Lender for such
drawing, and having the Issuing Lender issue new Letters of Credit.

(c) Each borrowing of Revolving Credit Loans pursuant to the Revolving Credit
Commitments and any Incremental Revolving Commitments shall be in an aggregate
principal amount of the lesser of (i) $500,000 or a whole multiple of $100,000
in excess thereof in the case of Alternate Base Rate Loans, and $1,000,000 or a
whole multiple of $100,000 in excess thereof, in the case of Eurodollar Loans,
and (ii) the Available Revolving Credit Commitments, except (x) that any
borrowing of Revolving Credit Loans to be used solely to pay a like amount of
Swing Line Loans may be in the aggregate principal amount of such Swing Line
Loans and (y) any borrowing under subsection 3.8(a) shall be in the amount of
the applicable Letter of Credit draw.

 

-38-



--------------------------------------------------------------------------------

3.2. Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than any Non-Funding Lender) a commitment fee from
and including the Original Closing Date, to but excluding the Revolving Credit
Termination Date computed at the rate of 1/2 of 1% per annum on the average
daily amount of the Available Revolving Credit Commitment of such Lender during
the period for which payment is made (whether or not Borrower shall have
satisfied the applicable conditions for borrowing or for the issuance of a
Letter of Credit set forth in Section 6). Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Credit Termination Date, commencing on the first such date
to occur on or following the Original Closing Date, in each case for the actual
number of days elapsed over a 365- or 366-day year.

3.3. Proceeds of Revolving Credit Loans. Borrower shall use the proceeds of
Revolving Credit Loans for Permitted Acquisitions and to provide for the ongoing
working capital and general corporate purposes of Borrower and its Qualified
Subsidiaries.

3.4. Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees, so long as the Administrative Agent has not received
notice that an Event of Default has occurred and is continuing, to make swing
line loans (individually, a “Swing Line Loan”; collectively, the “Swing Line
Loans”) to Borrower at any time and from time to time during the Revolving
Credit Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed $5,000,000; provided that no Swing Line Loan may be
made if the aggregate principal amount of the Swing Line Loans to be made would
exceed the aggregate Available Revolving Credit Commitments at such time.
Amounts borrowed by Borrower under this subsection 3.4 may be repaid at any
time, subject to the limitation stated herein, without prior notice and, through
but excluding the Revolving Credit Termination Date, reborrowed. All Swing Line
Loans (1) shall be made as Alternate Base Rate Loans, (2) shall not be entitled
to be converted into Eurodollar Loans and (3) must be repaid in full within
seven days of making of such Loan or, if sooner, upon the making of any
Revolving Credit Loan and shall in any event mature no later than the Revolving
Credit Termination Date. Borrower shall give the Swing Line Lender irrevocable
notice (which notice must be received by the Swing Line Lender prior to
1:00 p.m.) on the requested Borrowing Date specifying the amount of each
requested Swing Line Loan, which shall be in an aggregate minimum amount of
$250,000 or a whole multiple of $50,000 in excess thereof. The Swing Line Lender
shall, before 6:00 p.m. on such requested Borrowing Date, make available to the
Administrative Agent for the account of Borrower in same day funds, the proceeds
of such Swing Line Loans. The proceeds of each Swing Line Loan will be made
available by the Swing Line Lender to Borrower in immediately available funds to
be delivered by wire transfer to the account(s) designated by Borrower in the
applicable borrowing notice. The proceeds of Swing Line Loans may be used solely
for the purposes referred to in subsection 3.3.

(b) The Swing Line Lender at any time in its sole and absolute discretion may,
and on the fifteenth day (or if such day is not a Business Day, the next
Business Day) and last Business Day of each calendar month shall, on behalf of
Borrower (which hereby irrevocably directs the Swing Line Lender to act on its
behalf) request each Revolving Credit Lender, including the Swing Line Lender,
to make a Revolving Credit Loan in an amount equal to such Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the

 

-39-



--------------------------------------------------------------------------------

date such notice is given. Unless any of the events described in paragraph
(f) of Section 9 shall have occurred and be continuing (in which event the
procedures of paragraph (c) of this subsection 3.4 shall apply), each such
Lender shall make the proceeds of its Revolving Credit Loan available to the
Swing Line Lender for the account of the Swing Line Lender at the office of the
Swing Line Lender specified in subsection 11.2 (or such other location as the
Swing Line Lender may direct) prior to 12:00 noon in funds immediately available
on the Business Day next succeeding the date such notice is given. The proceeds
of such Revolving Credit Loans shall be immediately applied to repay the
Refunded Swing Line Loans.

(c) If, prior to the making of a Revolving Credit Loan pursuant to paragraph
(b) of this subsection 3.4, one of the events described in paragraph (f) of
Section 9 shall have occurred and be continuing, each Revolving Credit Lender
will, on the date such Loan was to have been made, purchase an undivided
participating interest in the Refunded Swing Line Loan in an amount equal to its
Revolving Credit Commitment Percentage of such Refunded Swing Line Loan. Each
such Lender will immediately transfer to the Swing Line Lender in immediately
available funds, the amount of its participation and upon receipt thereof the
Swing Line Lender will deliver to such Lender a Swing Line Loan Participation
Certificate dated the date of receipt of such funds and in such amount.

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s participating interest in a Refunded Swing
Line Loan, the Swing Line Lender receives any payment on account thereof, the
Swing Line Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded) in like funds as received; provided that, in the event
that such payment received by the Swing Line Lender is required to be returned,
such Lender will return to the Swing Line Lender any portion thereof previously
distributed by the Swing Line Lender to it in like funds as such payment is
required to be returned by the Swing Line Lender.

(e) The obligation of each Revolving Credit Lender to purchase participating
interests pursuant to subsection 3.4(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation,
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Swing Line Lender, Borrower or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
Borrower; (iv) any breach of this Agreement by Borrower or any other Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

3.5. Issuance of Letters of Credit. (a) Subject to the terms and conditions
hereof, the Issuing Lender Agrees, so long as the Administrative Agent has not
received notice that an Event of Default has occurred and is continuing, that
Borrower may from time to time request the Issuing Lender to issue a Standby L/C
or a Commercial L/C which shall not be in an initial amount of less than
$100,000 (unless the Issuing Lender otherwise agrees), by delivering to the
Issuing Lender (with a copy to the Administrative Agent) at its address
specified in subsection 11.2 (or such other location as the Issuing Lender may
direct) not later than 11:00 a.m. at least two Business Days (or such shorter
period and time as the Issuing Lender may agree in its sole discretion) a letter
of credit application in the Issuing Lender’s then customary form (the “L/C
Application”) completed to the satisfaction of the Issuing Lender, together with
the proposed form of such Letter of Credit (which shall comply with the
applicable requirements of paragraph (b) below) and such other certificates,
documents and other papers and information as the

 

-40-



--------------------------------------------------------------------------------

Issuing Lender may reasonably request; provided that if the Issuing Lender
informs Borrower that it is for any reason unable to open such Letter of Credit,
Borrower may request any Lender to open such Letter of Credit upon the same
terms offered to the Issuing Lender and each reference to the Issuing Lender for
purposes of subsections 3.5 through 3.13, 6.1 and 6.2 shall be deemed to be a
reference to such Issuing Lender for the purposes of such Letter of Credit. Each
request by Borrower for the amendment or extension of a Letter of Credit shall
be deemed to be a representation that such amendment or extension as so
requested complies with the conditions that would otherwise be applicable if
such Letter of Credit was being initially issued hereunder.

(b) Each Standby L/C and Commercial L/C issued hereunder shall be issued for the
account of Borrower and shall, among other things, (i) be in such form requested
by Borrower as shall be acceptable to the Issuing Lender in its sole discretion
and (ii) have an expiry date occurring not later than (a) 12 months, in the case
of a Standby L/C, or (b) 120 days, in the case of a Commercial L/C, after the
date of issuance of such Letter of Credit and, in the case of Standby L/Cs, may
be automatically renewed on its expiry date for an additional period equal to
the initial term, but in no case shall any Letter of Credit have an expiry date
occurring later than seven days prior to the Revolving Credit Termination Date.
Each L/C Application and each Letter of Credit shall, unless otherwise expressly
agreed by the Issuing Lender and the Borrower when a Letter of Credit is issued,
be subject to the International Standby Practices (ISP 98) of the International
Chamber of Commerce (in the case of Standby L/Cs) or the Uniform Customs (in the
case of Commercial L/Cs).

(c) The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
Issuing Lender shall have all of benefits and immunities (A) provided to the
Administrative Agent in Section 10 with respect to any acts taken or omissions
suffered by the Issuing Lender in connection with Letters of Credit issued by it
or proposed to be issued by it and documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 10
included the Issuing Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Lender.

3.6. Participating Interests. Effective in the case of each Standby L/C and
Commercial L/C (if applicable) as of the date of the opening thereof, the
Issuing Lender agrees to allot and does allot, to itself and each other
Revolving Credit Lender, and each such Lender severally and irrevocably agrees
to take and does take in such Letter of Credit, an L/C Participating Interest in
a percentage equal to such Lender’s Revolving Credit Commitment Percentage.

3.7. Procedure for Opening Letters of Credit. Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the Borrower
delivered to the Issuing Lender (with a copy to the Administrative Agent) in the
form of a L/C Application. Promptly after receipt of any L/C Application, the
Issuing Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such L/C
Application from the Borrower and, if not, the Issuing Lender will provide the
Administrative Agent with a copy thereof. Unless the Issuing Lender has received
written notice from the Administrative Agent or the Borrower at least one
business day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained
herein have not been satisfied, then, subject to the terms and conditions
hereof, the Issuing Lender shall, on the requested date, issue a Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices.

 

-41-



--------------------------------------------------------------------------------

3.8. Payments in Respect of Letters of Credit. (a) Borrower agrees forthwith
upon demand by the Issuing Lender, (i) to reimburse the Issuing Lender through
the Administrative Agent for any payment made by the Issuing Lender under any
Letter of Credit issued for the account of Borrower and (ii) to pay interest on
any unreimbursed portion of any such payment from the date of such payment until
reimbursement in full thereof at a rate per annum equal to (a) on or prior to
the date which is one Business Day after the day on which the Issuing Lender
demands reimbursement from Borrower for such payment, the Alternate Base Rate
plus the Applicable Margin for the Revolving Credit Loans and (b) thereafter,
the Alternate Base Rate plus the Applicable Margin for the Revolving Credit
Loans plus 2%. Each drawing under any Letter of Credit shall (unless an event of
the type described in paragraph (f) of Section 9 shall have occurred and be
continuing, in which case the procedures specified in this subsection 3.8 for
payments in respect of Letters of Credit shall apply) constitute a request by
Borrower to the Administrative Agent for a borrowing pursuant to
subsection 3.1(a) of Alternate Base Rate Loans (or, at the option of the
Administrative Agent and the Swing Line Lender in their sole discretion, a
borrowing pursuant to subsection 3.4 of Swing Line Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the date of
payment of the relevant drawing.

(b) In the event that the Issuing Lender makes a payment under any Letter of
Credit and is not reimbursed pursuant to subsection 3.8(a) in full therefor
forthwith upon demand of the, Administrative Agent will promptly notify each
other Revolving Credit Lender. Not later than 1:00 p.m. on the Business Day
specified in such notice, each such other Lender will transfer to the Issuing
Lender, though the Administrative Agent in immediately available funds, an
amount equal to such other Lender’s pro rata share (based on its Revolving
Credit Commitment and/or any Incremental Revolving Commitment) of the L/C
Obligation arising from such unreimbursed payment. Promptly, upon its receipt
from such other Lender of such amount, the Administrative Agent will complete,
execute and deliver to such other Lender an L/C Participation Certificate dated
the date of such receipt and in such amount. Until each Revolving Lender
transfers its pro rata share of the L/C Obligation, interest in respect of such
Revolving Lender’s pro rata share of such amount shall be solely for the account
of the Issuing Lender.

(c) Whenever, at any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any other Revolving Credit Lender such
other Lender’s pro rata share of the L/C Obligation arising therefrom, the
Issuing Lender receives any reimbursement on account of such L/C Obligation or
any payment of interest on account thereof, the Administrative Agent will
promptly distribute to such other Lender its pro rata share thereof in like
funds as received; provided that in the event that the receipt by the Issuing
Lender from the Borrower of such reimbursement or such payment of interest (as
the case may be) is required to be returned, such other Lender will remit to the
Issuing Lender through the Administrative Agent.

3.9. Letter of Credit Fees. (a) In lieu of any letter of credit commissions and
fees provided for in any L/C Application relating to Standby or Commercial L/Cs
(other than standard issuance, amendment and negotiation fees), Borrower agrees
to pay the Administrative Agent, (i) for the account of the Issuing Lender and
the Participating Lenders, with respect to each Standby L/C or Commercial L/C
issued for the account of Borrower, a Standby L/C or Commercial L/C fee, as the
case may be, equal to the Applicable Margin for Revolving Credit Loans which are
Eurodollar Loans per annum; (ii) in addition to the Standby or Commercial L/C
fee referred to in subsection 3.9(a)(i) above, for the account of the Issuing
Lender and not on account of its L/C Participating Interest therein, 0.25% per
annum, each on the daily average amount available to be drawn under each Standby
L/C in the case of a Standby L/C and on the maximum face amount of each
Commercial L/C in the case of a Commercial L/C, in either

 

-42-



--------------------------------------------------------------------------------

case, payable, in arrears, on the first business day following last day of each
March, June, September and December and on the Revolving Credit Termination Date
and (iii) the Borrower shall pay directly to the Issuing Lender for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Lender relating to
Letters of Credit as from time to time in effect. The Administrative Agent will
disburse any Standby or Commercial L/C fees received pursuant to
subsection 3.9(a)(i) to the respective Lenders promptly following the receipt of
any such fees.

(b) For purposes of any payment of fees required pursuant to this
subsection 3.9, the Administrative Agent (in consultation with the Issuing
Lender) agrees to provide to Borrower a statement of any such fees to be so
paid; provided that the failure by the Administrative Agent to provide Borrower
with any such invoice shall not relieve Borrower of its obligation to pay such
fees.

3.10. Letter of Credit Reserves. (a) If any Change in Law shall either
(i) impose, modify, deem or make applicable any reserve, special deposit,
assessment or similar requirement against letters of credit issued by the
Issuing Lender or (ii) impose on the Issuing Lender any other condition
regarding this Agreement (with respect to Letters of Credit) or any Letter of
Credit, and the result of any event referred to in clause (i) or (ii) above
shall be to increase the cost of the Issuing Lender of issuing or maintaining
any Letter of Credit (which increase in cost shall be the result of the Issuing
Lender’s reasonable allocation of the aggregate of such cost increases resulting
from such events), then, upon demand by the Issuing Lender, Borrower shall
immediately pay to the Issuing Lender, from time to time as specified by the
Issuing Lender, additional amounts which shall be sufficient to compensate the
Issuing Lender for such increased cost, together with interest on each such
amount from the date demanded until payment in full thereof at a rate per annum
equal to the rate applicable to Alternate Base Rate Loans pursuant to
subsection 4.8(b). Borrower shall not be required to make any payments to the
Issuing Lender for any additional amounts pursuant to this
subsection 3.10(a) unless the Issuing Lender has given written notice to
Borrower of its intent to request such payments prior to or within 60 days after
the date on which the Issuing Lender became entitled to claim such amounts. A
certificate, setting forth in reasonable detail the calculation of the amounts
involved, submitted by the Issuing Lender to Borrower concurrently with any such
demand by the Issuing Lender, shall be conclusive, absent manifest error, as to
the amount thereof.

(b) In the event that any Change in Law with respect to the Issuing Lender
shall, in the reasonable opinion of the Issuing Lender, require that any
obligation under any Letter of Credit be treated as an asset or otherwise be
included for purposes of calculating the appropriate amount of capital to be
maintained by the Issuing Lender or any corporation controlling the Issuing
Lender, and such Change in Law shall have the effect of reducing the rate of
return on the Issuing Lender’s or such corporation’s capital, as the case may
be, as a consequence of the Issuing Lender’s obligations under such Letter of
Credit to a level below that which the Issuing Lender or such corporation, as
the case may be, could have achieved but for such Change in Law (taking into
account the Issuing Lender’s or such corporation’s policies, as the case may be,
with respect to capital adequacy) by an amount reasonably deemed by the Issuing
Lender to be material, then from time to time following notice by the Issuing
Lender to Borrower of such Change in Law, within 15 days after demand by the
Issuing Lender, Borrower shall pay to the Issuing Lender such additional amount
or amounts as will compensate the Issuing Lender or such corporation, as the
case may be, for such reduction. The Issuing Lender agrees that, upon the
occurrence of any event giving rise to the operation of paragraph (a) or (b) of
this subsection 3.10 with respect to the Issuing Lender, it will, if requested
by Borrower and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event; provided that such avoidance or
minimization can be made in such a

 

-43-



--------------------------------------------------------------------------------

manner that the Issuing Lender, in its sole determination, suffers no economic,
legal or regulatory disadvantage. Borrower shall not be required to make any
payments to the Issuing Lender for any additional amounts pursuant to this
subsection 3.10(b) unless the Issuing Lender has given written notice to
Borrower of its intent to request such payments prior to or within 60 days after
the date on which the Issuing Lender became entitled to claim such amounts. A
certificate, in reasonable detail setting forth the calculation of the amounts
involved, submitted by the Issuing Lender to Borrower concurrently with any such
demand by the Issuing Lender, shall be conclusive, absent manifest error, as to
the amount thereof.

(c) Borrower and each Participating Lender agree that the provisions of the
foregoing paragraphs (a) and (b) shall apply equally to each Participating
Lender in respect of its L/C Participating Interest in such Letter of Credit, as
if the references in such paragraphs and provisions referred to, where
applicable, such Participating Lender or, in the case of paragraph (b), any
corporation controlling such Participating Lender.

3.11. Further Assurances. Borrower hereby agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Lender more fully to effect the purposes of
this Agreement and the issuance of Letters of Credit hereunder.

3.12. Obligations Absolute. The payment obligations of Borrower under this
Agreement with respect to the Letters of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) the existence of any claim, set-off, defense or other right which Borrower
or any of its Qualified Subsidiaries may have at any time against any
beneficiary, or any transferee, of any Letter of Credit (or any Persons for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender,
the Administrative Agent or any Lender, or any other Person, whether in
connection with this Agreement, any Credit Document, the transactions
contemplated herein, or any unrelated transaction;

(ii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent or invalid or any statement therein being
untrue or inaccurate in any respect, except arising from the gross negligence or
willful misconduct on the part of the Issuing Lender;

(iii) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate or other document which does not comply
with the terms of such Letter of Credit or is insufficient in any respect,
except where such payment constitutes gross negligence or willful misconduct on
the part of the Issuing Lender; or

(iv) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.

The Borrower shall promptly examine a copy of each Letter of Credit that is
delivered to it and, in the event of any claim of noncompliance with the
Borrower’s instructions or other irregularity,

 

-44-



--------------------------------------------------------------------------------

the Borrower will immediately notify the Issuing Lender. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Lender and
its correspondents unless such notice is given as aforesaid.

3.13. Participations. The obligation of each Revolving Credit Lender to purchase
participating interests pursuant to subsection 3.6 shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender, Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of an Event
of Default; (iii) any adverse change in the condition (financial or otherwise)
of Borrower; (iv) any breach of this Agreement by Borrower or any other Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

3.14. Role of Issuing Lenders. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the Issuing Lender shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Lender, the Administrative Agent, any of their respective Affiliates nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
related documents. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Issuing Lender, the Administrative Agent, any of their respective Affiliates nor
any correspondent, participant or assignee of the Issuing Lender shall be liable
or responsible for any of the matters described in clauses (i) through (iv) of
subsection 3.12; provided, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Issuing Lender, and
the Issuing Lender may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the Issuing
Lender willful misconduct or gross negligence or the Issuing Lender’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the Issuing Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the Issuing Lender
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

3.15. Cash Collateral. Upon the request of the Administrative Agent, (i) if the
Issuing Lender has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in a deemed borrowing, or (ii) if, as of
the expiration date of the Letter of Credit any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately cash
collateralize the then outstanding amount of all L/C Obligations.

 

-45-



--------------------------------------------------------------------------------

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1. Procedure for Borrowing. (a) Subject to the terms and conditions hereof,
Borrower may borrow under the Commitments on any Business Day; provided that,
with respect to any borrowing, Borrower shall give the Administrative Agent (or,
with respect to Swing Line Loans, the Swing Line Lender) irrevocable notice
substantially in the form of Exhibit Q to the Original Credit Agreement (which
notice must be received by the Administrative Agent prior to 12:00 noon (or,
with respect to Swing Line Loans, 1:00 p.m.) (i) three Business Days prior to
the requested Borrowing Date if all or any part of the Loans are to be
Eurodollar Loans and (ii) one Business Day prior to the requested Borrowing Date
(or, in the case of Swing Line Loans, on the requested Borrowing Date) if the
borrowing is to be solely of Alternate Base Rate Loans) and in either case
specifying (a) the amount of the borrowing, (b) whether such Loans are initially
to be Eurodollar Loans or Alternate Base Rate Loans or a combination thereof,
(c) if the borrowing is to be entirely or partly Eurodollar Loans, the length of
the Interest Period for such Eurodollar Loans and (d) whether the Loan is a Term
Loan, a Swing Line Loan or Revolving Credit Loan. Upon receipt of such notice
the Administrative Agent shall promptly notify each affected Lender thereof. Not
later than 12:00 noon on the Borrowing Date specified in such notice, each
affected Lender shall make available to the Administrative Agent at the office
of the Administrative Agent specified in subsection 11.2 (or at such other
location as the Administrative Agent may direct) an amount in immediately
available funds equal to the amount of the Loan to be made by such Lender
(except that proceeds of Swing Line Loans will be made available to Borrower in
accordance with subsection 3.4(a)). Loan proceeds received by the Administrative
Agent hereunder shall promptly be made available to Borrower in immediately
available funds to be delivered by wire transfer to the account(s) designated by
Borrower in the applicable borrowing notice, with the aggregate amount actually
received by the Administrative Agent from the Lenders and in like funds as
received by the Administrative Agent.

(b) Any borrowing of Eurodollar Loans hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, (i) the
aggregate principal amount of all Eurodollar Loans having the same Interest
Period shall not be less than $1,000,000 or a whole multiple of $100,000 in
excess thereof, and (ii) no more than ten Interest Periods shall be in effect at
any one time.

4.2. Conversion and Continuation Options. (a) Subject to subsection 4.15,
Borrower may elect from time to time to convert Eurodollar Loans into Alternate
Base Rate Loans by giving the Administrative Agent irrevocable notice of such
election, to be received by the Administrative Agent prior to 12:00 noon at
least three Business Days prior to the proposed conversion date. Borrower may
elect from time to time to convert all or a portion of the Alternate Base Rate
Loans (other than Swing Line Loans) then outstanding to Eurodollar Loans by
giving the Administrative Agent irrevocable notice of such election, to be
received by the Administrative Agent prior to 12:00 noon at least three Business
Days prior to the proposed conversion date, specifying the Interest Period
selected therefor. Such conversion shall be made on the requested conversion
date or, if such requested conversion date is not a Business Day, on the next
succeeding Business Day; provided that no such conversion shall be made when any
Event of Default has occurred and is continuing and the Required Lenders have,
by written notice to Borrower, determined that such conversion is not
appropriate. Upon receipt of any notice pursuant to this subsection 4.2, the
Administrative Agent shall promptly notify each affected Lender thereof. All or
any part of the outstanding Loans (other than Swing Line Loans) may be converted
as provided herein; provided that partial conversions of Alternate Base Rate
Loans shall be in the aggregate principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof and the aggregate principal amount of the
resulting Eurodollar Loans outstanding in respect of any one Interest Period
shall be at least $1,000,000 or a whole multiple of $100,000 in excess thereof.

 

-46-



--------------------------------------------------------------------------------

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by Borrower giving notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Required Lenders have, by written notice to Borrower,
determined that such a continuation is not appropriate, (ii) if, after giving
effect thereto, subsection 4.1(b) would be contravened or (iii) after the date
that is one month prior to the Revolving Credit Termination Date (in the case of
continuations of Revolving Credit Loans) or the final Installment Payment Date
of the Term Loans.

4.3. Changes of Commitment Amounts. (a) Borrower shall have the right, upon not
less than three Business Days’ notice to the Administrative Agent, at any time
subsequent to the Original Closing Date, to terminate or from time to time to
permanently reduce the Revolving Credit Commitments and/or any Incremental
Revolving Commitments, subject to the provisions of this subsection 4.3.

To the extent, if any, that the sum of the amount of the Revolving Credit Loans,
Swing Line Loans and L/C Obligations then outstanding and the amounts available
to be drawn under outstanding Letters of Credit exceeds the amount of the
Revolving Credit Commitments and any Incremental Revolving Commitments, as then
reduced, Borrower shall be required to make a prepayment equal to such excess
amount, the proceeds of which shall be applied, first, to payment of the Swing
Line Loans then outstanding, second, to payment of any L/C Obligations then
outstanding, third to payment of the Revolving Credit Loans then outstanding and
fourth, to cash collateralize any outstanding Letters of Credit on terms
reasonably satisfactory to the Administrative Agent. Any termination of the
Revolving Credit Commitments and any Incremental Revolving Commitments shall be
accompanied by prepayment in full of the Revolving Credit Loans, Swing Line
Loans and L/C Obligations then outstanding in excess of the then outstanding
Revolving Credit Commitments and any Incremental Revolving Commitments after
giving effect to such reduction and by cash collateralization of any outstanding
Letters of Credit on terms reasonably satisfactory to the Administrative Agent.
Upon termination of the Revolving Credit Commitments and any Incremental
Revolving Commitments, any Letter of Credit then outstanding that has been so
cash collateralized shall no longer be considered a “Letter of Credit” as
defined in subsection 1.1 and any L/C Participating Interests granted by the
Issuing Lender to the Lenders prior to the Original Closing Date in such Letter
of Credit shall be deemed terminated (subject to automatic reinstatement in the
event that such cash collateral is returned and the Issuing Lender is not fully
reimbursed for any such L/C Obligations) but the Letter of Credit fees payable
under subsection 3.9 shall continue to accrue to the Issuing Lender and the
Participating Lenders (or, in the event of any such automatic reinstatement, as
provided in subsection 3.9) with respect to such Letter of Credit until the
expiry thereof (provided that in lieu of paying a Standby L/C or Commercial L/C
fee, as the case may be, equal to the Applicable Margin for Revolving Credit
Loans which are Eurodollar Loans per annum, Borrower shall pay to the Issuing
Lender an amount equal to 0.25% per annum).

(b) In the case of termination of the Revolving Credit Commitments and/or
Incremental Revolving Commitments, interest accrued on the amount of any
prepayment relating thereto and any unpaid commitment fee accrued hereunder
shall be paid on the date of such termination. Any such partial reduction of the
Revolving Credit Commitments and/or Incremental Revolving Commitments,

 

-47-



--------------------------------------------------------------------------------

shall be in an amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof and shall, in each case, reduce permanently the amount of the Revolving
Credit Commitments and/or Incremental Revolving Commitments then in effect.

(c)(i) The Tranche B-1 Term Loan Commitments and any Incremental Term
Commitments shall be automatically and permanently reduced upon the making of a
Tranche B-1 Term Loan or Incremental Term Loan, as the case may be, by the
amount of such Loan and (ii) the Incremental Term Commitments under any
Incremental Facility shall be terminated effective as of the day after the
effective date of the Incremental Loan Amendment relating thereto.

4.4. Optional Prepayments. Subject to subsection 4.15, Borrower may at any time
and from time to time prepay Loans, in whole or in part, without premium or
penalty, by irrevocable written notice to the Administrative Agent by 12:00 noon
on the Business Day preceding the proposed date of prepayment in the case of
Alternate Base Rate Loans, by 12:00 noon on the third Business Day preceding the
proposed date of prepayment in the case of Eurodollar Loans, specifying the date
and amount of prepayment and whether the prepayment is of Revolving Credit Loans
or Term Loans. Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof. If such notice is given, Borrower shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein. Partial prepayments of Term
Loans pursuant to this subsection 4.4 shall be in an aggregate principal amount
equal to the lesser of (a) (i) $1,000,000 or a whole multiple of $100,000 in
excess thereof with respect to Eurodollar Loans or (ii) $500,000 or a whole
multiple of $100,000 in excess thereof with respect to Alternate Base Rate Loans
and (b) the aggregate unpaid principal amount of the Term Loans. Partial
prepayments of Revolving Credit Loans pursuant to this subsection shall be in an
aggregate principal amount equal to the lesser of (a) (i) $1,000,000 or a whole
multiple of $100,000 in excess thereof with respect to Eurodollar Loans or
(ii) $500,000 or a whole multiple of $100,000 in excess thereof with respect to
Alternate Base Rate Loans and (b) the aggregate unpaid principal amount of the
Revolving Credit Loans (or the aggregate unpaid principal amount of Revolving
Credit Loans maintained as Alternate Base Rate Loans (in the case of a
prepayment of such Revolving Credit Loans) or as Eurodollar Loans with a single
Interest Period (in the case of a prepayment of such Revolving Credit Loans)),
as the case may be. Prepayments of the Term Loans pursuant to this
subsection 4.4 shall be applied in accordance with subsection 4.7 below.

4.5. Mandatory Prepayments.

(a) Equity Issuances. If, subsequent to the Original Closing Date, Holdings or
Borrower shall issue any Capital Stock (it being understood that the issuance of
debt securities convertible into, or exchangeable or exercisable for, Capital
Stock shall be governed by subsection 4.5(b) below), or receive any
contributions in respect of its capital, within five Business Days of receipt of
any Net Proceeds therefrom, Borrowers shall prepay outstanding Loans in an
amount equal to 75% of such Net Proceeds and such prepayment shall be applied in
accordance with subsection 4.7 below; provided that, following receipt by the
Administrative Agent of the financial statements required by subsection 7.1 for
the second fiscal quarter beginning after the Original Closing Date, (x) such
percentage shall be reduced to 50% with respect to such Net Proceeds (or a
smaller portion thereof, as the case may be) if the Total Leverage Ratio is less
than 5.75 to 1.00 but greater than or equal to 5.00 to 1.00 as of the date of
receipt of such Net Proceeds after giving effect to the prepayment required by
this subsection 4.5(a) with such Net Proceeds (or such smaller portion thereof)
and (y) such percentage shall be reduced to 0% with respect to such Net Proceeds
(or a smaller portion thereof, as the case may be) if the Total Leverage Ratio
is less

 

-48-



--------------------------------------------------------------------------------

than 5.00 to 1.00 as of the date of receipt of such Net Proceeds after giving
effect to the prepayment required by this subsection 4.5(a) with such Net
Proceeds (or such smaller portion thereof); provided further that this
subsection 4.5(a) shall not apply to (i) Permitted Issuances, (ii) issuances
where the proceeds are used to pay the purchase price in a Permitted Acquisition
or any Merger Consideration (as defined in the Merger Agreement) payable after
the Original Closing Date or (iii) contributions of the proceeds of Redeemable
Common Equity.

(b) Indebtedness. If, subsequent to the Original Closing Date, Holdings,
Borrower or any of its Qualified Subsidiaries shall incur or permit the
incurrence of any Indebtedness (including pursuant to debt securities which are
convertible into, or exchangeable or exercisable for, Capital Stock), within
five Business Days of receipt of any Net Proceeds therefrom, Borrower shall
prepay outstanding Loans in an amount equal to 100% of such Net Proceeds and
such prepayment shall be applied in accordance with subsection 4.7 below,
provided that, following receipt by the Administrative Agent of the financial
statements required by subsection 7.1 for the second fiscal quarter beginning
after the Original Closing Date, such percentage shall be reduced to 50% with
respect to such Net Proceeds (or a smaller portion thereof, as the case may be)
if the Total Leverage Ratio is less than 4.50 to 1.00 as of the date of receipt
of such Net Proceeds after giving effect to the prepayment required by this
subsection 4.5(b); provided further that that this subsection 4.5(b) shall not
apply to Net Proceeds of (i) Holdings High Yield Notes if such Net Proceeds are
used to fund a Permitted Acquisition or (ii) any Indebtedness permitted by
subsections 8.1(a) through (i) and (k) through (l).

(c) Asset Sales. If, subsequent to the Original Closing Date, Holdings, Borrower
or any of its Subsidiaries shall receive Net Proceeds from any Asset Sale,
within five Business Days of receipt of any Net Proceeds therefrom, Borrower
shall prepay outstanding Loans in an amount equal to 100% of such Net Proceeds
and such prepayment shall be applied in accordance with subsection 4.7 below;
provided that no payment shall be required pursuant to this subsection 4.5(c)
until the date that the aggregate amount of Net Proceeds received by Holdings or
any of its Subsidiaries from any Asset Sales exceeds $5,000,000 (and has not yet
been so applied).

(d) Casualty Events. If, subsequent to the Original Closing Date, Holdings,
Borrower or any of its Subsidiaries shall receive proceeds from insurance
recoveries in respect of any Destruction or any proceeds or awards in respect of
any Taking, in each case, in excess of $500,000, within five Business Days of
receipt of such Net Proceeds, Borrower shall prepay outstanding Loans in an
amount equal to 100% of the Net Proceeds thereof and such prepayment shall be
applied in accordance with subsection 4.7 below subject to Borrower’s right to
reinvest or restore under subsection 12.2.

(e) Excess Cash Flow. If, for the period commencing on July 1, 2004 and ending
on December 31, 2004 and for any fiscal year of Holdings commencing with its
fiscal year ending on December 31, 2005, there shall be Excess Cash Flow for
such fiscal period or year, as applicable, not later than 90 days after the end
of such period or fiscal year, Borrower shall prepay Loans in an amount equal to
75% of such Excess Cash Flow and such prepayment shall be applied in accordance
with subsection 4.7 below; provided that such percentage shall be reduced to
50.0% with respect to such Excess Cash Flow (or portion thereof) if the Total
Leverage Ratio as of the end of such period or fiscal year is or after giving
effect to the prepayment required by this subsection 4.5(e) with such Excess
Cash Flow (or such smaller portion thereof) would be less than 5.00 to 1.00 but
greater than or equal to 4.25 to 1.00; provided further that such percentage
shall be reduced to 25% with respect to such Excess Cash Flow (or a smaller
portion thereof) if the Total Leverage Ratio as of the end of such period or
fiscal year is, or after giving effect to the prepayment required by this
subsection 4.5(e) with such Excess Cash Flow (or such smaller portion thereof)
would be, less than 4.25 to 1.00.

 

-49-



--------------------------------------------------------------------------------

4.6. Repayment of Term Loans. (a) Subject to clause (b) below, the Tranche B-1
Term Loans shall be repaid on the last Business Day of each March, June,
September and December and on the Tranche B-1 Maturity Date (each such day, a
“Tranche B-1 Installment Payment Date”), in the amounts set forth below for the
periods set forth below plus the amounts set forth in any Incremental Loan
Amendment for Incremental Term Loans that are Tranche B-1 Term Loans which shall
be in proportion to the percentages set for below (in each case, subject to
reduction as described in subsections 4.4, 4.5 and 4.7).

 

Period

   Amount

December 2006 – March 2011

   $3,157,512.12 per fiscal quarter

Tranche B-1 Maturity Date

   $183,135,702.61

Amounts repaid on account of the Tranche B-1 Term Loans pursuant to this
subsection or otherwise may not be reborrowed. Accrued interest on the amount of
any prepayments shall be paid on the Interest Payment Date next succeeding the
date of any partial prepayment and on the date of such prepayment in the case of
a prepayment in full of the Tranche B-1 Term Loans. To the extent not previously
paid, all Tranche B-1 Term Loans shall be due and payable on the Tranche B-1
Maturity Date.

(b) The applicable Incremental Loan Amendment may provide for scheduled
repayments of any Incremental Term Loans that are not Term B-1 Loans (each such
day, an “Incremental Installment Payment Date”), subject to the requirements of
the definition of Incremental Term Maturity Date.

4.7. Application of Prepayments. (a) Prepayments of Term Loans pursuant to
subsection 4.4 shall be applied as elected by Borrower. Subject to subsection
4.7(d), prepayments pursuant to subsection 4.5 shall be applied first, to Term
Loans outstanding and second, to the extent no Term Loans remain outstanding, to
the Revolving Credit Loans in the amount of the Net Proceeds or Excess Cash Flow
remaining to be applied; provided that so long as an Event of Default shall have
occurred and be continuing, prepayments pursuant to subsection 4.5 shall be
applied to Term Loans and Revolving Credit Loans outstanding on a pro rata
basis; provided further that in the case of a prepayment pursuant to subsection
4.5 (b), (c) or (d), there shall be permanent reduction in the Revolving Credit
Commitments and/or Incremental Revolving Commitments (on a pro rata basis
between them) by the amount of Net Proceeds applied to the Revolving Credit
Loans. Following any such reduction, Borrower shall comply with the second
paragraph of subsection 4.3(a).

(b) Prepayments of Term Loans pursuant to subsection 4.5 shall be applied pro
rata to the Tranche B-1 Term Loans and any Incremental Term Loans that are not
Tranche B-1 Term Loans based upon the aggregate principal amount of Term Loans
then outstanding under each Tranche of Term Loans; within each Tranche,
prepayments will be applied to the remaining installments of principal on a pro
rata basis. Except as otherwise may be directed by Borrower, any prepayment of
Loans pursuant to this subsection 4.7 shall be applied, first, to any Alternate
Base Rate Loans of the applicable Tranche then outstanding and the balance of
such prepayment, if any, to the Eurodollar Loans of the applicable Tranche

 

-50-



--------------------------------------------------------------------------------

then outstanding; provided that prepayments of Eurodollar Loans, if not on the
last day of the Interest Period with respect thereto, shall, at the option of
Borrower, be prepaid subject to the provisions of subsection 4.15 or the amount
of such prepayment (after application to any Alternate Base Rate Loans) shall be
deposited with the Administrative Agent as cash collateral for the Loans on
terms reasonably satisfactory to the Administrative Agent and thereafter shall
be applied in the order of the Interest Periods of the applicable Tranche next
ending most closely to the date such prepayment is required to be made and on
the last day of each such Interest Period. After such application, unless an
Event of Default shall have occurred and be continuing (in which case such
interest shall be held as cash collateral or applied by the Administrative Agent
to any Obligations then due and payable), any remaining interest earned on such
cash collateral shall be paid to Borrower.

(c) Upon (i) mandatory prepayment of Term Loans pursuant to subsection 4.5(a) or
(b), (ii) voluntary prepayment of Term Loans from any Net Proceeds received from
the issuance by Holdings or Borrower or any Capital Stock (other than the
issuance of debt securities convertible into, or exchangeable or exercisable
for, Capital Stock) or any contributions in respect of its capital or
(iii) voluntary prepayment of Term Loans from any Net Proceeds received from the
incurrence of any Indebtedness (including pursuant to debt securities which are
convertible into, or exchangeable or exercisable for, Capital Stock) by
Holdings, Borrower or any of its Qualified Subsidiaries, Borrower shall pay a
premium equal to 1.00% of the principal amount prepaid to Term Loan Lenders if
such prepayment is made on or prior to November 14, 2007.

(d) Notwithstanding anything to the contrary contained above in subsection
4.5(e) or subsection 4.7(a), with respect to any mandatory prepayments of
Tranche B-1 Term Loans required pursuant to subsection 4.5(e) in respect of
Holdings’ fiscal year 2006 and each fiscal year thereafter, if the
Administrative Agent receives notice from the Borrower that a mandatory
prepayment is required to be made pursuant to subsection 4.5(e) then the
Administrative Agent shall notify the Tranche B-1 Lenders of such notice and the
amount of the repayment to be applied to each such Lender’s Tranche B-1 Term
Loan. Each Tranche B-1 Lender shall have the option to waive up to 50% of its
share of such mandatory prepayment. If a Tranche B-1 Lender desires to waive its
right to receive up to 50% of any such mandatory prepayment, it shall do so by
providing a notice to the Administrative Agent (which notice shall also include
any amount of the Tranche B-1 Lender’s share of the prepayment it desires to
receive) no later than 5:00 P.M. (New York time) five Business Days after the
date the original notice of prepayment was delivered by the Borrower to the
Administrative Agent. If the Tranche B-1 Lender does not reply to the
Administrative Agent within the five Business Day period, it will be deemed
acceptance of its share of the total prepayment. If the Tranche B-1 Lender does
not specify an amount it wishes to receive, it will be deemed acceptance of all
of its share of the total prepayment. In the event that any Tranche B-1 Lender
waives its right to any mandatory prepayment in accordance with this subsection
4.7(d), the Borrower shall be entitled to retain the amount of such waived
prepayment.

4.8. Interest Rates and Payment Dates. (a) Eurodollar Loans shall bear interest
for each day during each Interest Period applicable thereto, commencing on (and
including) the first day of such Interest Period to, but excluding, the last day
of such Interest Period, on the unpaid principal amount thereof at a rate per
annum equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

(b) Alternate Base Rate Loans shall bear interest for the period from and
including the date such Loans are made to, but excluding, the maturity date
thereof, or to, but excluding, the conversion date if such Loans are earlier
converted into Eurodollar Loans on the unpaid principal amount thereof at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.

 

-51-



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of an Event of Default the
overdue amount of any Loans, Interest or other obligations shall, without
limiting the rights of the Lenders under Section 9, bear interest (which shall
be payable on demand): (a) in the case of any Loan, the rate otherwise
applicable to such Loan pursuant to this subsection 4.8 and the Applicable
Margin plus 2%; and (b) in all other cases, a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days) equal
to the Alternate Base Rate and the Applicable Margin plus 2%.

(d) Except as otherwise expressly provided for in this subsection 4.8, interest
shall be payable in arrears (a) for Eurodollar Loans, at the end of each
Interest Period (or, for any Interest Period longer than three months, at three
month intervals following the first day of such Interest Period) and on the
final maturity of the Loans, and (b) for Alternate Base Rate Loans, quarterly in
arrears on the last Business Day of each March, June, September and December and
on the final maturity of the Loans.

4.9. Computation of Interest. (a) Interest in respect of Alternate Base Rate
Loans shall be calculated on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be. Interest in respect of Eurodollar
Loans shall be calculated on the basis of the actual number of days elapsed over
a year of 360 days. The Administrative Agent shall as soon as practicable notify
Borrower and the Lenders of each determination of a Eurodollar Rate. Any change
in the interest rate on a Loan resulting from a change in the Alternate Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change in the Alternate Base Rate
is announced or such change in the Eurocurrency Reserve Requirements becomes
effective, as the case may be. The Administrative Agent shall as soon as
practicable notify Borrower and the Lenders of the effective date and the amount
of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on Borrower
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of Borrower or any Lender, deliver to Borrower or such
Lender a statement showing the quotations used by the Administrative Agent in
determining the Eurodollar Rate.

4.10. Certain Fees. Borrower agrees to pay to the Administrative Agent, for its
own account, a non-refundable agent’s fee in an amount previously agreed to with
the Administrative Agent, payable annually in advance on the Amendment and
Restatement Date and on each anniversary thereof unless all Loans have been (or
are on such date) repaid and all Commitments hereunder have been (or are on such
date) terminated.

4.11. Inability to Determine Interest Rate. In the event that the Administrative
Agent or the Required Lenders shall have reasonably determined (which
determination shall be conclusive and binding upon Borrower) that (a) by reason
of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to (i) proposed Loans that Borrower has requested
be made as Eurodollar Loans, (ii) any Eurodollar Loans that will result from the
requested conversion of all or part of the Alternate Base Rate Loans into
Eurodollar Loans or (iii) the continuation of any Eurodollar Loan as such for an
additional Interest Period, or (b) Dollar deposits in the relevant amount and
for the relevant period with respect to any

 

-52-



--------------------------------------------------------------------------------

such Eurodollar Loan are not generally available to the Lenders in their
respective Eurodollar Lending Offices’ interbank eurodollar markets, the
Administrative Agent shall forthwith give telecopy notice of such determination,
confirmed in writing, to Borrower and the Lenders at least one day prior to, as
the case may be, the requested Borrowing Date, the conversion date or the last
day of such Interest Period. If such notice is given (i) any requested
Eurodollar Loans shall be made as Alternate Base Rate Loans, (ii) any Alternate
Base Rate Loans that were to have been converted to Eurodollar Loans shall be
continued as Alternate Base Rate Loans, and (iii) any outstanding Eurodollar
Loans shall be converted on the last day of the then current Interest Period
applicable thereto into Alternate Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
and no Alternate Base Rate Loans shall be converted to Eurodollar Loans.

4.12. Pro Rata Treatment and Payments. (a) Except to the extent otherwise
provided herein, each borrowing of Loans by Borrower from the Lenders and any
reduction of the Commitments of the Lenders hereunder shall be made pro rata
according to the relevant Commitment Percentages of the Lenders with respect to
the Loans borrowed or the Commitments to be reduced.

(b) Whenever any payment received by the Administrative Agent under this
Agreement or any Note or any other Credit Document is insufficient to pay in
full all amounts then due and payable to the Administrative Agent and the
Lenders under this Agreement, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent and the Lenders in
the following order: first, to the payment of fees and expenses due and payable
to the Administrative Agent (in such capacity and not in its capacity as a
Lender) under and in connection with this Agreement and the other Credit
Documents; second, to the payment of all expenses due and payable under
subsection 11.5, ratably among the Lenders in accordance with the aggregate
amount of such payments owed to each such Lender; third, to the payment of fees
due and payable under subsections 3.2 and 3.9, ratably among the Lenders in
accordance with the Commitment Percentage of each Lender of the Commitment for
which such payment is owed and, in the case of the Issuing Lender, the amount
retained by the Issuing Lender for its own account pursuant to subsection 3.9;
fourth, to the payment of interest then due and payable on the Loans and the L/C
Obligations ratably in accordance with the aggregate amount of interest owed to
each such Lender; and fifth, to the payment of the principal amount of the Loans
and the L/C Obligations which is then due and payable ratably among the Lenders
in accordance with the aggregate principal amount owed to each such Lender.

(c) If any Lender (a “Non-Funding Lender”) has (x) failed to make a Revolving
Credit Loan required to be made by it hereunder, and the Administrative Agent
has determined that such Lender is not likely to make such Revolving Credit Loan
or (y) given notice to Borrower or the Administrative Agent that it will not
make, or that it has disaffirmed or repudiated any obligation to make, any
Revolving Credit Loan, in each case by reason of the provisions of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, or
otherwise, (i) any payment made on account of the principal of the Revolving
Credit Loans outstanding shall be made as follows:

(A) in the case of any such payment made on any date when and to the extent
that, in the determination of the Administrative Agent, Borrower would be able
under the terms and conditions hereof to reborrow the amount of such payment
under the Commitments and to satisfy any applicable conditions precedent set
forth in Section 6 to such reborrowing, such payment shall be made on account of
the outstanding Revolving Credit Loans held by the Lenders other than the
Non-Funding Lender pro rata according to the respective outstanding principal
amounts of the Revolving Credit Loans of such Lenders; and

 

-53-



--------------------------------------------------------------------------------

(B) otherwise, such payment shall be made on account of the outstanding
Revolving Credit Loans held by the Lenders pro rata according to the respective
outstanding principal amounts of such Revolving Credit Loans; and

(ii) any payment made on account of interest on the Revolving Credit Loans shall
be made pro rata according to the respective amounts of accrued and unpaid
interest due and payable on the Revolving Credit Loans with respect to which
such payment is being made. Borrower agrees to give the Administrative Agent
such assistance in making any determination pursuant to subparagraph (i)(A) of
this paragraph (c) as the Administrative Agent may reasonably request. Any such
determination by the Administrative Agent shall be conclusive and binding on the
Lenders.

(d) All payments (including prepayments) to be made by Borrower on account of
principal, interest and fees shall be made without set-off, counterclaim or
other defense and shall be made to the Administrative Agent, for the account of
the Lenders at the Administrative Agent’s office located at 4 World Financial
Center, 250 Vesey Street, New York, New York 10080, in lawful money of the
United States and in immediately available funds. The Administrative Agent shall
promptly distribute such payments in accordance with the provisions of
subsection 4.12(b) upon receipt in like funds as received. If any payment
hereunder (other than payments on Eurodollar Loans) would become due and payable
on a day other than a Business Day, such payment shall become due and payable on
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day (and with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension),
unless the result of such extension would be to extend such payment into another
calendar month in which event such payment shall be made on the immediately
preceding Business Day.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount which
would constitute its Commitment Percentage of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent in accordance with
subsection 4.1 and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to the Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent, on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection 4.12(e) shall be conclusive absent manifest error. If such
Lender’s Commitment Percentage of such borrowing is not in fact made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Alternate Base
Rate Loans hereunder (in lieu of any otherwise applicable interest), on demand,
from Borrower, without prejudice to any rights which any such Borrower or the
Administrative Agent may have against such Lender hereunder. Nothing contained
in this subsection 4.12 shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof.

 

-54-



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Loan to be made by it on any Borrowing
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such Borrowing Date.

(g) All payments and optional prepayments (other than prepayments as set forth
in subsection 4.14 with respect to increased costs) of Eurodollar Loans
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurodollar Loans with the same Interest Period shall not be less than $1,000,000
a whole multiple of $100,000 in excess thereof.

4.13. Illegality. Notwithstanding any other provision herein, if any Change in
Law occurring after the date that any Person becomes a Lender party to this
Agreement shall make it unlawful for such Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, the commitment of such Lender hereunder
to make Eurodollar Loans or to convert all or a portion of Alternate Base Rate
Loans into Eurodollar Loans shall forthwith be suspended until such time, if
any, as such illegality shall no longer exist and such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans for the duration of the respective Interest Periods
(or, if permitted by applicable law, at the end of such Interest Periods) and
all payments of principal which would otherwise be applied to such Eurodollar
Loans shall be applied instead to such Lender’s Alternate Base Rate Loans.
Borrower hereby agrees to pay any Lender, promptly upon its demand, any amounts
payable pursuant to subsection 4.15 in connection with any conversion in
accordance with this subsection 4.13 (such Lender’s notice of such costs, as
certified in reasonable detail as to such amounts to Borrower through the
Administrative Agent, to be conclusive absent manifest error).

4.14. Requirements of Law. (a) In the event that any Change in Law or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority occurring after the
earlier of the date that any lender became a party to the Original Credit
Agreement or becomes a Lender party to this Agreement:

(i) does or shall subject any such Lender or its Eurodollar Lending Office to
any Tax of any kind whatsoever with respect to this Agreement, any Note or any
Eurodollar Loans made by it, or change the basis of taxation of payments to such
Lender or its Eurodollar Lending Office of principal, the commitment fee,
interest or any other amount payable hereunder (except for (x) Excluded Taxes
and (y) taxes resulting from the substitution of any system of Excluded Taxes by
another system of taxation, provided that the taxes payable by Lenders subject
to such other system of taxation are not generally grossed-up under senior
secured credit facilities of U.S. corporate borrowers);

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or

 

-55-



--------------------------------------------------------------------------------

(iii) does or shall impose on such Lender any other condition which is
applicable to lenders generally;

and the result of any of the foregoing is to increase the cost to such Lender or
its Eurodollar Lending Office of making, converting, renewing or maintaining
advances or extensions of credit or to reduce any amount receivable hereunder,
in each case, in respect of its Eurodollar Loans, then, in any such case,
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amount
receivable which such Lender deems to be material as reasonably determined by
such Lender with respect to such Eurodollar Loans, together with interest on
each such amount from the date demanded until payment in full thereof at a rate
per annum equal to the Alternate Base Rate plus 1%.

(b) In the event that any Change in Law occurring after the earlier of the date
that any Person became a Lender party to the Original Credit Agreement or
becomes a Lender party to this Agreement with respect to any such Lender shall,
in the reasonable opinion of such Lender, require that any Commitment of such
Lender be treated as an asset or otherwise be included for purposes of
calculating the appropriate amount of capital to be maintained by such Lender or
any corporation controlling such Lender, and such Change in Law shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital, as the case may be, as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such corporation, as the
case may be, could have achieved but for such Change in Law (taking into account
such Lender’s or such corporation’s policies, as the case may be, with respect
to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time following notice by such Lender to Borrower of
such Change in Law as provided in paragraph (c) of this subsection 4.14, within
15 days after demand by such Lender, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
on an after-Tax basis, as the case may be, for such reduction.

(c) Borrower shall not be required to make any payments to any Lender for any
additional amounts pursuant to this subsection 4.14 unless such Lender has given
written notice to Borrower, through the Administrative Agent, of its intent to
request such payments prior to or within 60 days after the date on which such
Lender became entitled to claim such amounts. If any Lender has notified
Borrower through the Administrative Agent of any increased costs pursuant to
paragraph (a) of this subsection 4.14, Borrower at any time thereafter may, upon
at least three Business Days’ notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and subject to subsection 4.15, prepay (or
convert into Alternate Base Rate Loans) all (but not a part) of the Eurodollar
Loans of the applicable Lender then outstanding. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of paragraph (a) of
this subsection 4.14 with respect to such Lender, it will, if requested by
Borrower and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event (including, without limitation,
endeavoring to change its Eurodollar Lending Office); provided that such
avoidance or minimization can be made in such a manner that such Lender, in its
sole determination, suffers no economic, legal or regulatory disadvantage. If
any Lender requests compensation from any Borrower under this subsection 4.14,
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make or continue
Loans of the Type with respect to which such compensation is requested, or to
convert Loans of any other Type into Loans of such Type, until the Requirement
of Law giving rise to such request ceases to be in effect; provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

-56-



--------------------------------------------------------------------------------

(d)(i) Subject to subsection 4.14(d)(iv) below, all payments by Borrower or any
Guarantor to or for the account of any Lender, Issuing Lender or Administrative
Agent hereunder or under any Note or other Credit Document shall be made without
setoff, counterclaim or other defense and free and clear of, and without
deduction or withholding for, any and all Covered Taxes. If Borrower shall be
required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder to any Lender, Issuing Lender or Administrative Agent, (a) the
sum payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this subsection 4.14(d)) such Lender, Issuing
Lender or Administrative Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(b) Borrower shall make such deductions or withholdings, (c) Borrower shall pay
the full amount deducted or withheld to the relevant authority in accordance
with applicable law and (d) Borrower shall furnish to Administrative Agent the
original copy of a receipt evidencing payment thereof within 30 days after such
payment is made.

(ii) In addition, Borrower hereby agrees to pay and indemnify and hold harmless
the Administrative Agent and each Lender and Issuing Lender from any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made or required to be
made hereunder or under any Note or other Credit Document or from the execution,
delivery, enforcement or registration of, or otherwise with respect to, this
Agreement or any Note or Guarantee, and all interest, fines, penalties and
additions to tax and related expenses with regard thereto (“Other Taxes”).

(iii) Subject to subsection 4.14(d)(iv) below, Borrower and the Guarantors,
jointly and severally, hereby agree to indemnify and hold harmless
Administrative Agent and each Lender and Issuing Lender for the full amount of
Covered Taxes (including, without limitation, any Covered Taxes imposed on
amounts payable under this subsection 4.14(d)) payable by Administrative Agent
or such Lender or Issuing Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Covered Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Payments due under this indemnification
shall be made within 30 days of the date Administrative Agent or such Lender or
Issuing Lender makes demand therefor.

(iv) Each Lender that is not a United States Person (as defined in
Section 7701(a)(30) of the Code) for United States federal income tax
purposes of the Code, (i) agrees, to the extent legally entitled to do so, to
furnish to Borrower, with a copy to the Administrative Agent, an applicable
United States Internal Revenue Service Form W-8 (or successor form) (wherein
such Lender claims entitlement at the Original Closing Date (or, (x) in the case
of a Tranche B-1 Lender that is not a Lender under the Original Credit
Agreement, on the Amendment and Restatement Date and (y) in the case of an
Assignee, on the date it becomes a Lender) to a complete exemption from or a
reduction in, United States federal withholding tax on interest payments
hereunder) and (ii) agrees (for the benefit of Borrower and the Administrative
Agent), to the extent legally entitled do so at such times, upon reasonable
request by Borrower or the Administrative Agent, to provide Borrower, with a
copy to the Administrative Agent, a new Form W-8 (or successor form) upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable United States laws and regulations duly
executed and completed by such Lender that establishes a complete exemption
from, or a reduction in, United States federal withholding tax on interest
payments hereunder or (2) in the case of a Lender that is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (i) agrees, to the extent
legally entitled to

 

-57-



--------------------------------------------------------------------------------

do so, to furnish to Borrower, with a copy to the Administrative Agent, (a) a
Non-Bank Certificate and (b) two accurate and complete original signed copies of
an applicable United States Internal Revenue Service Form W-8 (or successor
form) and any other required forms reasonably requested by Borrower or the
Administrative Agent, certifying to such Lender’s legal entitlement at the
Original Closing Date (or, (x) in the case of a Tranche B-1 Lender that is not a
Lender under the Original Credit Agreement, on the Amendment and Restatement
Date and (y) in the case of an Assignee, on the date it becomes a Lender) to a
complete exemption from or a reduction in, United States federal withholding
tax, under the provisions of Section 871(h) or 881(c) of the Code or an
applicable income tax treaty with respect to interest payments to be made under
this Agreement. Notwithstanding any provision of this subsection 4.14 to the
contrary, Borrower shall have no obligation to pay any amount to or for the
account of any Lender on account of any United States federal withholding taxes
pursuant to this subsection 4.14, to the extent that such amount results from
the failure of any Lender to comply with its obligations pursuant to this
subsection 4.14.

(e) A certificate in reasonable detail as to any amounts submitted by such
Lender, through the Administrative Agent, to Borrower, shall be conclusive in
the absence of manifest error. The covenants contained in this subsection 4.14
shall survive the termination of this Agreement and repayment of the Loans.

4.15. Indemnity. Borrower and the Subsidiary Guarantors agree to jointly and
severally indemnify each Lender and to hold such Lender harmless from any loss
or expense (but (x) without duplication of any amounts payable as default
interest and (y) excluding any loss of anticipated profits) which such Lender
may sustain or incur as a consequence of (a) default by Borrower in making a
borrowing after Borrower has given a notice in accordance with subsection 4.1 or
in making a conversion of Alternate Base Rate Loans to Eurodollar Loans or in
continuing Eurodollar Loans as such, in either case, after Borrower has given
notice in accordance with subsection 4.2, (b) default by Borrower in making any
prepayment after Borrower has given a notice in accordance with subsection 4.4
or (c) a payment or prepayment of a Eurodollar Loan or conversion (including
without limitation, as a result of subsection 4.4, 4.5 or 4.6 and/or a
conversion pursuant to subsection 4.13) of any Eurodollar Loan into an Alternate
Base Rate Loan, in either case on a day which is not the last day of an Interest
Period with respect thereto, including, but not limited to, any such loss or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder (but
excluding loss of profit). This covenant shall survive termination of this
Agreement and repayment of the Loans. The payment of an amount due hereunder as
a result of Borrower failing to make a borrowing, payment or conversion after
delivering notice of the same shall constitute a cure of any Default or Event of
Default arising therefrom.

4.16. Repayment of Loans; Evidence of Debt. (a) Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender
(i) the then unpaid principal amount of each Revolving Credit Loan of such
Lender on the Revolving Credit Termination Date, (ii) the principal amount of
the Tranche B-1 Term Loan (including the principal amount of any Incremental
Term Loan that is a Tranche B-1 Term Loan) of such Lender, in installments,
payable on each Tranche B-1 Installment Payment Date, in accordance with
subsection 4.6(b) (or the then unpaid principal amount of such Tranche B-1 Term
Loan on the date that the Tranche B-1 Term Loans become due and payable pursuant
to Section 9), and (iii) the then unpaid principal amount of the Swing Line
Loans of the Swing Line Lender on the Revolving Credit Termination Date.
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the Original Closing Date until
payment in full thereof at the rates per annum and on the dates set forth in
subsection 4.8.

 

-58-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Revolving Credit Loan, Tranche B-1 Term Loan and
any Incremental Term Loan made hereunder, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 4.16(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of Borrower to repay
(with applicable interest) the Loans made to Borrower by such Lender or to repay
any other obligations in accordance with the terms of this Agreement.

(e) Borrower agrees that, upon the request to the Administrative Agent by any
Lender, Borrower will execute and deliver to such Lender (i) a promissory note
of Borrower evidencing the Revolving Credit Loans of such Lender, substantially
in the form of Exhibit A to the Original Credit Agreement with appropriate
insertions as to date and principal amount (a “Revolving Credit Note”), (ii) a
promissory note of such Borrower evidencing the Tranche B-1 Term Loan of such
Lender, substantially in the form of Exhibit B with appropriate insertions as to
date and principal amount (a “Tranche B-1 Term Note”), (iii) a promissory note
of Borrower evidencing any Incremental Term Loan of such Lender (an “Incremental
Term Note”) and/or (iv) in the case of the Swing Line Lender, a promissory note
of Borrower evidencing the Swing Line Loans of the Swing Line Lender,
substantially in the form of Exhibit C to the Original Credit Agreement with
appropriate insertions as to date and principal amount (the “Swing Line Note”).

4.17. Replacement of Lenders. In the event any Lender or the Issuing Lender is a
Non-Funding Lender and exercises its rights pursuant to subsection 4.13 or
requests payments pursuant to subsection 3.10 or 4.14, Borrower may require, at
Borrower’s expense (including payment of any processing fees under
subsection 11.6(e)) and subject to subsection 4.15, such Lender or the Issuing
Lender to assign, at par plus accrued interest and fees, without recourse (in
accordance with subsection 11.6) all of its interests, rights and obligations
hereunder (including all of its Commitments and the Loans and other amounts at
the time owing to it hereunder and its Notes and its interest in the Letters of
Credit) to a bank, financial institution or other entity specified by Borrower;
provided that (i) such assignment shall not conflict with or violate any law,
rule or regulation or order of any court or other Governmental Authority,
(ii) in the case of the assignment of any commitment to a non-preexisting
Lender, Borrower shall have received the written consent of the Administrative
Agent, which consent shall not unreasonably be

 

-59-



--------------------------------------------------------------------------------

withheld, to such assignment, (iii) Borrower shall have paid to the assigning
Lender or the Issuing Lender all monies other than principal, interest and fees
accrued and owing hereunder to it (including pursuant to subsections 3.10, 4.13,
4.14 and 4.15) and (iv) in the case of a required assignment by the Issuing
Lender, the Letters of Credit shall be canceled and returned to the Issuing
Lender.

4.18. Procedure for Incremental Loan Requests. Borrower may solicit requests
from any one or more Lenders or other financial institutions for the provision
of (i) a commitment for an Incremental Revolving Loan (each, an “Incremental
Revolving Commitment”) or an Incremental Term Loan (each, an “Incremental Term
Commitment”), as the case may be, and (ii) the margins, if any, to be added by
such Lenders or other financial institutions to the Alternate Base Rate and the
Eurodollar Rate for Loans made under such Incremental Revolving Commitments or
Incremental Term Commitments (any such margin, an “Incremental Margin”);
provided that if, pursuant to an Incremental Loan Amendment with respect to an
Incremental Term Loan that is not a Tranche B-1 Term Loan, any net yield for
such Incremental Term Loan is in excess of 25 basis points above the comparable
margin set forth for Tranche B-1 Term Loans in the definition of Applicable
Margin, the Applicable Margin for outstanding Tranche B-1 Term Loans shall
automatically be increased, as of the effective date of the applicable
Incremental Loan Amendment, to any extent required so that the margin applicable
thereto is 25 basis points less than the margin for such Incremental Term Loan
without any action or consent of Borrower, the Administrative Agent or any
Lender. The Administrative Agent shall approve any financial institution wishing
to provide an Incremental Revolving Commitment, such approval not to be
unreasonably withheld.

SECTION 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lender to issue, and the Participating Lenders
to participate in, the Letters of Credit, Borrower and Holdings hereby represent
and warrant to each Lender and the Administrative Agent as of the Original
Closing Date after giving effect to the Merger and, except as otherwise stated
to be as of a different date, as of the date of the making of any extension of
credit hereunder:

5.1. Financial Statements; Financial Condition. (a) The unaudited pro forma
consolidated balance sheet of Borrower at March 31, 2004 (the “Pro Forma Balance
Sheet”) and the related unaudited pro forma statements of operations for the
year ended December 31, 2003 and the three-month period ended March 31, 2004
(collectively, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to each Lender, have been prepared giving effect to
the consummation of the Transactions as if they had occurred on March 31, 2004
in the case of such balance sheet and on January 1, 2003 in the case of such
statements of operations. The Pro Forma Financial Statements (each of which have
undergone a Quarterly Review) have been prepared in good faith by Borrower,
based on assumptions Borrower believes to be reasonable, accurately reflect in
all material respects all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects on a Pro Forma Basis
the financial position and results of operations of Holdings and its
Subsidiaries as at and for such dates, assuming that the Transactions had
actually occurred at such dates.

(b) All financial statements delivered pursuant to subsection 6.1(u) of the
Original Credit Agreement, 7.1(a) or 7.1(b) present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities to which they relate as of the dates and for the periods indicated. All
such financial statements, including the related schedules and notes thereto,
have been prepared in

 

-60-



--------------------------------------------------------------------------------

accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein and except that any such unaudited financial
statements lack footnote disclosure and normal year-end audit adjustments).

(c) Except as set forth in the financial statements delivered pursuant to
subsection 6.1(u) of the Original Credit Agreement, after giving effect to the
Indebtedness, customary liabilities in respect of expenses incurred in
connection with the Transactions and liabilities incurred in the ordinary course
of business of the Credit Parties since the date of the most recent such
financial statements, as of the Original Closing Date there are no material
liabilities of the Credit Parties of any kind (including, without limitation,
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives) required to be set
forth on a balance sheet or in the notes thereto prepared in accordance with
GAAP, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which is reasonably likely to result in such a liability.

5.2. No Change. Since December 31, 2003, after giving effect to the
Transactions, there has been no change, development or event which, individually
or when taken together with all other circumstances, changes or events, has had,
or could reasonably be expected to have, a Material Adverse Effect.

5.3. Existence; Compliance with Law. Each of Holdings and its Subsidiaries
(a) is duly organized and validly existing under the laws of the jurisdiction of
its organization, (b) has full power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to use its corporate name and to own, lease or otherwise
hold its properties and assets and to carry on its business as presently
conducted other than such franchises, licenses, permits, authorizations and
approvals the lack of which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (c) is duly qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in each jurisdiction in which the nature of its
business or the ownership, leasing or holding of its properties makes such
qualification necessary, except such jurisdictions where the failure so to
qualify, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and (d) is in compliance with all applicable
statutes (including the Fair Labor Standards Act, as amended), laws (including
Environmental Laws), ordinances, rules, orders, permits (including Environmental
Permits) and regulations of any Governmental Authority or instrumentality,
domestic or foreign (including, without limitation, those related to Hazardous
Materials and substances), except where noncompliance individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Neither Holdings nor any of its Subsidiaries has received any written
communication from a Governmental Authority that alleges that Holdings, or any
of its Subsidiaries is not in compliance with federal, state, local or foreign
laws, ordinances, rules and regulations, except to the extent such
noncompliance, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.4. Power; Authorization. Each Credit Party has the power and authority to
execute, deliver and perform each of the Credit Documents to which it is a
party, and Borrower has the power and authority and legal right to borrow
hereunder and to have Letters of Credit issued for its account hereunder. Each
Credit Party has taken all necessary action to authorize the execution, delivery
and performance of each of the Credit Documents to which it is or will be a
party and Borrower has taken all

 

-61-



--------------------------------------------------------------------------------

necessary action to authorize the borrowings hereunder and the issuance of
Letters of Credit for its account hereunder. No consent or authorization of, or
filing with, any Person (including, without limitation, any Governmental
Authority) is required in connection with the execution, delivery or performance
by any Credit Party, or for the validity or enforceability in accordance with
its terms against any Credit Party, of any Credit Document currently in effect
except for (i) consents, authorizations and filings which have been obtained or
made and are in full force and effect, (ii) such consents, authorizations and
filings which the failure to obtain or perform, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and (iii) such filings as are necessary to perfect the Liens of the Lenders
created pursuant to this Agreement and the Security Documents.

5.5. Enforceable Obligations. This Agreement and each of the other Credit
Documents have been, duly executed and delivered on behalf of each Credit Party
that is party thereto. This Agreement constitutes, and each of the other Credit
Documents currently in effect constitute, or will constitute, as the case may
be, upon execution and delivery thereof, the legal, valid and binding obligation
of each Credit Party that is party thereto, and is enforceable against each
Credit Party that is party thereto in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law).

5.6. No Legal Bar. None of the execution, delivery or performance by each Credit
Party of each Credit Document currently in effect to which it is a party and the
incurrence and use of the proceeds of the Loans and the issuance of and of
drawings under the Letters of Credit (a) will violate any Requirement of Law,
constitutive document or any Contractual Obligation applicable to or binding
upon such Credit Party or any of their respective Subsidiaries or any of their
respective properties or assets, in any manner which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(b) will result in the creation or imposition of any Lien on any of its
properties or assets pursuant to any Requirement of Law applicable to it, as the
case may be, or any of its Contractual Obligations, except for the Liens arising
under the Security Documents and Permitted Liens.

5.7. No Material Litigation. There is no pending or, to the knowledge of any
Credit Party, threatened claim, legal action, arbitration or other legal,
governmental, administrative or tax proceeding or any order, complaint, decree
or judgment involving or affecting the Transactions, Holdings or any of its
Subsidiaries or any of their respective properties, assets, operations or
businesses which have had, or are reasonably likely to have, a Material Adverse
Effect.

5.8. Investment Company Act. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” (as each of the quoted terms is
defined or used in the Investment Company Act of 1940, as amended) that is
required to be registered under such Act.

5.9. Federal Regulation. The extensions of credit hereunder will not be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as in effect on the Original Closing Date
and from time to time thereafter in effect or for any purpose that violates the
provisions of the regulations of the Board. If requested by any Lender or the
Administrative Agent, Borrower will furnish to the Administrative Agent and each
Lender a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.
Following application of the proceeds of each extension of credit hereunder, not
more than 25 percent of the value of the assets of any Credit Party will be
Margin Stock (as defined in Regulation U). No Credit Party is subject to
regulation under any law or regulation which limits its ability to incur
Indebtedness, other than Regulation X of the Board.

 

-62-



--------------------------------------------------------------------------------

5.10. No Default. Each of Holdings and its Subsidiaries have performed all
material obligations required to be performed by them under their respective
Contractual Obligations (including after giving effect to the Transactions) and
they are not (with or without the lapse of time or the giving of notice, or
both) in breach or default in any respect thereunder, except to the extent that
such breach or default, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries (including after giving effect to the Transactions) is in default
under any material judgment, order or decree of any Governmental Authority,
domestic or foreign, applicable to it or any of its respective properties,
assets, operations or business, except to the extent that any such defaults
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11. Taxes. Each of Holdings and its Subsidiaries (including after giving
effect to the Transactions) (i) has timely filed or caused to be timely filed
all material tax returns, statements, forms and reports (domestic or foreign)
which are required to be filed (and all such tax returns were true and correct
in all material respects when and as filed) and (ii) has timely paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than with respect
to any Taxes (x) the amount of which is currently being contested in good faith
by appropriate proceedings and with respect to which reserves (or other
sufficient provisions) in conformity with GAAP have been provided on the books
of Holdings or one of its Subsidiaries (including after giving effect to the
Transactions), as the case may be, and (y) which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect). Each
of Holdings and its Subsidiaries is unaware of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. Neither
Holdings nor its Subsidiaries is a party to any understanding or arrangement
constituting a “tax shelter” within the meaning of Section 6111(c),
Section 6111(d) or Section 6662(d)(2)(C)(iii) of the Code, or has “participated”
in a “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4 with regard to any taxable period for which the applicable
statute of limitations has not yet expired.

5.12. Subsidiaries. After giving effect to the consummation of the Transactions,
(i) Holdings owns 100% of the capital stock of Borrower and has no direct or
indirect Subsidiaries other than Borrower and its Subsidiaries and (ii) the
Subsidiaries of Borrower, their jurisdictions of incorporation, the number of
shares or units of each class of its Capital Stock authorized and the number
outstanding and the number of shares or units covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights, and
their equity holders, in each case, as of the Original Closing Date and the
Amendment and Restatement Date shall be as set forth on Schedule 5.12 to the
Original Credit Agreement. All Capital Stock of each Subsidiary of Borrower
(i) that is a corporation is duly and validly issued and is fully paid and
non-assessable and (ii) that is a limited liability company is duly and validly
issued without any obligation to make additional capital contributions and in
each case, is owned, of record and beneficially, by Borrower, directly or
indirectly.

5.13. Ownership of Property; Liens. As of the Original Closing Date and as of
the making of any extension of credit hereunder (subject to transfers and
dispositions of property permitted under subsection 8.5), each of Holdings and
its Subsidiaries has good and valid title (or, in the case of

 

-63-



--------------------------------------------------------------------------------

licensed Intellectual Property, a valid license) to all of its material assets
necessary for the conduct of its business, in each case free and clear of all
Liens except Permitted Liens. With respect to each Real Property leased by
Holdings and its Subsidiaries listed on Schedule 5.13 to the Original Credit
Agreement, as of the Original Closing Date and with respect to each Real
Property leased by Holdings and its Subsidiaries listed on Schedule 5.13 hereto
as of the Amendment and Restatement Date, each of Holdings or its applicable
Subsidiary has valid and enforceable leasehold interests in the leasehold
estates in all of the real property leased by it that is used in the operations,
or the business, of the Credit Parties and their Subsidiaries, which leased real
property is listed on Schedule 5.13 to the Original Credit Agreement or hereto,
as the case may be, in each case under the heading “Leased Properties” (each, a
“Leased Property”), in each case, free and clear of all Liens, except the terms
and provisions of the respective lease therefor, including, without limitation,
the matters set forth on Schedule 5.13 to the Original Credit Agreement, and any
matters affecting the fee title and any estate superior to the leasehold estate
related thereto. The Leased Properties constitute, as of the Original Closing
Date and the Amendment and Restatement Date, all of the material real property
owned in fee or leased by Holdings and its Subsidiaries and used or held for use
by Holdings and its Subsidiaries. No Credit Party has received notice of pending
condemnation or similar proceedings affecting any of the Real Property and to
each Credit Party’s knowledge no such action is currently contemplated or
threatened.

5.14. ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by an amount that could reasonably be expected to have a Material Adverse Effect
the fair market value of the assets of all such underfunded Pension Plans. Each
ERISA Entity is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, except to the extent any noncompliance could not reasonably be
expected to have a Material Adverse Effect. Using actuarial assumptions and
computation methods consistent with subpart 1 of subtitle E of Title IV of
ERISA, the aggregate liabilities of each ERISA Entity to all Multiemployer Plans
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Multiemployer Plan, would not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither Holdings nor any of its Subsidiaries maintains or contributes to any
benefit plan, program, policy, arrangement or agreement with respect to
employees (or former employees) employed outside the United States under which
Holdings or any of its Subsidiaries could incur any liability that could
reasonably be expected to have a Material Adverse Effect.

5.15. Collateral Documents. (a) As of the Original Closing Date, the Security
Agreement is effective to create in favor of the Administrative Agent, for the
ratable benefit of the Lenders, a legal, valid and enforceable Lien on and
security interest in all rights, title and interest of the Credit Parties in the
pledged securities described therein and, when certificates representing or
constituting the pledged securities described in the Security Agreement are
delivered to the Administrative Agent, such security interest shall constitute a
perfected first Lien on, and security interest in, all right, title and interest
of the pledgor party thereto in the pledged securities described therein (to the
extent such matter is governed by the law of the United States or a jurisdiction
therein). No filings or recordings are required in order to perfect the security
interest created in the pledged securities described in the Security

 

-64-



--------------------------------------------------------------------------------

Agreement and the proceeds thereof other than filings on Form UCC-1 (which
filings have been made) and no consent of any Person including any other general
or limited partner, any other member of a limited liability company, any other
shareholder or any other trust beneficiary is necessary or desirable in
connection with the creation, perfection or first priority status of the
security interest of the Administrative Agent in any pledged securities or the
exercise by the Administrative Agent of the voting or other rights provided for
in the Security Agreement or the exercise of remedies in respect thereof.

(b) As of the Original Closing Date, the Security Agreement is effective to
create in favor of the Administrative Agent, for the ratable benefit of the
Lenders, a legal, valid and enforceable Lien on and security interest in all
right, title and interest of the Credit Parties in the collateral described
therein (to the extent such matter is governed by the law of the United States
or a jurisdiction therein), and UCC financing statements have been filed in each
of the jurisdictions listed on Schedule 5.15(b) to the Original Credit
Agreement, or arrangements have been made for such filing in such jurisdictions,
and upon such filing or such other filings referenced in subsection 5.15(d), and
upon the taking of possession or control by the Administrative Agent of any such
collateral the security interests in which may be perfected only by possession
or control (to the extent possession or control by the Administrative Agent is
required by the Security Agreement), such security interests subject to the
existence of Permitted Liens, constitute perfected first priority Liens on, and
security interests in, all right, title and interest of the debtor party thereto
in the collateral described therein, except to the extent that a security
interest cannot be perfected therein by the filing of a financing statement or
the taking of possession under the UCC of the relevant jurisdiction (or, if a
security interest can be perfected only by possession or control, to the extent
possession or control by the Administrative Agent is not required pursuant to
the Security Agreement). Each Credit Party has good and marketable title (or, in
the case of licensed Intellectual Property, a valid license) to all Collateral
pledged by it under the Security Agreement, free and clear of all Liens except
those described above in this clause (b) and except for Permitted Liens.

(c) Upon execution and delivery thereof by the relevant Credit Party, any
Mortgage will be effective to create in favor of the Administrative Agent, for
the ratable benefit of the Lenders, a legal, valid and enforceable security
interest in and Lien on the rights, title and interest of the applicable Credit
Party thereto in the collateral described therein, and upon proper recording any
Mortgage in the jurisdiction in which the property covered by such Mortgage is
located, such security interests and Lien will, subject to the existence of
Permitted Encumbrances, constitute first priority liens on, and perfected
security interests in, all rights, title and interest of the debtor party
thereto in the collateral described therein.

(d) The recordation of the Security Agreement (or a short form thereof) in
United States patents and trademarks in the United States Patent and Trademark
Office together with filings on Form UCC-1 made pursuant to the Security
Agreement are effective, under applicable law, to perfect the security interest,
as collateral security for the payment and performance of the Loans and the
other Obligations, granted to the Administrative Agent for the benefit of the
Lenders in the registered trademarks and patents covered by such Security
Agreement in United States patents and trademarks and the recordation of the
Security Agreement in United States copyrights with the United States Copyright
Office together with filings on Form UCC-1 made pursuant to the Security
Agreement are effective under federal law to perfect the security interest, as
collateral security for the payment and performance of the Loans and the other
Obligations, granted to the Administrative Agent for the benefit of the Lenders
in the registered copyrights covered by such Security Agreement in United States
copyrights.

 

-65-



--------------------------------------------------------------------------------

5.16. Copyrights, Patents, Permits, Trademarks and Licenses. Schedules 13(a),
(b), (c) and (d) of the perfection certificate delivered pursuant to subsection
6.1(n) of the Original Credit Agreement set forth a true and complete list as of
the Original Closing Date after giving effect to the Transactions of all
registered Intellectual Property owned by Holdings or any of its Subsidiaries,
and, with respect to registered trademarks (if any), contains a list of all
jurisdictions in which such trademarks are registered or applied for and all
registration and application numbers. Except as disclosed in Schedules 13(a),
(b), (c) and (d) of the perfection certificate delivered pursuant to subsection
6.1(n) of the Original Credit Agreement, as of the Original Closing Date after
giving effect to the Transactions, Holdings or one of its Subsidiaries will own
or have the right to use the Intellectual Property and applications therefor
referred to in such schedule. Except as disclosed in Schedule 13(a), (b),
(c) and (d) of the perfection certificate delivered pursuant to subsection
6.1(n) of the Original Credit Agreement, no claims are pending by any Person
with respect to the ownership, validity, enforceability or of Holdings’ or any
of its Subsidiaries’ use of such Intellectual Property or applications therefor,
challenging or questioning the validity or effectiveness of any of the
foregoing, in any jurisdiction, domestic or foreign, except to the extent such
claims, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

5.17. Environmental Matters. Except insofar as any exceptions to the following,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect:

(a) the properties owned, leased or otherwise operated by Holdings or any of its
Subsidiaries do not contain, and have not previously contained, therein, thereon
or thereunder, including, without limitation, the soil and groundwater
thereunder, any Hazardous Materials in amounts or concentrations that constitute
a violation of, or could reasonably be expected to give rise to liability under,
Environmental Laws;

(b) There are no facts, circumstances or conditions that could reasonably be
expected to (i) result in a violation of any Environmental Law by Holdings or
any of its Subsidiaries that could interfere with the continued operation of, or
impair the otherwise fair saleable value of the properties owned, leased or
otherwise operated by Holdings or any of its Subsidiaries or (ii) result in a
violation of or otherwise give rise to liability on the part of Holdings or any
of its Subsidiaries under any Environmental Laws in respect of Hazardous
Materials;

(c) neither Holdings nor any of its Subsidiaries has received or is aware of any
complaint, notice of violation, alleged violation or notice of investigation or
of potential liability under Environmental Laws with regard to Holdings or any
of its Subsidiaries, or any properties owned, leased or otherwise operated by
any of them, nor does Holdings or any of its Subsidiaries have knowledge that
any such action is being threatened;

(d) there are no administrative actions or judicial proceedings pending or, to
the knowledge of any Credit Party, threatened under any Environmental Law to
which Holdings or any of its Subsidiaries is or could reasonably be expected to
be a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders or agreements to which Holdings or any of
its Subsidiaries is a party, which could reasonably be expected to result in
liability or costs on the part of Holdings or any of its Subsidiaries under any
Environmental Law;

 

-66-



--------------------------------------------------------------------------------

(e) no Lien has been recorded or, to the knowledge of any Credit Party,
threatened under any Environmental Law with respect to any Fee Property or
assets of Holdings or any of its Subsidiaries and no Lien has been recorded or,
to the knowledge of any Credit Party, threatened under any Environmental Law
with respect to any other Real Property of Holdings or any of its Subsidiaries
that could reasonably be expected to result in liability or costs on the part of
Holdings or any of its Subsidiaries under any Environmental Law;

(f) no Fee Property is (x) listed, or to the knowledge of any Credit Party
proposed for listing, on the National Priorities List promulgated pursuant to
the United States Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), or (y) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or (z) included on any similar list maintained
by any Governmental Authority and there is no such listing, or to the knowledge
of any Credit Party proposed listing, with respect to any other Real Property of
Holdings or any of its Subsidiaries that could reasonably be expected to result
in liability or costs on the part of Holdings or any of its Subsidiaries under
any Environmental Law; and

(g) neither Holdings nor any of its Subsidiaries is required to take or finance
any investigatory, response or other corrective action or is currently
conducting any investigatory, response or other corrective action pursuant to
any Environmental Law at any Real Property or at any other location, nor has any
of Holdings or any of its Subsidiaries assumed by contract, agreement or
operation of law any obligation of any other Person under any Environmental Law.

5.18. Accuracy and Completeness of Information. All factual information
heretofore or contemporaneously furnished by or on behalf of Holdings or any of
its Subsidiaries to the Administrative Agent, the Arrangers or any Lender in
writing (including all information contained in the Credit Documents, the
Confidential Information Memorandum dated May 2004 delivered to the Lenders
under the Original Credit Agreement in connection with the syndication of the
facilities under the Original Credit Agreement and the Confidential Information
Memorandum dated October 2006 delivered to Lenders under this Agreement in
connection with the syndication of the Tranche B-1 Facility (the “Confidential
Information Memoranda”)) for purposes of or in connection with this Agreement or
any transaction contemplated herein is, and all other factual information
furnished by or on behalf of any such Persons in writing to the Administrative
Agent, the Arrangers or any Lender after the Original Closing Date will be, true
and accurate in all material respects on the date as of which such information
is dated and, taken together, not incomplete by omitting to state any material
fact necessary to make such information not misleading at such time in light of
the circumstances under which such information was provided; provided that, with
respect to projections Borrower represents only that the projections contained
in such materials are based on good faith estimates and assumptions believed by
Borrower to be reasonable and attainable at the time made. There is no fact
known to any Credit Party that could reasonably be expected to have a Material
Adverse Effect or that would be material to an understanding of the financial
condition, business, properties or prospects of any Credit Party that has not
been expressly disclosed herein, in the other Credit Documents, in the
Confidential Information Memoranda or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Credit
Documents. The Credit Parties understand that all such statements,
representations and warranties shall be deemed to have been relied upon by the
Lenders as a material inducement to make each extension of credit hereunder.

 

-67-



--------------------------------------------------------------------------------

5.19. Labor Matters. Neither Holdings nor any of its Subsidiaries is engaged in
any unfair labor practice. There is (i) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries or, to the knowledge of any
Credit Party, threatened against Holdings or any of its Subsidiaries, before the
National Labor Relations Board or any other Governmental Authority, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of any Credit Party after due inquiry, threatened against
Holdings or any of its Subsidiaries, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the
knowledge of any Credit Party, after due inquiry, threatened against Holdings or
any of its Subsidiaries and (iii) to the best knowledge of any Credit Party
after due inquiry, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the knowledge of any
Credit Party, no union organizing activities are taking place, except such as
could not, with respect to any matter specified in clause (i), (ii) or
(iii) above, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Borrower and each of its Subsidiaries have paid to
their respective employees all minimum and overtime wages required by law to be
paid to their respective employees.

5.20. Solvency. Immediately before and after the consummation of the
Transactions and each extension of credit hereunder (including the Tranche B-1
Term Loans), each Credit Party will be Solvent.

5.21. Use of Proceeds. Borrower will use the proceeds of the Tranche B-1 Term
Loans to repay in full Borrower’s Tranche B Term Loans under the Original Credit
Agreement and all Revolving Credit Loans after the Original Closing Date for
Permitted Acquisitions, working capital and general corporate purposes.

5.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.23. [Reserved].

5.24. Merger Documents; Representations and Warranties in Agreement.
(a) Schedule 5.24(a) to the Original Credit Agreement lists (i) each agreement
relating primarily to the New Notes and the Senior Discount Notes, and (ii) each
material agreement and other document (as determined in Borrower’s reasonable
judgment) entered into, executed or delivered or to become effective in
connection with the Merger and Schedule 5.24(b) to the Original Credit Agreement
lists the Equity Documents, the Merger Agreement and each material exhibit,
schedule, annex or other attachment to thereto. The Lenders have been furnished
true and complete copies of all the Equity Documents and Merger Documentation to
the extent executed and delivered on or prior to the Original Closing Date.

(b) All representations and warranties of Language Line Holdings, Inc. and its
Subsidiaries set forth in the Merger Agreement were true and correct in all
material respects as of the time such representations and warranties were made
and shall be true and correct in all material respects as of the Original
Closing Date as if such representations and warranties were made on and as of
such date, unless stated to relate to a specific earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

-68-



--------------------------------------------------------------------------------

5.25. Capitalization. (a) The authorized Capital Stock of Holdings and Borrower
consists of 1,000 shares of common stock, 1,000 of which are issued and
outstanding and 1,000 shares of common stock, 1,000 of which are outstanding,
respectively. All such outstanding shares of common stock have been duly and
validly issued, are fully paid and non-assessable and are free of preemptive
rights. As of the Original Closing Date and the Amendment and Restatement Date,
Holdings has no outstanding securities convertible into or exchangeable for its
capital stock or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its capital stock.

(b) An accurate organizational chart, showing the ownership structure of
Holdings and its Subsidiaries on the Original Closing Date and the Amendment and
Restatement Date, and after giving effect to the Transactions, is set forth on
Schedule 5.25(b) to the Original Credit Agreement.

5.26. Indebtedness. Schedule 5.26 to the Original Credit Agreement sets forth a
true and complete list of all Indebtedness (other than Loans under this
Agreement and the related Guarantees, the New Notes and the related guarantees
and the Senior Discount Notes) of Holdings, Borrower and their respective
Subsidiaries as of the Original Closing Date, and after giving effect to the
Transactions, and which is to remain outstanding after giving effect to the
incurrence of Loans on such date (excluding the Loans and the Letters of Credit,
the “Existing Indebtedness”), in each case showing the aggregate principal
amount thereof and the name of the respective borrower and any other entity
which directly or indirectly guaranteed such debt. The Obligations are “Senior
Indebtedness” within the meaning of the indenture pursuant to which the New
Notes are issued.

5.27. Anti-Terrorism Laws. (a) None of Holdings, any of its Subsidiaries or any
of their respective Affiliates is in violation of any laws relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) None of Holdings, its Subsidiaries or any of their respective Affiliates or
their respective brokers or other agents acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

-69-



--------------------------------------------------------------------------------

(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the United States Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

None of Holdings or any of its Subsidiaries or, to the knowledge of Holdings,
any of their respective brokers or other agents acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) above, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

5.28. Agreements with Affiliates. Except for agreements or arrangements with
Affiliates wherein Borrower or one or more of its Subsidiaries provides services
to such Affiliates for fair consideration or which are set forth on Schedule
8.12 to the Original Credit Agreement or which are otherwise in compliance with
subsection 8.12, neither Borrower nor any of its Subsidiaries has (i) any
written agreements or binding arrangements of any kind with any Affiliate or
(ii) any management or consulting agreements of any kind with any Affiliate,
other than those between Borrower and its Subsidiaries or referred to in this
subsection 5.28.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to Amendment and Restatement. The obligation of each Tranche B-1
Lender to make its Tranche B-1 Term Loans on the Amendment and Restatement Date
is subject to the satisfaction, or waiver by such Tranche B-1 Lender immediately
prior to or concurrently with the making of such Tranche B-1 Term Loans of each
of the conditions in subsection 6.2 and the following conditions:

(a) Agreement. The Administrative Agent shall have received a counterpart of
this Agreement duly executed and delivered by an Officer of Borrower, Holdings
and each Subsidiary Guarantor.

(b) Amendment Agreement. All conditions in section 4 of the Amendment Agreement
shall have been satisfied or waived.

6.2. Conditions to All Loans and Letters of Credit. The obligation of (x) each
Lender to make any Loan (other than any Revolving Credit Loan (i) the proceeds
of which are to be used to repay Refunded Swing Line Loans or (ii) to be made as
contemplated by subsections 3.8(b) and (c), which shall be made unless an event
of the type described in paragraph (f) of Section 9 has occurred and is
continuing) and (y) the Issuing Lender to issue any Letter of Credit, is subject
to the satisfaction of the following conditions precedent on the relevant
Borrowing Date:

(a) Representations and Warranties. Each of the representations and warranties
made in or pursuant to Section 5 or which are contained in any other Credit
Document shall be true and correct on and as of the date of such Loan or of the
issuance of such Letter of Credit as if made on and as of such date (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

 

-70-



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such Borrowing Date or after giving effect to such
Loan to be made or such Letter of Credit to be issued on such Borrowing Date.

Each borrowing by Borrower hereunder and the issuance of each Letter of Credit
by the Issuing Lender hereunder shall constitute a representation and warranty
by Borrower as of the date of such borrowing or issuance that the conditions in
clauses (a) and (b) and of this subsection 6.2 have been satisfied.

6.3. [Reserved].

6.4. Permitted Acquisitions. The obligation of the Lenders to make any Loan or
otherwise extend any credit to Borrower, the proceeds of which will be used to
make a Permitted Acquisition, is subject to the satisfaction of the conditions
set forth in subsections 6.1 and 6.2 and to the further conditions precedent
that:

(i) Line of Business Compliance. Immediately after giving effect to such
Permitted Acquisition, the Credit Parties would be in compliance with
subsection 8.14.

(ii) Satisfactory Environmental Reports. The Administrative Agent shall have
received a Phase I environmental report with respect to any Permitted
Acquisition the consideration for which is in excess of $10.0 million, to the
extent reasonably required by the Administrative Agent the results of which
shall be satisfactory to the Administrative Agent acting reasonably.

(iii) Receipt of Applicable Acquisition Documents. With respect to any Permitted
Acquisition the consideration for which is in excess of $10.0 million, the
Administrative Agent shall have received the acquisition agreement and all other
documents and agreements related to such Permitted Acquisition (the “Applicable
Acquisition Documents”) and the terms and provisions thereof shall be in form
and substance satisfactory to the Administrative Agent acting reasonably and
such Permitted Acquisition shall be consummated in accordance with the terms of
the Applicable Acquisition Documents and all Requirements of Law.

(iv) Financial Statements. Borrower will use its reasonable best efforts to
deliver to the Administrative Agent and the Lenders at least 10 Business Days
prior to the date of consummation of such Permitted Acquisition and in any
event, prior to the date of consummation of such Permitted Acquisition,
financial statements of the entity to be acquired (including but not limited to
audited balance sheets and reports of certified public accountants to the extent
available); financial projections and budgets; and any other information and
documents relating to the entity to be acquired, in each case as may be
reasonably requested by the Administrative Agent.

(v) Lien Searches. Borrower shall have delivered to the Administrative Agent,
certified copies of lien search reports, tax lien, judgment lien and pending
lawsuit searches or equivalent reports each of a recent date listing all
effective financial statements or comparable documents that name the entity to
be acquired or Subsidiary of the entity to be acquired as debtor and that are
filed in those jurisdictions in which any property of each such Person is
located and each

 

-71-



--------------------------------------------------------------------------------

such Person’s principal place of business is located, none of which encumber the
Collateral covered by the Security Documents except for Permitted Liens.
Borrower shall have provided evidence reasonably satisfactory to the
Administrative Agent that all Liens applicable to the Capital Stock of the
entity to be acquired and Liens (other than Permitted Liens) on the property of
the entity to be acquired and of each Subsidiary of the entity to be acquired
have been released and terminated.

(vi) Receipt of Security Interests. All Collateral to be acquired shall have
been pledged pursuant to the Security Documents in accordance with
subsection 7.9 hereof and the Lenders shall have a perfected first priority
security interest therein subject to no Liens, except for the Liens created by
the Securities Documents and Liens permitted under the Security Documents for
such Collateral.

SECTION 7. AFFIRMATIVE COVENANTS

Holdings and Borrower hereby agree that, so long as any of the Commitments
remain in effect, any Loan, Note or L/C Obligation remains outstanding and
unpaid, any amount remains available to be drawn under any Letter of Credit
(unless cash in an amount equal to such amount has been deposited to a cash
collateral account established by the Administrative Agent) or any other amount
is owing to any Lender or the Administrative Agent hereunder or under any of the
other Credit Documents, Holdings and Borrower shall, and, in the case of the
agreements contained in subsections 7.3 through 7.6, and 7.8 through 7.11,
Borrower shall cause each of its Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent (via Intralinks
or any other method reasonably acceptable to the Administrative Agent, with
sufficient copies for each Lender (which the Administrative Agent shall deliver
promptly to each Lender)):

(a) within forty-five (45) days after the last day of each of the first three
(3) quarters of each fiscal year of Holdings, the balance sheets of Holdings on
a consolidated basis with its Subsidiaries as at the end of such quarter and as
of the end of the preceding fiscal year, and the related statements of
operations and the related statements of cash flows of Holdings on a
consolidated basis with its Subsidiaries for such quarter and for the elapsed
portion of the year ended with the last day of such quarter (which shall have
undergone a Quarterly Review), which shall set forth in comparative form such
figures as at the end of and for such quarter and corresponding period of the
prior fiscal year appropriate prior period and shall be certified in an
Officer’s Certificate of Holdings (executed on its behalf by a Responsible
Officer of Holdings) to have been prepared in accordance with GAAP and to
present fairly in all material respects the financial position of Holdings on a
consolidated basis with its Subsidiaries as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period, subject only to normal year-end and
audit adjustments (including notes to the applicable financial statements if
required to be provided under the indenture governing the New Notes or the
Senior Discount Notes);

(b) within ninety (90) days after the end of each fiscal year of Holdings, the
audited consolidated balance sheet of Holdings and its Subsidiaries as of the
end of such fiscal year and the related audited consolidated statements of
operations for such fiscal year and for the previous fiscal year, the related
audited consolidated statements of cash flow and stockholders’ equity for

 

-72-



--------------------------------------------------------------------------------

such fiscal year and for the previous fiscal year, which shall be accompanied by
an opinion of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, which shall be in scope and substance reasonably
satisfactory to the Administrative Agent, accompanied by a report thereon,
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, or qualification which would affect the
computation of financial covenants, and a statement of such accountants that in
connection with their audit, nothing came to their attention that caused them to
believe that Holdings was not in compliance with the terms, covenants,
provisions or conditions of subsection 8.9 insofar as they relate to accounting
matters;

(c) as soon as available, but in any event not later than 45 days after the
beginning of each fiscal year of Holdings, a preliminary consolidated operating
budget for Holdings and its Subsidiaries; and as soon as available, any material
revision to or any final revision of any such preliminary annual operating
budget or any such consolidated operating budget; and

(d) within 45 days after the end of each of the first two months of the fiscal
quarters ending September 30, 2004, December 31, 2004, March 31, 2005 and
June 30, 2005, the summary statement of operations of Holdings on a consolidated
basis with its Subsidiaries setting forth their total revenues and expenses for
such month, determined in accordance with GAAP, and Consolidated EBITDA for such
month, with such amounts being certified by Holdings in an Officer’s Certificate
executed on its behalf by a Responsible Officer of Holdings having been
determined in accordance with GAAP or this Agreement, as applicable;

all such financial statements described in subsections 7.1(a) and (b) to be
complete and correct in all material respects (subject, in the case of interim
statements, to normal year-end audit adjustments and the absence of footnotes)
and to be prepared in reasonable detail and in accordance with GAAP.

7.2. Certificates; Other Information. Furnish to the Administrative Agent via
Intralinks or any other method reasonably acceptable to the Administrative Agent
and as applicable (with sufficient copies for each Lender, which the
Administrative Agent shall promptly deliver to each Lender):

(a) [Reserved]

(b) at the same time as the delivery of the financial statements referred to in
subsections 7.1(a) and (b) an Officer’s Certificate in form and substance
reasonably acceptable to the Administrative Agent stating that during such
period

(i) no Subsidiary has been formed or acquired (or, if any such Subsidiary has
been formed or acquired, Borrower has complied with the requirements of
subsection 7.9),

(ii) neither Holdings nor any of its Subsidiaries has changed its name or
jurisdiction of organization without complying with the requirements of this
Agreement and the Security Documents with respect thereto or otherwise stating
that such information is included in the perfection certificate supplement
delivered pursuant to subsection 7.2(j),

 

-73-



--------------------------------------------------------------------------------

(iii) Holdings and its Subsidiaries have observed or performed all of the
covenants and other agreements, and satisfied every material condition,
contained in this Agreement and the other Credit Documents to be observed,
performed or satisfied by it, and that the officer executing such Officer’s
Certificate on Borrower’s behalf has obtained no knowledge of any Default or
Event of Default, in each case, except as specified in such certificate,

(iv) and showing in detail as of the end of the related accounting period the
figures and calculations supporting such statement in respect of paragraph (k)
of subsection 8.1, paragraphs (b) and (e) of subsection 8.3, subsections 8.6
through 8.11, solely with respect to the fourth quarter of any fiscal year, the
calculation of Excess Cash Flow and any other calculations reasonably requested
by the Administrative Agent with respect to the quantitative aspects of the
other covenants contained herein;

(c) promptly upon receipt thereof, copies of all final reports submitted to
Holdings or any of its Subsidiaries by independent certified public accountants
in connection with each annual, interim or special audit of the books of
Holdings or any of its Subsidiaries made by such accountants, and any final
comment letter submitted by such accountants to management in connection with
their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available to the public
generally by Holdings or any of its Subsidiaries, if any, and all regular and
periodic reports and all final registration statements and final prospectuses,
if any, filed by Holdings or any of its Subsidiaries with any securities
exchange or with the SEC or any Governmental Authority succeeding to any of its
functions;

(e) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a management summary describing and analyzing the
performance of Holdings and its Subsidiaries during the periods covered by such
financial statements;

(f) within 45 days after the end of each fiscal quarter, a summary of all Asset
Sales during such fiscal quarter including the amount of all Net Proceeds from
such Asset Sales not previously applied to prepayments of the Loans pursuant to
the proviso to subsection 4.5(c), accompanied by an Officer’s Certificate of
Holdings executed on its behalf by an Officer of Holdings to the effect that
Holdings and its Subsidiaries intend to apply the Net Proceeds from such Asset
Sales in accordance with clause (b) of the definition of Net Proceeds;

(g) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request;

(h) [Reserved]

(i) promptly, and in any event within three Business Days after an Officer of
Holdings or Borrower obtains knowledge thereof, notice of the occurrence of any
event which constitutes a Default or Event of Default specifying the nature and
extent thereof and what action Borrower proposes to take with respect thereto;
and

 

-74-



--------------------------------------------------------------------------------

(j) concurrently with the delivery of the Officer’s Certificate required
pursuant to subsection 7.2(b), a perfection certificate supplement substantially
in the form of Exhibit O-2 to the Original Credit Agreement or a statement in
such Officer’s Certificate that there has been no change in the information
included in the perfection certificate as most recently supplemented.

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations and liabilities of whatever nature, except (a) when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings or any of its Subsidiaries, as the case may
be, (b) for delinquent obligations which do not have a Material Adverse Effect,
(c) for trade and other accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of Holdings or any of its
Subsidiaries, as the case may be and (d) in the event any failure to discharge
or otherwise satisfy any such obligation or liability results in the incurrence
of a Lien against any of the collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions.

7.4. Conduct of Business and Maintenance of Existence. Except as disclosed in
Schedules 5.13 and 5.16 to the Original Credit Agreement and as otherwise
permitted by subsections 8.4 and 8.5, preserve, renew and keep in full force and
effect its corporate existence and take all reasonable action to maintain all
material rights, material privileges, franchises, copyrights, patents,
trademarks and trade names necessary or desirable in the normal conduct of its
business except for rights, privileges, franchises, copyrights, patents,
trademarks and trade names the loss of which would not, in the aggregate, have a
Material Adverse Effect; and comply with all applicable Requirements of Law
except to the extent that the failure to comply therewith would not, in the
aggregate, have a Material Adverse Effect. This paragraph shall not be deemed to
restrict Holdings or any of its Subsidiaries from abandoning or failing to
pursue or enforce any Intellectual Property or registrations or applications
therefor, which actions or inactions are taken in Holdings’ or its Subsidiary’s
commercially reasonable discretion and would not, in the aggregate, have a
Material Adverse Effect.

7.5. Maintenance of Property; Insurance. (a) Keep all Real Property, other
property and assets useful and necessary in its business in good working order
and condition (ordinary wear and tear excepted).

(b) Subject to the other provisions of this subsection 7.5, maintain at its own
expense with insurers that have an A.M. Best rating of A- or better insurance on
all its property and assets in at least such amounts and with only such
deductibles as are usually maintained by, and against at least such risks
(including, but not limited to, physical hazard insurance on an “all risk” basis
in an amount equal to the full replacement cost of the Collateral, general
liability, public liability coverage insurance and, as an extension to the “all
risk” insurance, business interruption insurance in an agreed amount equal to
twelve (12) months projected loss of net profits, continuing expense (including
debt service payments) and shall contain an agreed amount endorsement waiving
any coinsurance penalty, cover the major suppliers and customers of Borrower,
include an amount of not less than $1,000,000 for extra expenses and service
interruption and have a deductible not exceeding thirty (30) days, to the extent
relating to the Collateral such other insurance against such risks as the
Administrative Agent may from time to time reasonably require) as are usual for
similarly situated companies engaged in similarly situated industries, and in
form, with terms and conditions, limits and deductibles as shall be acceptable
to the Administrative Agent, and furnish to each Lender, upon written request of
any Lender (made through the Administrative Agent), full information as to the
insurance carried.

 

-75-



--------------------------------------------------------------------------------

(c)(A) Ensure that each insurance policy described in subsection 7.5(b) shall
provide that (i) the Administrative Agent is permitted to pay any premium
therefor within thirty (30) days after receipt of any notice stating that such
premium has not been paid when due; (ii) subject to customary exceptions, all
losses thereunder shall be payable notwithstanding any act or negligence of
Holdings or any of its Subsidiaries or its agents or employees which otherwise
might have resulted in a forfeiture of all or a part of such insurance payments;
(iii) to the extent such insurance policy constitutes property insurance,
Borrower is the named insured and the Administrative Agent and the Lenders shall
be additional insureds, and all losses payable thereunder shall be payable to
the Administrative Agent, as loss payee, pursuant to a standard non-contributory
New York mortgagee endorsement and shall be in an amount at least sufficient to
prevent coinsurance liability; (iv) with respect to liability insurance, the
Administrative Agent and the Lenders shall be named as additional insureds; it
shall be understood that any obligation imposed upon Borrower, including but not
limited to the obligation to pay premiums, shall be the sole obligation of
Borrower and not that of the Administrative Agent or the Lenders; (v) with
respect to the property policies described in subsection (b) above, the
interests of the Administrative Agent and the Lenders shall not be invalidated
by any action or inaction of Borrower, or any other Person, and shall insure the
Administrative Agent and the Lenders regardless of any breach or violation by
Borrower, or any other Person, of any warranties, declarations or conditions of
such policies; (vi) inasmuch as the liability policies described in subsection
(b) above are written to cover more than one insured, all terms, conditions,
insuring agreements and endorsements, with the exception of the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured; and (vii) such insurance shall be primary without right
of contribution of any other insurance carried by or on behalf of the
Administrative Agent and the Lenders with respect to its interests as such in
this transaction and (B) use commercially reasonable efforts to ensure that each
insurance policy described in subsection 7.5(b) will provide that (i) the
insurers thereunder shall waive all rights of subrogation against the
Administrative Agent and the Lenders, any right of setoff or counterclaim and
any other right to deduction, whether by attachment or otherwise and (ii) it may
not be modified, reduced, cancelled or otherwise terminated without at least
thirty (30) days prior written notice to the Administrative Agent.

(d) Not settle any claim under any insurance policies relating to any
Destruction, if such claim involves any loss in excess of $5,000,000, without
the prior written approval of the Administrative Agent, and Borrower shall cause
each such policy to contain a provision to such effect.

(e) As soon as available prior to the expiration of any insurance policy or
policies required by this subsection 7.5, deliver to the Administrative Agent
such insurance policy or policies renewing or extending such expiring insurance
policy or policies, renewal or extension insurance certificates or other
reasonable evidence of renewal or extension providing that such insurance policy
or policies are in full force and effect, in each case, as shall be reasonably
satisfactory to the Administrative Agent.

(f) Not purchase separate insurance policies concurrent in form or contributing
in the event of loss with the insurance policies described in subsection 7.5(b),
unless the Administrative Agent is included thereon as an additional insured
and, if applicable, with loss payable to the Administrative Agent under an
endorsement containing the provisions described in subsection 7.5(c) and to
promptly notify the Administrative Agent whenever any such separate insurance
policy is obtained and promptly deliver to the Administrative Agent the
insurance policy or insurance certificate evidencing such insurance, in each
case as shall be reasonably satisfactory to the Administrative Agent.

 

-76-



--------------------------------------------------------------------------------

(g) If there shall occur any Destruction involving any loss in excess of
$5,000,000, promptly send to the Administrative Agent a notice setting forth the
nature and extent of such Destruction; if there shall occur any Taking involving
any loss in excess of $5,000,000, promptly notify the Administrative Agent upon
receiving notice of such Taking or commencement of proceedings therefor. The
Administrative Agent may participate in any proceedings or negotiations which
might result in any Taking, and such Credit Party shall deliver or cause to be
delivered to the Administrative Agent all instruments reasonably requested by it
to permit such participation. Such Credit Party shall pay all reasonable fees,
costs and expenses incurred by the Administrative Agent in connection with any
Taking and in seeking and obtaining any award or payment on account thereof. The
net insurance proceeds and net awards in respect of such Destruction or Taking
are hereby assigned and shall be paid to the Administrative Agent. Such Credit
Party shall take all steps necessary to notify the condemning authority of such
assignment. All net insurance proceeds in respect of any Destruction and net
awards in respect of any Taking, shall be applied in accordance with the
provisions of subsections 4.5(d) and 12.2.

(h) In the event that the proceeds of any insurance claim are paid after the
Administrative Agent has exercised its right to foreclose after an Event of
Default, pay such proceeds to the Administrative Agent to satisfy any deficiency
remaining after such foreclosure.

(i) In the event Borrower fails to take out or maintain the full insurance
coverage required by this subsection 7.5, the Administrative Agent, upon 30
days’ prior notice (unless the aforementioned insurance would lapse within such
period, in which event notice should be given as soon as reasonably possible) to
Borrower of any such failure, may (but shall not be obligate to) take out the
required policies of insurance and pay the premiums on the same. All amounts so
advanced thereof by the Administrative Agent for such insurance shall become an
additional obligation of Borrower to the Administrative Agent and the Lenders,
and Borrower shall forthwith pay such amounts to the Administrative Agent,
together with interest thereon from the date so advanced.

(j) Notwithstanding anything to the contrary herein, no provision of this
subsection 7.5 or any provision of this Agreement shall impose on the
Administrative Agent and the Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by Borrower, nor
shall the Administrative Agent and the Lenders be responsible for any
representations or warranties made by or on behalf of Borrower to any insurance
broker, company or underwriter. The Administrative Agent, at its sole option,
may obtain such insurance if not provided by Borrower and in such event,
Borrower shall reimburse the Administrative Agent upon demand for the cost
thereof together with interest.

7.6. Inspection of Property; Books and Records; Discussions; Lender Meetings.
(a) Keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities which permit financial statements to be prepared in conformity
with GAAP and all Requirements of Law; and permit representatives of the
Administrative Agent or any Lender upon reasonable notice (made through the
Administration Agent and no more frequently than annually unless a Default or
Event of Default shall have occurred and be continuing) to visit and inspect any
of its properties or assets and examine and make abstracts from any of its books
and records (including without limitation insurance policies) at any reasonable
time and upon reasonable

 

-77-



--------------------------------------------------------------------------------

notice, and to discuss the business, operations, assets and financial and other
condition of Borrower and its Subsidiaries with officers and employees thereof
and with their independent certified public accountants with prior reasonable
notice to, and coordination with, the chief financial officer or the treasurer
of Borrower.

(b) Within 120 days after the close of each fiscal year of Holdings, hold a
meeting (at a mutually agreeable location and time), which may be done by
teleconference (at a mutually agreeable time), with all Lenders who choose to
attend such meetings or teleconferences, at which meetings or teleconferences,
as the case may be, shall be reviewed the financial results, the financial
condition and the budgets presented of Holdings and its Subsidiaries and other
relevant matters.

7.7. Notices. Promptly give notice to the Administrative Agent (to be
distributed by the Administrative Agent to the Lenders):

(a) of the occurrence of any Default or Event of Default;

(b) of any (i) default or event of default under any instrument or other
agreement, guarantee or collateral document of Holdings, Borrower or any of its
Subsidiaries which default or event of default has not been waived and would
have a Material Adverse Effect, or (ii) litigation, investigation (of which
Borrower is aware) or proceeding which may exist at any time between Holdings,
Borrower or any of its Subsidiaries and any Governmental Authority, or receipt
of any notice of any environmental claim or assessment against Holdings,
Borrower or any of its Subsidiaries by Governmental Authority, which in any such
case would have a Material Adverse Effect;

(c) of any litigation or proceeding against or insolvency of Holdings, Borrower
or any of its Subsidiaries (i) in which more than $5,000,000 of the amount
claimed is not covered by insurance, (ii) in which injunctive or similar relief
is sought which if obtained would have a Material Adverse Effect or (iii) the
subject matter of which is any Intellectual Property of any Person, and that
could reasonably be expected to have a Material Adverse Effect;

(d) promptly, upon the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect, a written notice specifying the nature
thereof, what action Holdings, Borrower, its Subsidiaries or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the Internal Revenue Service, Department of
Labor, PBGC or Multiemployer Plan sponsor with respect thereto;

(e) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
ERISA Entity with the Internal Revenue Service with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by any ERISA Entity from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request;

 

-78-



--------------------------------------------------------------------------------

(f) of any occurrence that Holdings or Borrower would be otherwise required to
file on Form 8-K with the SEC (if Holdings or Borrower were subject to the
filing requirements of the Exchange Act); and

(g) of a Material Adverse Effect known to Borrower or any of its Subsidiaries.

Each notice pursuant to this subsection 7.7 shall be accompanied by an Officer’s
Certificate of Borrower executed on its behalf by a Responsible Officer of
Borrower setting forth in reasonable detail the occurrence referred to therein
and (in the cases of clauses (a) through (d), (f) and (g)) stating what action
(if any) Borrower proposes to take with respect thereto. It is understood that,
in an effort to comply with its covenants hereunder, Borrower may from time to
time deliver notices of events (including events of the types described above)
to the Administrative Agent and/or the Lenders, and that the notification of any
event or events shall not constitute an admission or determination by Borrower
that the event or events covered by such notice have resulted or will result in
a Material Adverse Effect.

7.8. Environmental Laws. (a) Except to the extent the failure to do so would
not, individually or in the aggregate, result in a Material Adverse Effect
(i) comply with all Environmental Laws applicable to it, and obtain, comply with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; (ii) ensure that all of its tenants, subtenants,
contractors, subcontractors and invitees comply with all Environmental Laws, and
obtain, comply with and maintain any and all Environmental Permits, applicable
to any of them; and (iii) comply in a timely manner with all orders and lawful
directives regarding Environmental Laws issued to Borrower or any of its
Subsidiaries by any Governmental Authority, other than such orders and lawful
directives as to which an appeal or other challenge has been timely and properly
taken in good faith and with respect to which reserves have been taken where
necessary in accordance with GAAP.

(b)(i) Reasonably and prudently manage any liabilities or potential liabilities
that Borrower, any of the other Credit Parties, any of their respective
operations (including, without limitation, disposal of Hazardous Materials), and
any properties owned or leased by any of them, may be subject to under all
applicable Environmental Laws; and (ii) ensure that Borrower and its
Subsidiaries undertake reasonable efforts to identify, and evaluate, issues of
compliance with and liability under Environmental Laws prior to acquiring,
directly or indirectly, any ownership or leasehold interest in real property, or
other interest in any real property that could reasonably be expected to give
rise to Borrower or any of its Subsidiaries being subjected to liability under
any Environmental Law as a result of such acquisition.

(c) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, each Credit
Party will provide, at such Credit Party’s sole cost and expense, an
environmental assessment report concerning any real property on the Original
Closing Date or thereafter owned, leased or otherwise operated by such Credit
Party or any of its respective Subsidiaries, prepared by an environmental
consulting firm reasonably satisfactory to the Administrative Agent, regarding
the presence or absence of Hazardous Materials on, at, under or emanating from
such real property and indicating the potential cost of any investigative,
removal, remedial or other response action in connection with such Hazardous
Materials pursuant to Environmental Law; provided that such request may be
properly made only if (i) there has occurred and is continuing an Event of
Default or (ii) the Administrative Agent or any of the Required Lenders
reasonably believes that the Credit Party or its operations is not in compliance
with or otherwise has liability under Environmental Law with respect to such
Real Property, or that there has been a release of Hazardous Materials at, on,

 

-79-



--------------------------------------------------------------------------------

under of from any such real property, and such noncompliance or release or
related liabilities could reasonably be expected to form the basis of a claim
pursuant to Environmental Law or to otherwise result in liability under
Environmental Law, in each case which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect (in such events as
are listed in this subparagraph, the environmental assessment shall focus upon
the noncompliance, release or other circumstances, as applicable). If any Credit
Party fails to provide the same within 45 days after such proper request is
made, the Administrative Agent may order the same, and such Credit Party shall
grant and hereby grants to the Administrative Agent and the Required Lenders and
their agents access to such real property and specifically grants the
Administrative Agent and the Required Lenders an irrevocable non-exclusive
license, subject to the rights of tenants, to perform such an assessment, all at
such Credit Party’s sole cost and expense; and

(d) Provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
subsection 7.8, to the extent such information is in the possession, custody or
control of or is otherwise reasonably available to any Credit Party.

7.9. Additional Collateral and Guarantees. (a) Subject to subsection 7.9(d),
with respect to any assets acquired after the Original Closing Date by Borrower
or any of the Subsidiary Guarantors that are intended to be subject to the Lien
created by any of the Security Documents but which are not so subject (but, in
any event, excluding any assets described in paragraph (b) of this subsection),
promptly (and in any event within 30 days after the acquisition thereof):
(x) execute and deliver to the Administrative Agent such amendments or
supplements to the relevant Security Documents or such other documents as the
Administrative Agent shall deem necessary or advisable to grant to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such properties or assets subject to no Liens other than
Permitted Liens, and (y) take all actions reasonably necessary to cause such
Lien to be duly perfected to the extent required by such Security Document in
accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. Each Credit Party shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents (including, without limitation, customary legal opinions)
as the Administrative Agent shall require to confirm the validity, perfection
and priority of the Lien of Security Documents against such after-acquired
properties or assets.

(b) With respect to any Person that is or becomes a wholly owned Subsidiary that
has assets having either book value or fair market value in excess of
$2,000,000, promptly (and in any event within 30 days after such Person becomes
a Domestic Subsidiary or has such assets) (i) deliver to the Administrative
Agent the certificates representing the Capital Stock of such Subsidiary,
together with undated stock powers executed and delivered in blank by a duly
authorized officer of Borrower or such Subsidiary, as the case may be; provided
that no more than 65% of the Capital Stock of any Foreign Subsidiary shall be
required to be pledged pursuant to this subsection 7.9(b), and all intercompany
notes owing from such Subsidiary to any Credit Party, and (ii) cause such
Subsidiary (other than a Foreign Subsidiary) (x) to become a party to the
Subsidiary Guarantee and the Security Agreement or such comparable documentation
which is in form and substance reasonably satisfactory to the Administrative
Agent, and (y) to take all actions reasonably necessary or advisable to cause
the Lien created by the Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including, without limitation, the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent.

 

-80-



--------------------------------------------------------------------------------

(c) If (A) at any time any two or more wholly-owned Domestic Subsidiaries in the
aggregate not otherwise subject to subsection 7.9(b) have assets having either a
book value or fair market value in excess of $10,000,000 or produce revenue in
excess of 5% of total revenue of Borrower and the Subsidiaries, comply with
subsection 7.9(b) within the time frames set forth in such subsection so that no
two or more such Subsidiaries hold assets having either a book value or fair
market value in excess of $10,000,000 or produce revenue in excess of 5% of
total revenue of Borrower and the Subsidiaries or (B) any Subsidiary which is
not a Guarantor guarantees any Indebtedness of Borrower or any of its
Subsidiaries (other than a guarantee by a Foreign Subsidiary of another Foreign
Subsidiary’s Indebtedness), comply immediately with subsection 7.9(b) regardless
of whether such Subsidiary is a Foreign Subsidiary.

(d) Upon the written request of the Administrative Agent, promptly grant to the
Administrative Agent, within 60 days of such request, security interests and
Mortgages in such owned or leased Real Property of Borrower and its Qualified
Subsidiaries as is acquired after the Original Closing Date by Borrower or such
Subsidiary and that, together with any improvements thereon, individually have a
fair market value of at least $1,000,000 and is not already subject to a
mortgage in favor of a third party permitted to remain in place under
subsection 8.2, as additional security for the Secured Obligations (as defined
in the Mortgages). Such Mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
shall constitute valid and enforceable perfected Liens subject only to Permitted
Encumbrances and such other Liens reasonably acceptable to the Administrative
Agent. The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Administrative Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full. Borrower shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired Real Property (including, without
limitation, a Title Policy, a Survey and local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent) in respect of
such Mortgage) within 60 days of the written request of the Administrative
Agent.

7.10. [Reserved]

7.11. Compliance with Law. Conduct its business and affairs in compliance with
all Laws applicable thereto except to the extent failure to do so would not, in
the aggregate, have a Material Adverse Effect.

7.12. Security Interests; Further Assurances. Promptly, upon the reasonable
request of Administrative Agent, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by Administrative
Agent reasonably necessary or desirable for the continued validity, perfection
and priority of the Liens on the Collateral covered thereby superior to and
prior to the rights of all third Persons other than the holders of Permitted
Liens and subject to other Liens except as permitted by the Security Documents,
or obtain any consents, including, without limitation, landlord or similar lien
waivers and consents, as may be necessary or appropriate in connection
therewith. The Credit Parties shall take any actions reasonably required by the
Administrative Agent to

 

-81-



--------------------------------------------------------------------------------

ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to be perfected under the UCC or otherwise after the
establishment of any Incremental Term Loan or Incremental Term Loan Commitments
deliver or cause to be delivered to Administrative Agent from time to time such
other documentation, consents, authorizations, approvals and orders in form and
substance reasonably satisfactory to Administrative Agent as Administrative
Agent shall reasonably deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents. Upon the exercise by
Administrative Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Credit Document which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority
execute and deliver all applications, certifications, instruments and other
documents and papers that Administrative Agent or the Lenders may be so required
to obtain. If Administrative Agent or the Required Lenders determine that they
are required by law or regulation to have appraisals prepared in respect of the
Real Property of any Credit Party constituting Collateral, Borrower shall
provide to Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are in
form and substance satisfactory to Administrative Agent.

7.13. Required Interest Rate Agreements. Within 90 days after the Original
Closing Date, enter into Interest Rate Agreements designed to protect Borrower
against fluctuations in interest rates such that at least 50% of the aggregate
principal amount of Consolidated Indebtedness for a period of at least 24 months
from the Original Closing Date on terms and with counterparties reasonably
satisfactory to the Administrative Agent.

7.14. Anti-Terrorism Law. None of Holdings or any of its Subsidiaries shall
directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person described in subsection 5.27 above, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Holdings and its Subsidiaries shall deliver to the Lenders any certification or
other evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming the Loan Parties’ compliance with this
subsection 7.14).

7.15. Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Holdings and its Subsidiaries that are used to repay
the Loans shall, to the knowledge of any Credit Party, constitute property of,
or shall be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC, and/or to
the knowledge of any Credit Party, as of the date thereof, based upon reasonable
inquiry by such Credit Party, on any other similar list (“Other List”)
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in Holdings or any of its Subsidiaries (whether directly or
indirectly) is prohibited by law, or the Loans made by the Lenders would be in
violation of law, or (2) the Executive Order, any related enabling legislation
or any other similar Executive Orders (collectively, “Executive Orders”), and
(b) no Embargoed Person shall, to the knowledge of any Credit Party, have any
direct interest, as of the

 

-82-



--------------------------------------------------------------------------------

Original Closing Date, based upon reasonable inquiry by any Credit Party,
indirect interest, of any nature whatsoever in the Credit Parties, with the
result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

7.16. Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of any Credit Party, as of the Original Closing Date, based upon
reasonable inquiry by such Credit Party, none of the funds of Holdings or any of
its Subsidiaries that are used to repay the Loans shall be derived from any
unlawful activity with the result that the making of the Loans would be in
violation of law.

7.17. Payment of Taxes. Each of Holdings and its Subsidiaries shall timely file
all material tax returns required by any Governmental Authority and timely pay
and discharge all Taxes imposed on it or on its income or profits or on any of
its Property (except for any such Taxes (or tax returns with respect to such
Taxes) (a) the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP and (b) which individually and in the aggregate are not
reasonably expected to have a Material Adverse Effect).

7.18. Payment of Wages. Borrower shall and shall cause each of its Subsidiaries
to at all times comply, in all material respects, with the material requirements
of the Fair Labor Standards Act, as amended, including, without limitation, the
provisions of such Act relating to the payment of minimum and overtime wages as
the same may become due from time to time.

SECTION 8. NEGATIVE COVENANTS

Holdings and Borrower hereby agree that they shall not, and Borrower shall not
permit any of its Qualified Subsidiaries (except where Non-Qualified
Subsidiaries are expressly restricted or “Subsidiaries” are referenced to) to,
directly or indirectly, so long as any of the Commitments remain in effect or
any Loan, Note or L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit (unless cash in an
amount equal to such amount has been deposited to a cash collateral account
established by the Administrative Agent) or any other amount is owing to any
Lender or the Administrative Agent hereunder or under any other Credit Document
(it being understood that each of the permitted exceptions to each of the
covenants in this Section 8 is in addition to, and not overlapping with, any
other of such permitted exceptions except to the extent expressly provided):

8.1. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Indebtedness outstanding on the Original Closing Date and disclosed in
Schedule 5.26 to the Original Credit Agreement, and the Refinancing Indebtedness
in respect thereof on terms and conditions taken as a whole no less favorable to
Borrower and its Qualified Subsidiaries or the Lenders than the Indebtedness
being Refinanced;

(b) Indebtedness under the Credit Documents;

(c) Contingent Obligations permitted by subsection 8.3;

 

-83-



--------------------------------------------------------------------------------

(d) Indebtedness secured by Permitted Liens not otherwise permitted under this
subsection 8.1;

(e) other unsecured Indebtedness of Borrower and its Qualified Subsidiaries in
an aggregate principal amount not to exceed $5,000,000 at any time outstanding;

(f) Indebtedness of Borrower and its Qualified Subsidiaries in respect of
Financing Leases and Purchase Money Indebtedness of Borrower and its Qualified
Subsidiaries to finance the purchase of fixed or capital assets in an amount
which shall not exceed the purchase price of the assets purchased, and
Refinancings thereof, in an aggregate amount not to exceed $5,000,000 at any one
time outstanding and to the extent subsection 8.9 would not be contravened;

(g) Indebtedness (i) of a Person assumed in connection with an Acquisition of
such Person (or Indebtedness of such person existing at the time such Person was
acquired) so long as such Indebtedness was not incurred in anticipation of, or
in connection with, such Acquisition, or (ii) to any one or more Persons selling
the entity or assets acquired in an Acquisition (including seller earnouts)
which such Indebtedness to any seller shall be on terms, conditions and pursuant
to documentation reasonably satisfactory to the Administrative Agent; provided,
however, Indebtedness under subsections 8.1(g)(i) and (ii) and Refinancings
thereof shall not exceed $15,000,000 in the aggregate at any time outstanding
and Indebtedness under subsections 8.1(g)(i) and (ii) shall not exceed
$20,000,000 in the aggregate at any time outstanding;

(h) the New Notes (including any notes issued in exchange therefor in accordance
with any registration rights document entered into in connection with the
issuance of the New Notes);

(i) Indebtedness under Hedge Agreements permitted by subsection 8.8;

(j) Holdings High Yield Notes;

(k) Indebtedness of Borrower or any of its Subsidiaries to Borrower or any other
Subsidiary of Borrower so long as the corresponding debt instruments, if any,
are pledged to the Administrative Agent as security for the Obligations;
provided that Indebtedness of any Non-Qualified Subsidiary or any Foreign
Subsidiary to Borrower or any Subsidiary Guarantor shall be subject to
subsection 8.6;

(l) Indebtedness in connection with surety bonds, letters of credit and
performance bonds obtained in the ordinary course of business in connection with
workers’ compensation obligations of Borrower and its Qualified Subsidiaries;
and

(m) Senior Discount Notes;

provided if any Subsidiary would be required to comply with subsection 7.9(b)
immediately after giving effect to the incurrence of any such Indebtedness and
the application of the resulting proceeds, such Subsidiary shall deliver to the
Administrative Agent all intercompany notes owing from such Subsidiary to any
Credit Party within 10 days of the transaction giving rise to such requirement;

 

-84-



--------------------------------------------------------------------------------

Holdings and Borrower hereby agree that they shall not, and Borrower shall not
permit any of its Qualified Subsidiaries to designate, or permit or suffer to
exist the designation of, any Indebtedness or other obligation, other than the
Obligations, as “Designated Senior Indebtedness,” as such term may be defined in
the New Notes or the indenture under which they were issued, or effect or permit
or suffer to exist any comparable designation that confers upon the holders of
such Indebtedness or other obligation (or any Person acting on their behalf) the
right to initiate payment blockage periods under the New Notes or the indenture
under which they were issued.

8.2. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets, income or profits, whether owned on the Original Closing Date
or thereafter acquired, except:

(a) any Lien in favor of the Administrative Agent or any Lender (or any Person
party to a Hedge Agreement with Borrower who was a Lender or an Affiliate of a
Lender at the date of entering into such Hedge Agreement with Borrower) given to
secure the Obligations (including in respect of a Hedge Agreement);

(b) Liens in existence on the Original Closing Date and disclosed on Schedule
8.2(b) to the Original Credit Agreement; provided that no such Lien shall extend
to or cover other assets or property of Borrower or its Qualified Subsidiaries
other than the respective assets or property encumbered by such Lien on the
Original Closing Date;

(c)(i) Liens on Real Property or other property for taxes, assessments,
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings and (ii) Liens for taxes,
assessments, judgments, governmental charges or levies or claims if (A) adequate
reserves with respect thereto are maintained on the books of Holdings, Borrower
or the relevant Qualified Subsidiary, as the case may be, in accordance with
GAAP, (B) in the case of any such charge which has or may become a Lien against
any of the Collateral, such Lien and the contest thereof shall satisfy the
Contested Collateral Lien Conditions and (C) all such Liens, individually and in
the aggregate, are not reasonably expected to have a Material Adverse Effect;

(d) Liens of carriers, warehousemen, landlords, mechanics, vendors (solely to
the extent arising by operation of law), laborers and materialmen incurred in
the ordinary course of business for sums not yet due or being diligently
contested in good faith and by appropriate proceedings if (i) adequate reserves
with respect thereto are maintained on the books of Holdings, Borrower or the
relevant Qualified Subsidiary, as the case may be, in accordance with GAAP and
(ii) in the case of any such Lien against any of the Collateral, such Lien and
the contest thereof shall satisfy the Contested Collateral Lien Conditions;

(e) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance, social security obligations,
assessments or government charges which are not overdue for more than sixty
(60) days;

(f) restrictions on the transfer of assets of Borrower or its Subsidiaries
imposed by the Communications Act and any regulations thereunder;

 

-85-



--------------------------------------------------------------------------------

(g) easements, rights-of-way, zoning, building code or other land use
restrictions, licenses, reservations or restrictions on use and other similar
encumbrances on the use of real property which do not, individually or in the
aggregate, materially impair the use or occupancy of the affected property in
the ordinary conduct of the business;

(h) Liens reflected by UCC financing statements filed in respect of Financing
Leases permitted pursuant to subsection 8.1 hereof and operating leases of
Borrower or any of its Qualified Subsidiaries;

(i) Liens to secure performance of statutory obligations, surety or appeal
bonds, performance bonds, bids or tenders, in each case for amounts not yet
delinquent or, to the extent such amounts are so delinquent, such amounts are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted if (i) adequate reserves with respect thereto are
maintained on the books of Holdings, Borrower or the relevant Subsidiary, as the
case may be, in accordance with GAAP and (ii) in the case of any such Lien
against any of the Collateral, (A) such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions and (B) to the extent such
Liens are not imposed by law, such Lien shall in no event encumber any
Collateral other than cash and Cash Equivalents;

(j) judgment Liens which do not result in an Event of Default under subsection
9(h);

(k) Liens in connection with escrow deposits made in connection with
Acquisitions permitted hereunder, in each case for amounts not yet delinquent
or, to the extent such amounts are so delinquent, such amounts are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted if (i) adequate reserves with respect thereto are
maintained on the books of Holdings, Borrower or the relevant Subsidiary, as the
case may be, in accordance with GAAP and (ii) in the case of any such Lien
against any of the Collateral, (A) such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions and (B) to the extent such
Liens are not imposed by law, such Lien shall in no event encumber any
Collateral other than cash and Cash Equivalents;

(l) Liens in respect of Purchase Money Indebtedness; provided that no such Lien
incurred in connection with such Indebtedness shall extend to or cover other
property of Borrower or such Subsidiary other than the respective property so
acquired, and the principal amount of Indebtedness secured by any such Lien
shall at no time exceed the original purchase price of such property;

(m) Liens on a Person or assets acquired in a Permitted Acquisition which were
existing on the date of such a Permitted Acquisition and not created in
anticipation of such Acquisition; provided, however, that (1) such Liens do not
extend beyond the assets of the Person or assets acquired and (2) any
Indebtedness secured by such Liens is permitted by subsection 8.1(g);

(n) Permitted Encumbrances;

(o) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of the Commercial L/Cs or other commercial letters of
credit;

 

-86-



--------------------------------------------------------------------------------

(p) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which Borrower or any of its Qualified
Subsidiaries has easement rights or on any Leased Property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any Real Property;

(q) leases or subleases or licenses or sublicenses with respect to the assets or
properties of Borrower or any of its Qualified Subsidiaries, in each case,
entered into in the ordinary course of Borrower’s or such Qualified Subsidiary’s
business so long as such leases or subleases affecting Mortgaged Property
(i) are subordinate in all respects to the Liens granted and evidenced by the
Security Documents and, in the case of any lease or sublease entered into after
the Original Closing Date affecting any Mortgaged Property, such lease or
sublease shall also be entered into in compliance with the provisions of the
applicable Mortgage and (ii) do not, individually or in the aggregate,
(A) interfere in any material respect with the ordinary conduct of the business
of Borrower or any of its Qualified Subsidiaries or (B) materially impair the
use (for its intended purposes) or the value of the assets or property subject
thereto;

(r) banker’s liens and rights of set-off relating to deposit accounts; and

(s) interests of a licensor under a license agreement;

provided that no consensual Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the Security Agreement),
other than Liens granted pursuant to the Security Documents.

8.3. Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligation, except:

(a) the Guarantees;

(b) other guarantees by Borrower or any Qualified Subsidiary incurred in the
ordinary course of business for an aggregate amount at any time outstanding not
to exceed $5,000,000;

(c) guarantees by Borrower or any Subsidiary Guarantor of obligations of
(x) Borrower or any Subsidiary Guarantor and (y) of obligations of any Foreign
Subsidiary that is a Qualified Subsidiary in an aggregate principal amount not
to exceed $5,000,000 (plus the sum of any Dividend Payments or amounts
distributed by such Foreign Subsidiary to Borrower or any Subsidiary Guarantor),
minus the sum of (A) the amount owed by such Foreign Subsidiary in the aggregate
to Borrower and/or the Subsidiary Guarantors then outstanding pursuant to
subsection 8.1(k) and (B) the amount of investments made in Foreign Subsidiaries
pursuant to subsection 8.6(b); provided that, in each case, if the primary
obligation being guaranteed is subordinated to the Loans or the Guarantees, such
guarantees are subordinated to the Loans or the Guarantees on substantially the
same basis as such primary obligation is subordinated;

(d) Contingent Obligations relating to any Indebtedness permitted under
subsection 8.1(a);

 

-87-



--------------------------------------------------------------------------------

(e) guarantees of obligations to third parties in connection with relocation of
employees of Borrower or any of its Qualified Subsidiaries, in an amount which,
together with all loans and advances made pursuant to subsection 8.6(l), shall
not exceed $2,000,000 at any time outstanding;

(f) Contingent Obligations in connection with workers’ compensation obligations,
and in connection with performance, surety and appeal bonds, and similar
obligations incurred in the ordinary course of business, of Borrower and its
Qualified Subsidiaries;

(g) Hedge Agreements permitted by subsection 8.8 or otherwise entered into in
the ordinary course of business to hedge obligations and not for speculative
purposes;

(h) endorsements of negotiable instruments for collection in the ordinary course
of business; and

(i) guarantees by the Subsidiary Guarantors of the New Notes.

8.4. Fundamental Changes. Enter into any merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or engage in any type of business other than of the
same general type conducted by it on the Original Closing Date, except:

(a) for the transactions otherwise permitted pursuant to paragraph (a) or (g) of
subsection 8.5 or pursuant to subsection 8.6,

(b) any Subsidiary may be merged with and into Borrower or a Qualified
Subsidiary, and

(c) any Subsidiary of Borrower with a net book value not greater than $100,000
may be dissolved;

provided that in connection with the foregoing, the appropriate Credit Parties
shall take all actions necessary or reasonably requested by the Administrative
Agent to maintain the perfection or perfect, as the case may be, protect and
preserve the Liens on the Collateral granted to the Administrative Agent
pursuant to the Security Documents and otherwise comply with the provisions of
subsection 7.9 to the extent applicable.

8.5. Sale of Assets. Convey, sell, lease (other than a sublease of real
property), assign, transfer or otherwise dispose of (including through a
transaction of merger or consolidation of any Subsidiary) any of its property,
business or assets (including, without limitation, other payments and
receivables but excluding leasehold interests), whether owned on the Original
Closing Date or thereafter acquired, except:

(a) Borrower may transfer assets of Borrower to any Subsidiary Guarantor and the
Subsidiaries may transfer assets to Borrower or to any Subsidiary Guarantor
(including the transfer of any or all of the Capital Stock of any Subsidiary to
Borrower or any Subsidiary Guarantor) so long as such assets (i) remain in the
United States and (ii) if such assets are located outside of the United States
the aggregate value of all assets so transferred does not exceed $15,000,000;

 

-88-



--------------------------------------------------------------------------------

(b) any Taking or Destruction affecting any property or assets subject, however,
to the proviso set forth in clause (c) of the definition of Net Proceeds;

(c) Subsidiaries may (x) be dissolved in accordance with subsection 8.4 and
(y) pay dividends in accordance with subsection 8.11;

(d) Investments permitted by subsection 8.6;

(e) licenses or sublicenses by Borrower or any of its Subsidiaries of software,
Intellectual Property and general intangible and leases, licenses or subleases
of other property in the ordinary course of business and which do not materially
interfere with the business of Borrower or any of its Subsidiaries;

(f) any disposition or dispositions (in an aggregate amount not to exceed
$2,000,000 during the term of this Agreement) in connection with a Sale and
Leaseback Transaction;

(g) any sale or disposition of any interest in property or assets subject,
however, to the proviso set forth in clause (b) of the definition of Net
Proceeds; provided that the aggregate amount of Net Proceeds from such sales or
dispositions shall not exceed $10,000,000 from and after the Original Closing
Date; and

(h) the sale or other disposition of any property or assets that, in the
reasonable judgment of Borrower has become uneconomic, obsolete or worn out, and
which is sold or disposed of in the ordinary course of business or the trade in
of equipment for equipment in better condition or of better quality; provided
that, to the extent such properties or assets constituted Collateral, the net
proceeds thereof shall be reinvested in properties or assets owned (or to be
owned) by Borrower or its Qualified Subsidiaries having a fair market value at
least equal to the amount of such net proceeds and any property or assets
purchased with such net proceeds shall be mortgaged or pledged, as the case may
be, to the Administrative Agent, for its benefit and for the benefit of the
other Secured Parties, in accordance with subsection 7.9;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value and for at least 85% cash consideration in
the case of sales, transfers, leases and other dispositions permitted by clauses
(h) (other than in the case of any trade-ins), (g) and (f) (including for
purposes of this calculation as cash consideration the amount of any liabilities
(other than subordinated liabilities) assumed from Holdings or any of its
Subsidiaries by a purchaser or other transferee).

8.6. Investments. Make any Investment in (including, without limitation, any
acquisition of all or any substantial portion of the assets, and any acquisition
of a business or a product line, of other companies), any Person (except to the
extent permitted by subsection 8.3), except:

(a) Cash Equivalents;

(b) Investments by Borrower and the Subsidiary Guarantors in Capital Stock in
their respective Subsidiaries that exist immediately prior to any applicable
transaction; provided that (i) any such Capital Stock held by a Credit Party
shall be pledged to the extent required hereunder and (ii) the aggregate amount
of investments by Credit Parties in, and loans and advances by

 

-89-



--------------------------------------------------------------------------------

Credit Parties to and guarantees by Credit Parties of Indebtedness of,
Subsidiaries that are not Credit Parties made after the Original Closing Date
shall not exceed $15,000,000 at any time outstanding;

(c) loans, advances or Indebtedness permitted by subsection 8.1(c);

(d) loans or extensions of credit in the ordinary course of business not to
exceed, in the aggregate outstanding at any time, $500,000;

(e) intercompany loans and advances permitted pursuant to subsection 8.1(k);

(f) Investments existing as of Original Closing Date, including Investments in
Subsidiaries of Borrower, and set forth on Schedule 8.6 to the Original Credit
Agreement.

(g) Investments made in order to consummate Acquisitions; provided, however,
that (u) no Default or Event of Default exists before or after giving effect to
the Acquisition, (v) Holdings shall have delivered to the Administrative Agent
revised financial projections for Holdings and its Subsidiaries on a
consolidated basis giving pro forma effect to the Acquisition and such revised
projections shall be reasonably acceptable to the Administrative Agent, (w) on a
Pro Forma Basis, after giving effect to such Acquisition(s), Holdings would be
in compliance with subsections 8.9(A) and (B) and would have been in compliance
with subsection 8.9(C) and (D) on the last day of the most recently completed
fiscal quarter for which financial statements have been or were required to be
delivered pursuant to subsection 7.1 (assuming, for purposes of subsection 8.9,
that such Acquisition had occurred on the first day of each period being tested)
as evidenced in an Officers’ Certificate delivered to the Administrative Agent
at least 10 days (or such shorter period as the Administrative Agent may agree)
prior to the consummation of such Acquisition, accompanied by supporting
schedules and data in reasonable detail, and (x) such Acquisition shall be
effected through Borrower or a Subsidiary Guarantor and the Person acquired
shall be merged with or into a Borrower or a Subsidiary Guarantor or shall be at
the time of consummation thereof a Domestic Subsidiary (any such Acquisition in
compliance with this subsection 8.6(g), a “Permitted Acquisition”);

(h) Borrower and its Subsidiaries may acquire and hold receivables owing to it,
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that nothing in
this clause (e) shall prevent Borrower or any of its Subsidiaries from offering
such concessionary trade terms, or from receiving such investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable in
the circumstances;

(i) other Investments by Borrower or any of its Qualified Subsidiaries not
exceeding in the aggregate outstanding at any time (without giving effect to any
write downs or write offs thereof, but net of any cash returns of capital, cash
dividends and cash distributions received by Borrower our any Qualified
Subsidiary in respect thereof) $5,000,000; provided, however, that at the time
of making any such Investments no Default shall exist or would arise therefrom;

 

-90-



--------------------------------------------------------------------------------

(j) Borrower or any of its Subsidiaries may make any Investment; provided that
(i) subsection 8.14 would not be contravened thereby and (ii) such Investment is
funded solely by the issuance of Capital Stock or from the proceeds of a
substantially contemporaneous issuance of Capital Stock not required to be
applied to the prepayment of the Loans pursuant to subsection 4.5(a) which has
not been used pursuant to subsection 8.6(b)(iii);

(k) Investment by Holdings in Borrower; and

(l) Borrower or any of its Subsidiaries may make travel and entertainment
advances and relocation and other loans to officers and employees of Borrower or
any of its Subsidiaries; provided that the aggregate principal amount of all
such loans and advances outstanding at any one time, together with the
guarantees of such loans and advances made pursuant to subsection 8.3(e), shall
not exceed $2,000,000 at any one time outstanding.

If any Subsidiary would be required to comply with subsection 7.9(b) immediately
after giving effect to any investment permitted by subsection 8.6(b), such
Subsidiary shall comply with the requirements of such subsection within 10 days
of the transaction giving rise to such requirement.

8.7. [Reserved]

8.8. Hedge Agreements. Enter into, create, incur, assume or suffer to exist any
Hedge Agreements or obligations in respect thereof except in the ordinary course
of business for non-speculative purposes or pursuant to subsection 7.13.

 

-91-



--------------------------------------------------------------------------------

8.9. Financial Covenants.

(A) Total Leverage Ratio. At any time during any period set forth below, permit
the Total Leverage Ratio to be greater than the ratio set forth below opposite
such period:

 

Period

   Ratio

Original Closing Date to September 29, 2004

   6.40:1.00

September 30, 2004 to December 30, 2004

   6.35:1.00

December 31, 2004 to March 30, 2005

   6.30:1.00

March 31, 2005 to June 29, 2005

   6.25:1.00

June 30, 2005 to September 29, 2005

   6.00:1.00

September 30, 2005 to March 30, 2006

   5.85:1.00

March 31, 2006 to June 29, 2006

   5.75:1.00

June 30, 2006 to September 29, 2006

   5.60:1.00

September 30, 2006 to December 30, 2006

   5.50:1.00

December 31, 2006 to March 30, 2007

   5.25:1.00

March 31, 2007 to June 29, 2007

   5.35:1.00

June 30, 2007 to September 29, 2007

   5.25:1.00

September 30, 2007 to December 30, 2007

   5.00:1.00

December 31, 2007 to March 30, 2008

   4.90:1.00

March 31, 2008 to June 29, 2008

   4.50:1.00

June 30, 2008 to September 29, 2008

   4.25:1.00

September 30, 2008 to December 30, 2008

   4.00:1.00

December 31, 2008 to March 30, 2009

   3.90:1.00

March 31, 2009 to Tranche B-1 Maturity Date

   3.75:1.00

(B) Senior Leverage Ratio. At any time during any period set forth below, permit
the Senior Leverage Ratio to be greater than the ratio set forth below opposite
such period:

 

Period

   Ratio

Original Closing Date to September 29, 2004

   4.30:1.00

September 30, 2004 to March 30, 2005

   4.00:1.00

March 31, 2005 to June 29, 2005

   3.85:1.00

June 30, 2005 to March 30, 2006

   3.75:1.00

March 31, 2006 to December 30, 2006

   3.50:1.00

December 31, 2006 to March 30, 2007

   3.25:1.00

March 31, 2007 to June 29, 2007

   3.00:1.00

June 30, 2007 to September 29, 2007

   2.85:1.00

September 30, 2007 to December 30, 2007

   2.65:1.00

December 31, 2007 to March 30, 2008

   2.50:1.00

March 31, 2008 to December 30, 2008

   2.25:1.00

December 31, 2008 to Tranche B-1 Maturity Date

   2.00:1.00

 

-92-



--------------------------------------------------------------------------------

(C) Interest Coverage. For any four consecutive fiscal quarters ending on the
dates or during any period set forth below (as applicable), permit the
Consolidated Interest Coverage Ratio to be less than the ratio set forth below
opposite such period:

 

Period

   Ratio

September 30, 2004 to December 31, 2005

   1.75:1.00

January 1, 2006 to December 31, 2006

   1.85:1.00

January 1, 2007 to June 29, 2007

   1.65:1.00

June 30, 2007 to September 29, 2007

   1.75:1:00

September 30, 2007 to December 30, 2007

   1.85:1.00

December 31, 2007 to March 30, 2008

   1.90:1.00

March 31, 2008 to June 29, 2008

   2.00:1.00

June 30, 2008 to December 31, 2009

   2.10:1.00

January 1, 2010 to Tranche B-1 Maturity Date

   2.20:1.00

(D) Fixed Charge Coverage Ratio. For any four consecutive fiscal quarters ending
on the dates or during any period set forth below (as applicable), permit the
Consolidated Fixed Charge Coverage Ratio to be less than the ratio set forth
below opposite such period:

 

Period

   Ratio

September 30, 2004 to March 30, 2007

   1.10:1.00

March 31, 2007 to June 29, 2007

   1.05:1.00

June 30, 2007 to September 29, 2007

   1.10:1.00

September 30, 2007 to December 31, 2008

   1.15:1.00

January 1, 2009 to December 31, 2009

   1.20:1.00

January 1, 2010 to Tranche B-1 Maturity Date

   1.25:1.00

8.10. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Qualified Subsidiary of Borrower to (a) make Dividend Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, Borrower or any other Subsidiary of Borrower, (b) make loans or
advances to, or other Investments in, Borrower or any other Subsidiary of
Borrower or (c) transfer any of its assets to Borrower or any other Subsidiary
of Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

8.11. Dividends. Declare, make or pay any Dividend Payments on any shares of any
class of Capital Stock, either directly or indirectly, except that:

(a) Qualified Subsidiaries may pay Dividend Payments pro rata to the holders of
their Capital Stock (giving effect to relative preferences and priorities);

(b) Borrower and its Qualified Subsidiaries may pay or make Dividend Payments or
distributions to any holder of its Capital Stock in the form of additional
shares of Capital Stock of the same class and type;

(c) Borrower and Holdings may make Dividend Payments so long as the proceeds
thereof shall ultimately be used by Parent to make repurchase shares of Capital
Stock of Parent owned by former, present or future employees of Borrower or its
Qualified Subsidiaries or their

 

-93-



--------------------------------------------------------------------------------

assigns, estates and heirs; provided that the aggregate amount of Dividend
Payments made by Borrower or Holdings pursuant to this paragraph (c) shall not
in the aggregate exceed (i) $1,000,000 in any fiscal year or (ii) $5,000,000
during the term of this Agreement, plus any amounts contributed to Borrower as a
result of resales of such repurchased shares of Capital Stock;

(d) so long as no Default or Event of Default exists and is continuing at the
time of such Dividend Payments or distributions, not less than six months after
the Original Closing Date, Holdings and Borrower may pay or make Dividend
Payments or distributions to enable Holdings II to repay, in whole or in part,
up to $30.0 million in aggregate principal amount of Redeemable Common Equity,
plus interest thereon (or, in lieu of such interest and without duplication, the
aggregate outstanding amount of any line of credit linked to and representing
the fees and interest rollup component of the Redeemable Common Equity);
provided that the aggregate amount of such Dividend Payments or distributions
shall not exceed the Retained Amount; provided further that if on a Pro Forma
Basis after giving effect to such Dividend Payments or distributions the Total
Leverage Ratio is less than or equal to 5.00 to 1.00, then such Dividend
Payments or distributions may exceed the Retained Amount so long as, after
giving effect to such Dividend Payments or distributions, the amount of the
Available Revolving Credit Commitments is not less than $15,000,000; provided
further that on a Pro Forma Basis after giving effect to such Dividend Payments
or distributions, Holdings would be in compliance with subsections 8.9(A) and
(B);

(e) Holdings and its Subsidiaries may pay or make Dividend Payments or
distributions to one or more indirect parent companies to enable them to pay
expenses incurred in the ordinary course of business; provided the aggregate
amount of all Dividend Payments or distributions made pursuant to this
subsection 8.11(e) shall not exceed $1,000,000 in any fiscal year;

(f) Borrower may pay or make Dividend Payments or distributions to Holdings to
enable Holdings to make interest payments on Holdings High Yield Notes and,
following the fifth anniversary of the issue date thereof, the Senior Discount
Notes, in each case as required; provided that on a Pro Forma Basis after giving
effect to such Dividend Payments or distributions, Holdings would, in each case,
be in compliance with subsections 8.9(A) and (B); provided, further, that, in
each case, no Default or Event of Default exists and is continuing at the time
of such Dividend Payments or distributions;

(g) Borrower may pay or make payments of Merger Consideration (as defined in the
Merger Agreement); and

(h) Borrower may make or pay Dividend Payments to Holdings to enable Holdings to
(i) pay its consolidated, combined or unitary Taxes or (ii) to make or pay
Dividend Payments to Holdings II to enable Holdings II to pay its consolidated,
combined or unitary Taxes.

8.12. Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate except for transactions which are
otherwise permitted under this Agreement and which are upon fair and reasonable
terms no less favorable to Borrower or such Qualified Subsidiary than it would
obtain in a hypothetical comparable arm’s length transaction with a Person not
an Affiliate; provided that nothing in

 

-94-



--------------------------------------------------------------------------------

this subsection 8.12 shall prohibit Borrower or its Qualified Subsidiaries from
engaging in the following transactions: (1) transactions between or among Credit
Parties, (2) the performance of Borrower’s or any Subsidiary’s obligations under
any employment contract, collective bargaining agreement, employee benefit plan,
related trust agreement or any other similar arrangement on the Original Closing
Date or thereafter entered into in the ordinary course of business, (3) the
payment of fees, compensation and other benefits to, and customary indemnity and
reimbursement provided on behalf of, employees, officers, directors or
consultants of Holdings, Borrower or any Subsidiary in the ordinary course of
business, (4) the maintenance of benefit programs or arrangements for employees,
officers or directors, including, without limitation, vacation plans, health and
life insurance plans, deferred compensation plans, and retirement or savings
plans and similar plans, in each case, in the ordinary course of business,
(5) transactions permitted by subsection 8.11, (6) transactions existing on the
Original Closing Date and included on Schedule 8.12 to the Original Credit
Agreement on the terms in effect on the Original Closing Date or pursuant to any
amendment modification or replacement thereof not disadvantageous to the Lenders
in any material respect and (7) the payment or reimbursement of all reasonable
out-of-pocket expenses (including the reasonable fees, charges and disbursements
of any counsel) incurred by ABRY or its Affiliates in connection with (A) the
Transaction; (B) any amendments, modifications or waivers of the provisions of
the Credit Documents, the Merger Documentation or the Equity Documents (whether
or not the transactions contemplated hereby or thereby shall be consummated or
any such amendment, modification or waiver becomes effective) or (C) their
investment in Parent and participation in the management and affairs of the
Credit Parties not to exceed $2,000,000 per year in the aggregate.

8.13. Changes in Fiscal Year. Permit the fiscal year of Holdings and Borrower to
end on a day other than on December 31 in any calendar year.

8.14. Lines of Business. Engage in any business, or cause or permit any
Subsidiary (including any Non-Qualified Subsidiary) to engage in any business,
except for the business of providing interpretation services (or which are
related, ancillary or complementary thereto or are reasonable extensions
thereof) or any activities then customarily undertaken by providers of
interpretation services; provided that any Subsidiary acquired subsequent to the
Original Closing Date shall be in compliance herewith; provided further that the
Borrower and its Subsidiaries, taken as a whole, shall at all times be
principally engaged in the business of providing over-the-phone interpretation
services; provided further that the activities of Holdings shall be limited to
(i) the ownership of the Capital Stock of Borrower, (ii) performance of its
obligations under the Credit Documents, (iii) actions required by law and
(iv) the issuance of Senior Discount Notes and Holdings High Yield Notes and the
performance of its obligations thereunder.

8.15. Amendments to Certain Documents. On or after the Original Closing Date,
amend, modify, waive or terminate any provisions of any agreement listed on
Schedule 5.24(a) or (b) to the Original Credit Agreement in any such case in a
manner which is materially adverse to Borrower or any of its Subsidiaries or the
Lenders, without the consent of the Administrative Agent, which consent shall
not be unreasonably withheld.

8.16. Prepayments and Amendments of Certain Debt. (a) Optionally prepay, retire,
redeem, purchase, defease or exchange, or make or arrange for any mandatory
prepayment, retirement, redemption, purchase or defeasance of any outstanding
Indebtedness of Holdings and its Subsidiaries (other than (1) any refinancing of
Indebtedness permitted by this Agreement, (2) the Obligations and (3) the
conversion or exchange of Indebtedness for or into Capital Stock), (b) waive,
amend, supplement, modify,

 

-95-



--------------------------------------------------------------------------------

terminate or release any of the provisions with respect to any Indebtedness of
Holdings, Borrower or any of its Qualified Subsidiaries without the prior
consent of the Administrative Agent, to the extent that any such waiver,
amendment, supplement, modification, termination or release would be materially
adverse to Holdings, Borrower or any of its Qualified Subsidiaries or the
Lenders, (c) make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to Senior Discount Notes or the New
Notes, (d) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Discount Notes or the New Notes (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal thereof or reduce the rate or
extend any date for payment of interest thereon and (ii) does not involve the
payment of a consent fee), or (e) designate any Indebtedness (other than
obligations of the Credit Parties pursuant to the Credit Documents) as
“Designated Senior Indebtedness” for the purposes of the New Note Indenture.

8.17. Negative Pledges. Except with respect to prohibitions against other
encumbrances on specific property encumbered to secure payment of particular
Indebtedness permitted hereunder or prohibitions in license agreements under
which Borrower or any of its Qualified Subsidiaries is the licensee, enter into
any agreement prohibiting the creation or assumption of any Lien upon its
properties or assets, whether owned on the Original Closing Date or thereafter
acquired, except pursuant to (a) the Credit Documents, (b) any other agreement
that does not restrict in any manner (directly of indirectly) Liens created
pursuant to the Credit Documents on property or assets of Borrower or any of its
Qualified Subsidiaries (whether owned on the Original Closing Date or thereafter
acquired) securing the Loans or any Interest Rate Agreement and does not require
the direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of
Borrower or any of its Qualified Subsidiaries to secure the Loans or any
Interest Rate Agreement and (c) any industrial revenue or development bonds,
acquisition agreement or operating leases of real property and equipment entered
into in the ordinary course of business. Notwithstanding any of the foregoing,
Indebtedness incurred by a Non-Qualified Subsidiary may contain a provision that
no Lien on the assets of such Non-Qualified Subsidiary may exist unless such
Indebtedness is equally and ratably secured with any other Indebtedness secured
by such assets.

8.18. Sales and Leasebacks. Except as provided in subsection 8.5(f), enter into
any arrangement with any Person providing for the leasing by Borrower or any
Qualified Subsidiary of real or personal property that has been or is to be sold
or transferred by Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Borrower or such Subsidiary.

8.19. Creation of Subsidiaries. None of Holdings or Borrower shall establish,
create or acquire any additional Subsidiaries without the prior written consent
of the Required Lenders; provided that Borrower may establish or create one or
more wholly owned Subsidiaries of Borrower without such consent so long as
Borrower and its Subsidiaries comply with subsection 7.9 hereof.

 

-96-



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following events:

(a) Holdings or Borrower shall fail to (i) pay any principal of any Loan or Note
when due in accordance with the terms hereof or thereof or to reimburse the
Issuing Lender in accordance with subsection 3.8 or (ii) pay any interest on any
Loan or Note or any other amount payable under any Credit Document within three
days after any such interest or other amount becomes due in accordance with the
terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by any Credit Party in
any Credit Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) Holdings or Borrower shall default in the observance or performance of any
agreement contained in subsection 7.6(a), 7.7(a) or 7.9 or Section 8 of this
Agreement; provided, that solely for the purpose of this subsection 9(c), any
Net Proceeds received from a Permitted Issuance or contribution to capital that
are used to repay Indebtedness subsequent to the end of any fiscal quarter, but
prior to the date on which the Officer’s Certificate is delivered pursuant to
subsection 7.2(b) with respect to such fiscal quarter, shall be deemed to have
been received, such Indebtedness shall be deemed to have been repaid as of the
last day of such fiscal quarter for the purpose of calculating total
Indebtedness and such Indebtedness shall be deemed to have been repaid as of the
first day of the relevant period for the purpose of calculating Consolidated
Interest Expense related thereto and if, after giving effect thereto Holdings
and Borrower shall be in compliance with this subsection, Holdings and Borrower
shall be deemed to have satisfied the requirements hereof as of the relevant
date of determination with the same effect as though no failure to comply
herewith at such date had occurred, and the applicable breach or default hereof
which had occurred shall be deemed cured for all purposes of this Agreement;
provided further that notwithstanding anything herein to the contrary, in no
event shall Holdings be entitled to avail itself of the preceding proviso more
than once in any consecutive four-quarter period;

(d) Any Credit Party shall default in the observance or performance of any other
agreement contained in any Credit Document and such default shall continue
unremedied for a period of 30 days after Borrower’s receipt of written notice of
such default from the Administrative Agent or any Lender; or

(e) With respect to any Indebtedness, Interest Rate Agreement or Contingent
Obligation which aggregate in excess of $5,000,000 (other than the Loans and L/C
Obligations) (A) Holdings or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on or other amounts in respect of any
Indebtedness (other than the Loans, the L/C Obligations and any intercompany
debt) or Interest Rate Agreement or in the payment of any Contingent Obligation,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness, Interest Rate Agreement or Contingent Obligation
was created; or (ii) default (after giving effect to any applicable grace
period) in the observance or performance of any other agreement or condition
relating to any such Indebtedness, Interest Rate Agreement or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition

 

-97-



--------------------------------------------------------------------------------

is to cause, or to permit the holder or holders of such Indebtedness, the party
or parties to such Interest Rate Agreements or beneficiary or beneficiaries of
such Contingent Obligation (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause (determined without regard to
whether any notice or lapse of time is required), such Indebtedness to become
due prior to its stated maturity, such Interest Rate Agreement to be terminated,
or such Contingent Obligation to become payable, (B) any such Indebtedness,
Interest Rate Agreement or Contingent Obligation shall be declared due and
payable, or required to be prepaid other than by regularly scheduled required
repayment prior to the stated maturity thereof, or (C) any such Indebtedness,
Interest Rate Agreement or Contingent Obligation shall mature and remain unpaid;
or

(f)(i) Holdings, Borrower or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or Holdings,
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against Holdings,
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which results in the entry of
an order for relief or any such adjudication or appointment which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iii) there shall be commenced against Holdings, Borrower
or any of its Material Subsidiaries any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, Borrower or any of its Material Subsidiaries shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) Holdings, Borrower or any of its Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

(g) An ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Holdings, Borrower
or any of its Material Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $5,000,000 or more and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within the time required by the terms of such judgment; or

(i) Any Credit Document shall cease, for any reason, to be in full force and
effect or Holdings or any of its Subsidiaries shall so assert in writing, or any
Security Document shall cease to give the Administrative Agent for the benefit
of the Secured Parties the rights, powers and privilege purported to be created
thereby or cease to be effective to grant a perfected Lien on the Collateral
described in such Security Document with the priority purported to be created
thereby, subject to such exceptions as may be permitted therein or herein; or

 

-98-



--------------------------------------------------------------------------------

(j) There shall have occurred a Change of Control; or

(k) Any non-monetary judgment, order or decree is entered against Holdings,
Borrower or any of its Subsidiaries which does or would reasonably be likely to
have a Material Adverse Effect, and there shall be any period of 45 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(l) the New Notes shall cease, for any reason, to be validly subordinated to the
Obligations, as provided in the indenture therefor, or any Credit Party, any
Affiliate of any Credit Party, the trustee in respect of the New Notes or the
holders of at least 25% in aggregate principal amount of the New Notes shall so
assert;

then, and in any such event, (x) if such event is an Event of Default specified
in paragraph (f) above with respect to Holdings or Borrower, automatically
(i) the Commitments shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Notes shall immediately become due and payable, and (ii) all obligations of
Borrower in respect of the Letters of Credit, although contingent and unmatured,
shall become immediately due and payable and the Issuing Lender’s obligations to
issue the Letters of Credit shall immediately terminate and (y) if such event is
any other Event of Default, so long as any such Event of Default shall be
continuing, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
Borrower, declare the Commitments and the Issuing Lender’s obligations to issue
the Letters of Credit to be terminated forthwith, whereupon the Commitments and
such obligations shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice of default to
Borrower, (a) declare all or a portion of the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith, whereupon the same shall immediately become due
and payable, and (b) declare all or a portion of the obligations of Borrower in
respect of the Letters of Credit, although contingent and unmatured, to be due
and payable forthwith, whereupon the same shall immediately become due and
payable and/or demand that Borrower discharge any or all of the obligations
supported by the Letters of Credit by paying or prepaying any amount due or to
become due in respect of such obligations. All payments under this Section 9 on
account of undrawn Letters of Credit shall be made by Borrower directly to a
cash collateral account established by the Administrative Agent for such purpose
for application to Borrower’s reimbursement obligations under subsection 3.8 as
drafts are presented under the Letters of Credit, (x) with the balance, if any,
to be applied to Borrower’s obligations under this Agreement and the Notes as
the Administrative Agent shall determine with the approval of the Required
Lenders and (y) after all Letters of Credit have terminated in accordance with
their terms (or been fully drawn upon), and after all obligations under this
Agreement and the Notes have been paid in full (other than ongoing indemnity
obligations where no demand for payment has been made), any excess amounts on
deposit shall be returned to Borrower. Except as expressly provided above in
this Section 9, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

 

-99-



--------------------------------------------------------------------------------

SECTION 10. THE AGENTS AND THE ISSUING LENDER

10.1. Appointment. Each Lender hereby irrevocably designates and appoints
Merrill Lynch Capital Corporation as the Administrative Agent under this
Agreement and each of the other Credit Documents and irrevocably authorizes
Merrill Lynch Capital Corporation, as Administrative Agent for such Lender, to
take such action on its behalf under the provisions of the Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Credit Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the
Credit Documents or otherwise exist against any Agent.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and each of the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care, except as otherwise
provided in subsection 10.3.

10.3. Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with the Credit Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Credit Party or any officer thereof contained in the Credit Documents or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, the Credit Documents
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Credit Documents or for any failure of any Credit Party to
perform its obligations thereunder. The Agents shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, any Credit Document, or to
inspect the properties, books or records of any Credit Party.

10.4. Reliance by Agents. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any Note, entries maintained in
the Register, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders (or, where a
higher percentage of the Lenders is expressly required hereunder, such Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under any Credit Document in accordance with a request of the Required

 

-100-



--------------------------------------------------------------------------------

Lenders (unless a higher percentage of Lenders is expressly required), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Notes.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from an Agent, a Lender or Borrower or any other
Credit Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent nor any officers, directors, employees, agents,
attorneys-in-fact or Affiliates thereof has made any representations or
warranties to it and that no act by any Agent taken after the Original Closing
Date, including any review of the affairs of the Credit Parties, shall be deemed
to constitute any representation or warranty by such Agent to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under the Credit Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of Borrower and its Subsidiaries. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent shall have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, operations, property, financial and other condition or
creditworthiness of the Credit Parties which may come into the possession of
such Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.7. Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
the respective amounts of their respective Commitments (or, to the extent such
Commitments have been terminated, according to the respective outstanding
principal amounts of the Loans and the L/C Obligations and the respective
obligations, whether as Issuing Lender or a Participating Lender, under the
Letter of Credit), from and against any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Lender which may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of the Commitments, the
Credit Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,

 

-101-



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and related expenses including the
reasonable fees, charges and disbursements resulting solely from such Agent’s
gross negligence or willful misconduct. The agreements in this subsection 10.7
shall survive the repayment of the Loans and all other amounts payable
hereunder.

10.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Credit Party as though such Agent were not an Agent hereunder. With respect
to Loans made or renewed by it and with respect to any Letter of Credit issued
or participated in by it, each Agent shall have the same rights and powers,
duties and liabilities under the Credit Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include such Agent in its individual capacity.

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and Borrower. If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall, so long as no Event
of Default has occurred and is continuing, be approved by Borrower, which shall
not unreasonably withhold or delay its approval, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes. If no successor agent
has accepted appointment as the applicable Administrative Agent by the date
which is 30 days following the retiring Administrative Agent’s notice of
registration, the retiring Administrative Agent’s registration shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of such Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
the Credit Documents.

10.10. Issuing Lender as Issuer of Letters of Credit. Each Revolving Credit
Lender hereby acknowledges that the provisions of this Section 10 shall apply to
the Issuing Lender, in its capacity as issuer of the Letters of Credit, in the
same manner as such provisions are expressly stated to apply to the
Administrative Agent, except that obligations to indemnify the Issuing Lender
shall be ratable among the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments and/or Incremental Revolving Commitments
(or, if the Revolving Credit Commitments and Incremental Revolving Commitments
have been terminated, the outstanding principal amount of their respective
Revolving Credit Loans and L/C Obligations and their respective participating
interests in the outstanding Letters of Credit).

10.11. Other Agents. Each Lender hereby acknowledges that none of the
Syndication Agent, the Arrangers or any other Lender designated as “Agent” under
the Original Credit Agreement, hereunder, herein or under any Credit Document
has any liability hereunder other than its capacity as a Lender. Each party
hereto agrees that each Agent not a signatory hereto shall be a third party
beneficiary of the rights herein set forth applicable to such Agent.

 

-102-



--------------------------------------------------------------------------------

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, no Credit Document nor any terms thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this subsection 11.1. With the written consent of the Required Lenders, the
Administrative Agent (acting at the request of the Required Lenders) and the
applicable Credit Parties or their Subsidiaries may, from time to time, enter
into written amendments, supplements or modifications hereto for the purpose of
adding any provisions to any Credit Document to which they are parties or
changing in any manner the rights of the Lenders or of any such Credit Party or
its Subsidiaries thereunder or waiving, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
any such Credit Document or any Default or Event of Default and its
consequences; provided that:

(a) no such waiver and no such amendment, supplement or modification shall
release all or substantially all of the Collateral or release any Guarantor from
its obligations under its Guarantee in any such case without the written consent
of all Lenders; provided that, notwithstanding the foregoing, this paragraph
(a) shall not be applicable to and no consent shall be required for (x) releases
of Collateral in connection with any dispositions permitted by subsection 8.5,
or (y) release of any Guarantor in connection with the sale or other disposition
of a Guarantor (or all or substantially all of its assets) permitted by the
Agreement;

(b) no such waiver and no such amendment, supplement or modification shall
reduce the amount of or extend the date of any scheduled amortization payment of
any Term Loan or forgive the principal amount or extend the final scheduled date
of maturity of any Loan or Note (it being understood that subsection 4.5 does
not provide for a final scheduled date of maturity of any Loan or Note), or
extend the stated expiration date of any Letter of Credit beyond the Revolving
Credit Termination Date as then in effect, or reduce the stated rate of any
interest, fee or letter of credit commission payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interests, fees or letter of credit commission, and it being further understood
and agreed that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest, fees or
letter of credit commission for the purposes of this clause (b)) or extend the
scheduled date of any payment of any interest, fee or commitment commission, or
increase the amount of the Commitments except as a result of an Incremental Term
Loan pursuant to this Agreement (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of mandatory reductions in the Commitments shall not constitute an increase
in the Commitments of any Lender), or modify subsection 4.12, subsection 11.7(a)
or subsection 12.3 in each case without the written consent of each Lender whose
obligations, Revolving Credit Commitments and/or Incremental Revolving
Commitments, as the case may be, held hereunder are being directly modified
thereby and all of the Lenders under the Revolving Credit Facility may extend
the Revolving Credit Termination Date (it being understood that the consent of
no other Lender or Agent need be obtained);

(c) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of this subsection 11.1 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Loans and the Commitments

 

-103-



--------------------------------------------------------------------------------

on the Original Closing Date) or reduce any percentage specified in the
definition of Required Lenders (it being understood that, with the written
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Loans and Revolving Credit
Commitments are included in the Original Closing Date), or consent to the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement and the other Credit Documents, in each case without the written
consent of all Lenders;

(d) no such waiver and no such amendment, supplement or modification shall
change the allocation of payments between the Term Loan Facilities pursuant to
subsection 4.7 without the written consent of the Majority Facility Lenders in
respect of each Term Loan Facility adversely affected thereby (it being
understood and agreed that, with the consent of the Required Lenders, additional
extensions of term loans may be included for purposes of allocation of payments
pursuant to subsection 4.7 on substantially the same basis as the Tranche B-1
Term Loans (as agreed by Borrower and the Required Lenders) are treated on the
Amendment and Restatement Date);

(e) no such waiver and no such amendment, supplement or modification shall
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility;

(f) no such waiver and no such amendment, supplement or modification affecting
the then Administrative Agent or Issuing Lender shall amend, modify or waive any
provision of Section 10 without the written consent of such Administrative Agent
or Issuing Lender, as the case may be;

(g) without the consent of any other Agent or of any Lender, the Credit Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional Property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any Property or so that the security interests therein
comply with applicable law;

(h) with respect to any Incremental Facility, the related Incremental Loan
Amendment, and any waiver, consent or other amendment to any term or provision
of this Agreement necessary or advisable to effectuate any Incremental Facility
or any provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by Borrower, the Administrative
Agent and each Incremental Term Lender making the related Incremental Term
Commitment or Incremental Revolving Lender making the related Incremental
Revolving Commitment, as the case may be; and

(i) no such amendment, modification, supplement or waiver of any condition
precedent in subsection 6.2 to any Loan or issuance of a Letter of Credit
without the written consent of the Majority Facility Lenders with respect to the
Revolving Credit Facility;

 

-104-



--------------------------------------------------------------------------------

provided, further, that notwithstanding anything to the contrary, any such
waiver and any such amendment, supplement or modification described in this
subsection 11.1 shall apply equally to each of the Lenders and shall be binding
upon each Credit Party and its Subsidiaries, the Lenders, the Administrative
Agent and the Issuing Lender and all future holders of the Notes and the Loans.
Any extension of a Letter of Credit by the Issuing Lender shall be treated
hereunder as a new Letter of Credit. In the case of any waiver, the Credit
Parties, the Lenders, the Administrative Agent and Issuing Lender shall be
restored to their former position and rights hereunder and under the outstanding
Notes, and any Default or Event of Default waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon. The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Borrower in any case shall entitle Borrower to any other
or further notice or demand in similar or other circumstances.

If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of the Required Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this subsection 11.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender acting as the
Administrative Agent has agreed in writing, at Borrower’s request, the
Administrative Agent or an Eligible Assignee reasonably acceptable to the
Administrative Agent shall have the right, subject to compliance with subsection
11.6, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Commitments and Loans of such Non-Consenting Lender for an
amount equal to the principal balance of all Loans held by the Non-Consenting
Lender and all accrued interest and fees with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment and Acceptance.

11.2. Notices. All notices, requests and demands to or upon the Administrative
Agent under Sections 2, 3 or 4 shall be made, initially by telephone to Deutsche
Bank Trust Company Americas (as the Administrative Agent’s sub-agent) or such
other Person as the Administrative Agent may designate, followed by telex or
facsimile to both Deutsche Bank Trust Company Americas and the Administrative
Agent. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy or telex, if
one is listed), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered by hand, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when sent, confirmation of receipt received, or, in the case of telex
notice, when sent, answerback received, addressed as follows in the case of
Borrower or any other Credit Party, the Administrative Agent, the Arrangers and
as set forth in Schedule I to the Original Credit Agreement in the case of any
Lender, or to such other address as may be notified after the Original Closing
Date by the respective parties hereto and any future holders of the Notes:

 

-105-



--------------------------------------------------------------------------------

Holdings and Borrower:   

Language Line, Inc.

Language Line Holdings, Inc.

One Lower Ragsdale Drive

Building 2 Suite 400

Monterey, CA 93940

Attention Chief Executive Officer

Telecopy: (800) 752-0093

Telephone: (877) 886-3885

 

Copy to:

 

ABRY Partners, LLC

111 Huntington Avenue

30th Floor

Boston, Massachusetts 02199

Attention: Peggy Koenig

Telecopy: (617) 859-2959

Telephone: (617) 859-8797

with a copy of notices (that will not constitute notice to Holdings or Borrower)
to:   

Kirkland & Ellis LLP

153 East 53rd St.

NY, NY 10022

Fax: 212-446-4900

Attn: John L. Kuehn, Esq.

The Administrative Agent and Swing Line Lender:   

Merrill Lynch Capital Corporation

4 World Financial Center

250 Vesey Street

New York, NY 10080

Attention: Chantal Simon and Stephanie Vallillo

Telecopy: (212) 738-1186

Telephone: (212) 449-9634 (CS)

                      (212) 449-4839 (SV)

Issuing Lender:   

Bank of America, N.A.

901 Main St.

Dallas, TX 75202-3714

Attention: Kip Davis

Telecopy: 214-209-1286

Telephone: 214-209-0706

 

-106-



--------------------------------------------------------------------------------

with a copy of notices to the Administrative Agent, Swing Line Lender or Issuing
Lender (that will not constitute notice to the Administrative Agent, Swing Line
Lender or Issuing Lender) to:  

 

 

 

 

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attn: Jonathan Schaffzin, Esq.

Fax: (212) 269-5420

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to subsections 3.4, 3.5, 4.1, 4.2, 4.3 and 4.4 shall not
be effective until received and; provided, further, that the failure to provide
the copies of notices to Borrower provided for in this subsection 11.2 shall not
result in any liability to the Administrative Agent; provided further that any
notice or certificate required to be delivered to the Administrative Agent
pursuant to Sections 2, 3 or 4 shall be delivered to its sub-agent as follows
(with a copy to the Administrative Agent at its address set forth below:

Deutsche Bank Trust Company Americas

60 Wall Street, 39th Floor

New York, NY 10005

Tel: (212) 250-1312

Fax: (212) 797-0407

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Letters of Credit and the Notes and the
making of the extensions of credit hereunder.

11.5. Payment of Expenses and Taxes; Indemnification. (a) Borrower agrees to pay
(i) all reasonable out-of-pocket expenses incurred by each of the Agents and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Credit Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated or any such amendment, modification or waiver
becomes effective), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lenders in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Agents, the Issuing Lender or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Agents, the Issuing Lender or any Lender, in connection with the
enforcement or protection of their rights

 

-107-



--------------------------------------------------------------------------------

in connection with the Credit Documents, including their rights under this
subsection 11.5, or in connection with the Loans made, or Letters of Credit
issued or drawn hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) The Credit Parties agree to indemnify the Agents, the Issuing Lender and
each Lender, and each of their Affiliates, officers, directors, employees,
agents, trustees, advisors and controlled parties of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel (and environmental consultants or professionals) for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Credit Documents of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Lenders to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on, at, under or from any
Mortgaged Property or any other property currently or formerly owned, leased or
otherwise operated by Borrower or any of its Subsidiaries, or any liability
under Environmental Laws related in any way to Borrower or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence, breach of this
Agreement or other Credit Documents or willful misconduct of such Indemnitees or
(v) any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
similar taxes (other than withholding taxes), if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Credit Document and any such other documents.

(c) To the extent that a Credit Party fails to pay any amount required to be
paid by them to an Agent or an Issuing Lender under paragraph (a) or (b) of this
subsection 11.5, each Lender severally agrees to pay to such Agent or each
Revolving Credit Lender agrees to pay such Issuing Lender, as the case may be,
such Lender’s or Revolving Credit Lender’s, as the case may be, pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent or such Issuing Lender in
its capacity as such. For purposes hereof, a Lender’s or Revolving Credit
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the aggregate amount of the total Loans and Revolving Credit Commitments or
Revolving Credit Loans and Revolving Credit Commitments, as the case may be, at
the time.

(d) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan, Letter of Credit or the use of the proceeds thereof.

 

-108-



--------------------------------------------------------------------------------

(e) All amounts due under this subsection 11.5 shall be payable promptly after
written demand therefor.

(f) The Credit Parties shall indemnify the Administrative Agent, the Lenders and
each Issuer for, and hold the Administrative Agent, the Lenders and each Issuing
Lender harmless from and against, any and all claims for brokerage commissions,
fees and other compensation made against the Administrative Agent, the Lenders
and the Issuing Lenders for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of Borrower or any
of Borrower’s Subsidiaries in connection with the transactions contemplated by
this Agreement.

(g) The Credit Parties agree that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this subsection 11.5) or any other Credit Document shall (i) survive payment in
full of the Obligations, (ii) survive the release of all or any portion of the
Collateral and (iii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Credit Document.

11.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Credit Parties, the
Lenders, each Agent, all future holders of the Notes and the Loans, and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Any Lender may, in the ordinary course of its commercial banking, lending or
investment business and in accordance with applicable law, at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Loan owing to such Lender, any participating interest in the Letters of
Credit of such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement and Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Credit
Documents. Borrower agrees that if amounts outstanding under this Agreement and
the Notes are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement and any Note to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement or any Note; provided that such right of setoff
shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
subsection 11.7. Borrower also agrees that each Participant shall be entitled to
the benefits of subsections 3.10, 4.14 and 4.15 with respect to its
participation in the Letters of Credit and in the Commitments and the Loans
outstanding from time to time as if it were a Lender; provided that no
Participant shall be entitled to receive any greater amount pursuant to any such
subsection than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer

 

-109-



--------------------------------------------------------------------------------

occurred, except in the case of subsection 4.14, where the entitlement to
greater payments results from a Change in Law after such Participant became a
Participant. Each Lender agrees that the participation agreement pursuant to
which any Participant acquires its participating interest (or any other
document) may afford voting rights to such Participant, or any right to instruct
such Lender with respect to voting hereunder, only with respect to matters
requiring the consent of either all of the Lenders hereunder or all of the
Lenders holding the relevant Term Loans or Revolving Credit Commitments and/or
Incremental Revolving Commitments subject to such participation.

(c) Subject to paragraph (g) of this subsection 11.6, any Lender may at any time
and from time to time, in the ordinary course of its commercial banking, lending
or investment business and in accordance with applicable law,

(i) assign all or any part of its rights and obligations under this Agreement
relating to the Term Loans and the Term Notes to any Lender or any Affiliate or
Approved Fund of any Lender pursuant to an Assignment and Acceptance executed by
such Assignee and such assigning Lender, and delivered to the Administrative
Agent (for its acceptance and recording in the Register (as defined below));

(ii) assign, with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), all or any part of its rights and
obligations under this Agreement relating to the Revolving Credit Loans, the
Revolving Credit Commitment and/or any Incremental Revolving Commitments and the
Revolving Credit Notes to any Lender or any Affiliate thereof pursuant to an
Assignment and Acceptance executed by such Assignee and such assigning Lender
and the Administrative Agent, and delivered to the Administrative Agent for its
acceptance and recording in the Register; and

(iii) assign to one or more Eligible Assignees, all or any part of its rights
and obligations under this Agreement and the Notes pursuant to an Assignment and
Acceptance executed by such Assignee and such assigning Lender (and, in the case
of an Eligible Assignee that is not then a Lender or an Affiliate or Approved
Fund of a Lender, by Borrower (to the extent such assignment is not in
connection with assignments by the Arrangers or any of their respective
Affiliates in connection with the syndication of the Tranche B-1 Term Loans that
have not been converted from Tranche B Loans under the Original Credit Agreement
within the first 30 Business Days after the Amendment and Restatement Date and
so long as no Event of Default shall have occurred and be continuing) and the
Administrative Agent), and delivered to the Administrative Agent for its
acceptance and recording in the Register.

Each sale pursuant to clause (iii) of this subsection 11.6(c) shall be in a
principal amount of at least $1,000,000 (treating multiple, contemporaneous
assignments by or to Approved Funds or Affiliates of a single Lender as a single
assignment for such purpose) (or such lesser amounts as the Administrative Agent
and Borrower may determine) unless the assigning Lender is transferring all of
its rights and obligations; provided that assignments in connection with the
syndication of the Tranche B-1 Term Loans that have not been converted from
Tranche B Loans under the Original Credit Agreement within the first 30 days
after the Amendment and Restatement Date may be less than $1,000,000 without any
further consent or approval by the Borrower. In the event of a sale of less than
all of such rights and obligations, such Lender after any such sale shall retain
Commitments and/or Loans and/or L/C Participating Interests aggregating at least
$1,000,000 (or in such lesser amount as the Administrative Agent and Borrower
may

 

-110-



--------------------------------------------------------------------------------

determine). Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with a Commitment as set forth therein, and (y) the assigning Lender
thereunder shall, to the extent of the interest transferred, as reflected in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of a transferor Lender’s rights and obligations under this
Agreement, such transferor Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of the indemnification provisions set
forth in subsection 11.5). For the purposes of this paragraph and for the
avoidance of doubt the contemporaneous sale of any obligations under this
Agreement and the Notes to an Eligible Assignee and one or more of its Approved
Funds shall constitute a single sale and the principal amount thereof shall be
aggregated.

(d) The Administrative Agent, which for purposes of this subsection 11.6(d) only
shall be deemed to be the agent of Borrower, shall maintain at the address of
the Administrative Agent referred to in subsection 11.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amounts of the Loans owing to, each Lender from time to time.
The entries in the Register shall be conclusive in the absence of manifest
error, and Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Credit Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by Borrower or the Arrangers at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and by Borrower and the Administrative Agent to the
extent required by paragraph (c) of this subsection 11.6), together with payment
to the Administrative Agent of a registration and processing fee of $3,500 (the
“Assignment Fee”) if the Assignee is not a Lender, Approved Fund or Affiliate of
such Lender prior to the execution of such Assignment and Acceptance and $1,000
otherwise (in each case treating multiple, contemporaneous assignments by or to
Approved Funds or Affiliates of a single Lender as a single assignment for such
purpose), the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and Borrower (and no such assignment shall become
effective unless and until so recorded); provided that, in the case of
contemporaneous assignments by a Lender to more than one fund managed by the
same investment advisor or an Affiliate of such investment advisor (which funds
are not then Lenders hereunder), only a single Assignment Fee shall be payable
for all such contemporaneous assignments; provided further that if the parties
to such assignment electronically execute and deliver to the Administrative
Agent an Assignment and Acceptance via an electronic settlement system
designated by the Administrative Agent (which shall initially be Clearpar, LLC)
the Assignment Fee shall be $500. On or prior to such effective date, Borrower
at its own expense, shall execute and deliver to the Administrative Agent (in
exchange for any or all of the Term Notes or Revolving Credit Notes of the
assigning Lender, if any (or if any Note is lost, an affidavit of such loss and
indemnity satisfactory to Borrower)) new Term Notes or Revolving Credit Notes,
as the case may be, to the order of such Assignee (if requested) in an amount
equal to the Revolving Credit Commitment and/or Incremental Revolving Commitment
or the

 

-111-



--------------------------------------------------------------------------------

Term Loans, as the case may be, assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained a Commitment or any Term
Loans hereunder, new Term Notes or Revolving Credit Notes, as the case may be,
to the order of the assigning Lender in an amount equal to the Commitment or
such Term Loans, as the case may be, retained by it hereunder (if requested).
Such new Notes shall be dated the Original Closing Date in respect of Revolving
Credit Notes and the Amendment and Restatement Date in respect of Tranche B-1
Term Notes and shall otherwise be in the form of the Notes replaced thereby.

(f) Each Agent and the Lenders agree that they will use reasonable efforts to
protect the confidentiality of any confidential information concerning Holdings,
Borrower and its Subsidiaries and Affiliates. Each Credit Party authorizes each
Lender to disclose (i) to its employees, officers, Affiliates and advisors, who
shall be bound by the confidentiality provisions hereof, (ii) to any regulatory
authority as required by law or to any quasi-regulatory authority (including the
National Association of Insurance Commissioners), (iii) in connection with any
enforcement or other legal action, (iv) to any Participant or Assignee (each, a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning Holdings and its Subsidiaries which has been
delivered to such Lender by or on behalf of any Credit Party pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of any
Credit Party in connection with such Lender’s credit evaluation of Holdings and
its Subsidiaries prior to becoming a party to this Agreement; provided that each
Lender shall cause its respective prospective and actual Transferees to agree in
writing to protect the confidentiality of any confidential information
concerning each Credit Party and its Subsidiaries and Affiliates, (v) as has
become generally available to the public, (vi) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such party
or to the Board of Governors of the Federal Reserve System or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, and (vii) as may be required or
appropriate in response to any summons or subpoena or in connection with any
litigation or regulatory proceeding; provided, however, that each Credit Party
acknowledges that the Administrative Agent has disclosed and may continue to
disclose such information as the Administrative Agent in its sole discretion
determines is appropriate to the Lenders from time to time.

(g) If, pursuant to this subsection 11.6, any interest in this Agreement or any
Note is transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the terms of this Agreement including without
limitation subsection 4.14(d).

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection 11.6 concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (the
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to

 

-112-



--------------------------------------------------------------------------------

provide to Borrower all or any part of any Loan that the Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Loan,
(ii) if an SPV elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of an Loan by an SPV
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
subsection 11.6(i), any SPV may (i) with notice to, but without the prior
written consent of, Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to in writing
by Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis, subject to and in accordance with
subsection 11.6(f), any information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV. This section may not be amended without the
written consent of any adversely affected SPV.

11.7. Adjustments; Set-off. (a) If any relevant Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of any of its Loans or L/C
Participating Interests, as the case may be, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in subsection 9(f),
or otherwise) in a greater proportion than any such payment to and collateral
received by any other relevant Lender (other than in accordance with any
provision hereof expressly providing for payments to be made only to an
individual Lender or to the Lenders of a particular Facility), if any, in
respect of such other relevant Lender’s Loans or L/C Participating Interests, as
the case may be, or interest thereon, such benefited Lender shall purchase for
cash from the other relevant Lenders such portion of each such other relevant
Lender’s Loans or L/C Participating Interests, as the case may be, or shall
provide such other relevant Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the relevant Lenders; provided that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest. Each Credit Party agrees that
each Lender so purchasing a portion of another Lender’s Loans and/or L/C
Participating Interests may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion. The Administrative Agent shall
promptly give Borrower notice of any set-off; provided that the failure to give
such notice shall not affect the validity of such set-off.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Credit Party, any such
notice being expressly waived by each Credit Party to the extent permitted by
applicable law, upon the occurrence of any Event

 

-113-



--------------------------------------------------------------------------------

of Default to set off and apply against any indebtedness, whether matured or
unmatured, of any Credit Facility to such Lender, any amount owing from such
Lender to any Credit Party, at or at any time after, the happening of any of the
above mentioned events. As security for such indebtedness, any Credit Party
hereby grants to each Lender a continuing security interest in any and all
deposits, accounts or moneys of any Credit Party then or thereafter maintained
with such Lender, subject in each case to subsection 11.7(a) of this Agreement.
The aforesaid right of set-off may, to the extent permitted by applicable law,
be exercised by such Lender against any Credit Party or against any trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver or execution, judgment or attachment creditor of any Credit Party, or
against anyone else claiming through or against any Credit Party or such trustee
in bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by such Lender
prior to the making, filing or issuance, or service upon such Lender of, or of
notice of, any such petition; assignment for the benefit of creditors;
appointment or application for the appointment of a receiver; or issuance of
execution, subpoena, order or warrant. Each Lender agrees promptly to notify
Borrower and the Administrative Agent after any such set-off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such set-off and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with Borrower and the Administrative Agent. This Agreement shall
become effective with respect to Borrower, the Administrative Agent and the
Lenders when the Administrative Agent shall have received copies of this
Agreement executed by Borrower, the Administrative Agent and the Lenders, or, in
the case of any Lender, shall have received telephonic confirmation from such
Lender stating that such Lender has executed counterparts of this Agreement or
the signature pages hereto and sent the same to the Administrative Agent.
Delivery of a signed counterpart by facsimile or Adobe “pdf” file shall be
effective as delivery of a manually executed counterpart.

11.9. Governing Law; Third Party Rights. This Agreement and the Notes and the
rights and obligations of the parties under this Agreement and the Notes shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York. This Agreement is solely for the benefit of the parties
hereto and their respective successors and assigns, and, except as set forth in
subsection 11.9, no other Persons shall have any right, benefit, priority or
interest under, or because of the existence of, this Agreement. The designation
of any Agent by the Administrative Agent in connection with the syndication
hereof shall entitle such Agents to certain rights as third-party beneficiaries
as provided herein, without any further act by any party hereto.

11.10. Submission to Jurisdiction; Waivers. (a) Each party to this Agreement
hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Credit Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

-114-



--------------------------------------------------------------------------------

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may on the Original Closing Date or thereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

(b) Each party hereto unconditionally waives trial by jury in any legal action
or proceeding referred to in paragraph (a) above and any counterclaim therein.

11.11. Marshaling; Payments Set Aside. None of the Administrative Agent, any
Lender or any Issuing Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other party or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
the Administrative Agent, the Lenders or the Issuing Lender or any such Person
receives payment from the proceeds of the Collateral or exercises its rights of
set-off, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, right and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

11.12. Interest. Each provision in this Agreement and each other Credit Document
is expressly limited so that in no event whatsoever shall the amount paid, or
otherwise agreed to be paid, by Borrower for the use, forbearance or detention
of the money to be loaned under this Agreement or any other Credit Document or
otherwise (including any sums paid as required by any covenant or obligation
contained herein or in any other Credit Document which is for the use,
forbearance or detention of such money), exceed that amount of money which would
cause the effective rate of interest to exceed the highest lawful rate permitted
by applicable law (the “Highest Lawful Rate”), and all amounts owed under this
Agreement and each other Credit Document shall be held to be subject to
reduction to the effect that such amounts so paid or agreed to be paid which are
for the use, forbearance or detention of money under this Agreement or such
other Credit Document shall in no event exceed that amount of money which would
cause the effective rate of interest to exceed the Highest Lawful Rate.
Notwithstanding any provision in this Agreement or any other Credit Document to
the contrary, if the maturity of the Loans or the obligations in respect of the
other Credit Documents are accelerated for any reason, or in the event of any
prepayment of all or any portion of the Loans or the obligations in respect of
the other Credit Documents by Borrower or in any other event, earned interest on
the Loans and such other obligations of Borrower may never exceed the Highest
Lawful Rate, and any unearned interest otherwise payable on the Loans or the
obligations in respect of the other Credit Documents that is in excess of the
Highest Lawful Rate shall be canceled automatically as of the date of such
acceleration or prepayment or other such event and (if theretofore paid) shall,
at the option of the holder of the Loans or such other obligations, be either
refunded to Borrower or credited on the principal of the Loans. In determining
whether or not the interest paid or

 

-115-



--------------------------------------------------------------------------------

payable, under any specific contingency, exceeds the Highest Lawful Rate,
Borrower and the Lenders shall, to the maximum extent permitted by applicable
law, amortize, prorate, allocate and spread, in equal parts during the period of
the actual term of this Agreement, all interest at any time contracted for,
charged, received or reserved in connection with this Agreement.

11.13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.14. Integration. This Agreement and the other Credit Documents (and those
provisions of the commitment letter dated April 14, 2004 among Holdings and the
Agents that expressly by its terms survive the execution and delivery of the
Original Credit Agreement) represent the entire agreement of the Credit Parties,
the Administrative Agent and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Credit Documents.

11.15. Acknowledgments. Each Credit Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Credit Party arising out of or in connection
with this Agreement or any of the other Credit Documents, and the relationship
between the Administrative Agent and the Lenders, on one hand, and each Credit
Party, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Credit Party and the Lenders.

11.16. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Credit Parties, which information includes the name, address and
tax identification number of the Credit Parties and other information regarding
the Credit Parties that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the Act. This
notice is given in accordance with the requirements of the Act and is effective
as to the Lender and the Administrative Agent.

 

-116-



--------------------------------------------------------------------------------

SECTION 12. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

12.1. Collateral Account. (a) The Administrative Agent is hereby authorized to
establish and maintain at its office, in the name of the Administrative Agent
and pursuant to a Control Agreement, a restricted deposit account designated
“Language Line, Inc. — Collateral Account” with respect to which the
Administrative Agent shall at all times have “control” (as defined in
Section 9-104 of the UCC). Each Credit Party shall (subject to the limitations
set forth in the definition of Net Proceeds and subsection 8.5) deposit into the
Collateral Account from time to time (A) the cash proceeds of any of the
Collateral (including pursuant to any disposition thereof) to the extent
contemplated herein or in any other Credit Document, (B) the cash proceeds of
any Taking or Destruction with respect to Collateral, (C) any cash in respect of
any Collateral to which the Administrative Agent is entitled pursuant to the
Credit Documents, and (D) any cash such Credit Party is required to pledge as
additional collateral security hereunder pursuant to the Credit Documents.

(b) The balance from time to time in the Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided. So long as no Event of Default has occurred and
is continuing or will result therefrom, the Administrative Agent shall within
one Business Day of receiving a request of the applicable Credit Party for
release of cash proceeds constituting (A) net insurance proceeds or net awards
from the Collateral Account remit such cash proceeds on deposit in the
Collateral Account to or upon the order of such Credit Party, so long as such
Credit Party has satisfied the conditions relating thereto set forth in
subsection 12.2, (B) net cash proceeds from any sale or other disposition of
Collateral from the Collateral Account, remit such cash proceeds on deposit in
the Collateral Account, so long as such Credit Party has satisfied the
conditions relating thereto set forth in subsection 12.2 and (C) with respect to
the L/C Sub-Account at such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of the Letters of Credit have
been paid in full. At any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified herein, shall) in its (or their)
discretion apply and provide notice to Borrower of such application or cause to
be applied (subject to collection) the balance from time to time outstanding to
the credit of the Collateral Account to the payment of the Obligations in the
manner specified in subsection 12.3 hereof subject, however, in the case of
amounts deposited in the L/C Sub-Account, to the provisions of
subsection 12.1(d). The Credit Parties shall have no right to withdraw, transfer
or otherwise receive any fund deposited in the Collateral Account except to the
extent specifically provided herein.

(c) Amounts on deposit in the Collateral Account shall be invested from time to
time in Cash Equivalents as the applicable Credit Party (or, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent) shall determine, which Cash Equivalents shall be held in the name and be
under the control of the Administrative Agent (or any sub-agent); provided that
at any time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (and, if instructed by the Lenders as
specified herein, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Cash Equivalents and to apply or cause to be
applied the proceeds thereof to the payment of the Obligations in the manner
specified in subsection 12.3 hereof.

(d) Amounts deposited into the Collateral Account as cover for liabilities in
respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “L/C Sub-Account” (the “L/C Sub-Account”)

 

-117-



--------------------------------------------------------------------------------

and, notwithstanding any other provision hereof to the contrary, all amounts
held in the L/C Sub-Account shall constitute collateral security first for the
liabilities in respect of Letters of Credit outstanding from time to time and
second as collateral security for the other Obligations hereunder until such
time as all Letters of Credit shall have been terminated and all of the
liabilities in respect of Letters of Credit have been paid in full.

12.2. Proceeds of Destruction, Taking and Collateral Dispositions. (a) So long
as no Event of Default shall have occurred and be continuing, in the event there
shall be any net award in respect of any Taking or net insurance proceeds in
respect of any Destruction or net cash proceeds from any sale or disposition of
Collateral of the type contemplated in subsection 8.5(g), the applicable Credit
Party shall have the right, at such Credit Party’s option, to apply such net
award or net insurance proceeds within 180 days from the date of the applicable
Destruction or Taking (or, in the case of such disposition, to apply such net
cash proceeds within twelve months from the date of such disposition) to
reinvest in properties or assets owned (or to be owned) by Borrower or its
Subsidiaries having a fair market value at least equal to the amount of such net
insurance proceeds or net awards or net cash proceeds, as the case may be, in
accordance with the applicable provisions of this Agreement or to repair,
replace or restore any property in respect of which such Net Proceeds were paid,
no later than 180 days following the date of receipt of such proceeds; provided
that if the property subject to such Destruction or Taking constituted
Collateral under the Security Documents, then all property purchased with the
Net Proceeds thereof pursuant to this subsection shall be made subject to the
Lien of the applicable Security Documents in favor of the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with subsections 7.9 and 7.12. In the event such Credit Party elects so to
reinvest such net insurance proceeds or net awards or net cash proceeds, as the
case may be, such Credit Party shall deliver to the Administrative Agent (A) a
written notice of such election and (B) an Officers’ Certificate stating that
(1) the net insurance proceeds or net awards, as the case may be, shall be
utilized so to reinvest in Collateral in the manner contemplated by the proviso
set forth in clause (b) of the definition of Net Proceeds, or the net cash
proceeds shall be utilized so to reinvest in Collateral in the manner
contemplated by the proviso set forth in subsection 8.5(g), as the case may be,
and (2) no Event of Default (or in the case of any net award in respect of any
Taking or net insurance proceeds in respect of any Destruction, no Event of
Default under subsections 9(a), (e), (f), (g) or (h)) has occurred and is
continuing (the items described in clauses (1) and (2) of this sentence,
collectively, the “Investment Election Notice”). In the event such net awards,
net insurance proceeds or net cash proceeds, as the case may be, shall be in an
amount less than $5,000,000, upon receipt of an Investment Election Notice, the
Administrative Agent shall release such net insurance proceeds or net awards or
net cash proceeds to such Credit Party in accordance with the provisions of
subsection 12.1(b) hereof.

(b) In the event there shall be any net awards or net insurance proceeds or net
cash proceeds, as the case may be, in an amount equal to or greater than
$5,000,000, the Administrative Agent shall not release any part of such net
awards or net insurance proceeds or net cash proceeds, as the case may be, until
the applicable Credit Party has furnished to the Administrative Agent (i) an
Officers’ Certificate setting forth: (1) a brief description of the reinvestment
to be made, (2) the dollar amount of the expenditures to be made, or costs
incurred by such Credit Party in connection with such reinvestment and (3) each
request for payment shall be made on at least one (1) Business Day’s prior
notice to the Administrative Agent and such request shall state that the
properties or assets acquired in connection with such reinvestment have a fair
market value at least equal to the amount of such net awards or net insurance
proceeds or net cash proceeds, as the case may be, requested to be released from
the Collateral Account and (ii) all security agreements and Mortgages and other
items required by the provisions of subsection 7.9 to, among other things,
subject such reinvestment properties or assets to the Lien of the Security
Documents in favor of the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties.

 

-118-



--------------------------------------------------------------------------------

12.3. Application of Proceeds. The proceeds received by the Administrative Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies shall be applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, promptly by the Administrative
Agent as follows:

FIRST, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including, without
limitation, compensation to the Administrative Agent and its agents and counsel,
and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

SECOND, to the payment of all other reasonable costs and expenses of such sale,
collection or other realization including, without limitation, compensation to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

THIRD, without duplication of amounts applied pursuant to clauses FIRST and
SECOND above, to the indefeasible payment in full in cash, pro rata, of
(i) interest, principal and other amounts constituting Obligations (other than
the obligations arising under the Interest Rate Agreements) in each case equally
and ratably in accordance with the respective amounts thereof then due and owing
and (ii) the obligations arising under the Interest Rate Agreements in
accordance with the terms of the Interest Rate Agreements; and

FOURTH, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Credit Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses FIRST through THIRD of this subsection 12.3, the Credit
Parties shall remain liable for any deficiency.

[This space intentionally left blank]

 

-119-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

LANGUAGE LINE, INC. By:  

/s/ Matthew T. Gibbs II

Name:   Matthew T. Gibbs II Title:   CFO and Secretary



--------------------------------------------------------------------------------

LANGUAGE LINE HOLDINGS, INC. By:  

/s/ Matthew T. Gibbs II

Name:   Matthew T. Gibbs II Title:   CFO and Secretary



--------------------------------------------------------------------------------

ENVOK, LLC ONLINE INTERPRETERS, INC. LANGUAGE LINE SERVICES, INC.
LANGUAGE LINE DOMINICAN REPUBLIC, LLC LANGUAGE LINE PANAMA, LLC LANGUAGE LINE
COSTA RICA, LLC LANGUAGE LINE, LLC By:  

/s/ Matthew T. Gibbs II

Name:   Matthew T. Gibbs II Title:   CFO and Secretary



--------------------------------------------------------------------------------

MERRILL LYNCH & CO., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,     As
Joint Lead Arranger and Joint Book-Runner By:  

/s/ Stephanie Vallillo

Name:   Stephanie Vallillo Title:   Vice President



--------------------------------------------------------------------------------

BANC OF AMERICA SECURITIES LLC,     As Joint Lead Arranger, Joint Book-Runner
By:  

/s/ Celeigh McKay

Name:   Celeigh McKay Title:   Vice President



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION     Individually and as Administrative Agent
By:  

/s/ Stephanie Vallillo

Name:   Stephanie Vallillo Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.     Individually and as Syndication Agent By:  

/s/ Stephen Phillips

Name:   Stephen Phillips Title:   Vice President



--------------------------------------------------------------------------------

NATIONAL CITY BANK     Individually and as Documentation Agent By:  

/s/ Michael Grimes

Name:   Michael Grimes Title:   Senior Vice President